 



Confidential Treatment Requested.
Confidential portions of this document have been redacted
and have been separately filed with the Commission.
CONTACT CENTER SERVICES
STATEMENT OF WORK
(*** TELESALES)
This Statement of Work, dated September 29, 2006 is made between Expedia, Inc.,
a Washington corporation (“Expedia”) and PeopleSupport (Philippines), Inc., a
Philippines corporation (“PeopleSupport”) pursuant to the Contact Center
Services Agreement between PeopleSupport and Expedia, dated September 29, 2006
(the “Agreement”). Except as expressly set forth herein, this Statement of Work
is subject to the terms and conditions of and incorporated into the Agreement.
All capitalized terms, where not defined herein, will have the meanings set
forth elsewhere in the Agreement.

1.   Services

PeopleSupport will provide the following Services to Expedia subject to the
requirements set forth in the Agreement and this Statement of Work:

                      1.1   *** Telesales.
 
                          1.1.1     Service Description    
 
          ·   Provide accurate information to customers regarding travel options
and availabilities, with the ultimate goal of selling travel to create a
superior experience for the customer.    
 
                          1.1.2     Service Location    
 
          ·   ***    
 
          ·   ***    
 
                          1.1.3     Agent Responsibilities — *** Telesales    
 
          ·   *** calls for associated travel partners from customers interested
in purchasing/researching travel by following standard scripts and procedures.  
 
 
          ·   Greet and converse with customers in a courteous, friendly and
professional manner.    
 
          ·   Effectively turn customer inquiries into sales.    
 
          ·   Utilize appropriate selling techniques to meet revenue and close
rate goals.    
 
          ·   Research travel rates, destinations, options and packages for
customers.    
 
          ·   Read legal scripts verbatim while maintaining sales and quality
standards.    
 
          ·   Accurately answer general travel and site related questions.    
 
          ·   Provide information, suggestions and options in a manner that is
accurate, effectively meets the needs of our customers, and entices them to
purchase.    
 
          ·   Accurately track and report call types and service issues.    
 
          ·   Promote and sell the company’s products or services.    
 
          ·   Solicit sale of new or additional services.    
 
          ·   Process calls to achieve or exceed the established daily metric,
while maintaining an average talk time consistent with current business needs.  
 
 
          ·   Meet or exceed quality standards.    
 
                          1.1.4     Basic Training    
 
                                *** Telesales / Customer Service Basic Training
(as defined in Exhibit C) will be ***    
 
                   

1

Confidential material redacted and filed separately with the Commission.



--------------------------------------------------------------------------------



 



                            1.1.5     Advanced and Specialized Training        
        *** Telesales / Customer Service Advanced and Specialized Training (as
defined in Exhibit C) will be ***.    

1.2      Hours of Operation. All PeopleSupport’s Service Locations will be open
and operational 24 hours per day, 7 days per week, 365 days per year (the “Hours
of Operation”).
2.      Pricing and Payment Terms
     2.1      Definition of Productive Hour. For the purposes of this Statement
of Work a “Productive Hour” means *** spent by an agent *** with Expedia
customers, including ***. For avoidance of doubt, *** time or *** time, *** and
*** are not considered part of a Productive Hour.
     2.2      Gainsharing. PeopleSupport will use good-faith efforts to work
with Expedia to increase the cost-efficiency of the Services provided. Any
savings achieved through implementation of coordinated performance improvements
or concepts introduced by PeopleSupport and developed jointly by Expedia and
PeopleSupport will be shared (i.e., known as “gainsharing”) between Expedia and
PeopleSupport and reflected in revised pricing.
     2.3      Miscellaneous Charges. Unless otherwise approved in writing,
PeopleSupport will not charge Expedia for miscellaneous charges including, but
not limited to, postage, courier services, and photocopying.
     2.4      Payment Terms. Payment terms for this Statement of Work will be in
accordance with Section 7.2 of the Agreement.
     2.5      Pricing. The total monthly contact volume is based on the
aggregate contact volume on all Productive Hours from this Statement of Work
with Expedia.

                      Total Monthly Call           Volume     Price per
Productive Hour    
***
    ***     ***    
***
    ***     ***    
***
    ***     ***    
***
    ***     ***    
***
    ***     ***    
***
    ***     ***    
***
    ***     ***    
***
    ***     ***    
***
    ***     ***    
***
    ***     ***    
***
    ***     ***    
***
    ***     ***    
***
    ***     ***    
***
    ***     ***    
***
    ***     ***    
***
    ***     ***    
***
    ***     ***    
***
    ***     ***    
***
    ***     ***    
***
          ***    

2

Confidential material redacted and filed separately with the Commission.



--------------------------------------------------------------------------------



 



     2.6      ***. For services related to ***, PeopleSupport will *** to the
*** for the ***.
3.      Quality and Performance Standards
     3.1      Performance Standards. For purposes of this Statement of Work, the
minimum “Performance Standards” will mean the requirements set forth below. In
connection with any month in which PeopleSupport does not meet the minimum
Performance Standards such failure to meet any of the minimum Performance
Standards will be a material breach of this Statement of Work, and Expedia shall
be entitled to any rights or remedies arising therefrom.
          3.1.1     *** Calls — Telesales and Customer Service.

                      Metric     Definition     Minimum Requirement    
Real-Time Adherence
    [(Sign in Time / Scheduled Time)* 100] as measured in *** increments as
specified by the Firm Forecast     ***    
Average
Handling Time (AHT)
    Average call time, comprising hold time, talk time, and wrap-up time.    
*** minutes and *** seconds (maximum average duration)    
Contact Quality
    Average score or rating of sampled calls based upon evaluation criteria
scored by the Expedia QA team.     ***    
Customer
Satisfaction (CSAT)
    Average score or rating of sampled calls based upon customer service index
on the CSAT survey.     ***    
Sales Close
Rate
    Percent of Telesales calls resulting in a sale.     *** for ***; *** for ***
only    

    For all items in the table above indicated as To Be Determined (“TBD”) the
Parties will establish Performance Standards based on a combination of
historical data and strategic objectives. In the event that Expedia’s strategic
objectives are materially higher than historical performance and are reasonably
achievable, PeopleSupport will establish an action plan to achieve the new
standards. During such time but not exceeding *** , PeopleSupport will be
relieved of meeting the new Performance Standards; provided however, that if the
proposed action plan to achieve the new standards calls for additional resources
and Expedia does not timely approve the additional resources, then the period
during which PeopleSupport is relieved of meeting the new Performance Standards
will be extended to compensate for any delays caused by such untimely approval.

          3.1.2      Contact Center Operations

                      Metric     Definition     Minimum Requirement    
Contact Center Availability
    Percent daily availability of contact center systems required for agents to
perform the     ³ ***    

3

Confidential material redacted and filed separately with the Commission.



--------------------------------------------------------------------------------



 



                      Metric     Definition     Minimum Requirement    
 
    Services (e.g., network, telephony equipment, software, etc.) The Contact
Center Availability Performance Standard shall only apply to systems,
applications and connectivity directly controlled by PeopleSupport and shall not
include those systems, applications and connectivity controlled by Expedia.    
       

     3.2      Performance Standard Modifications and Change Management. Expedia
will provide to PeopleSupport any modifications or changes to the Performance
Standards on a periodic basis, and will provide PeopleSupport with *** notice
prior to the modification or change. In the event PeopleSupport does not think
that such modified Performance Standards are reasonable, PeopleSupport will
notify Expedia in writing within *** days of its dispute after such Performance
Standards have been received by PeopleSupport. At the end of the month, Expedia
and PeopleSupport will review PeopleSupport’s written request.
     3.3      Service Performance Measurement Goals during Ramp Up Period.
PeopleSupport will use reasonable efforts to meet or exceed the monthly
Performance Standards. For the *** following the effective date of this
Statement of Work and during the *** days immediately following any forecast
from Expedia that outlines service output obligations to be performed by
PeopleSupport that exceed the prior month’s forecast by at least *** (in each
case, referred to as a “Ramp Up Period”) PeopleSupport will use its reasonable
efforts to meet the minimum Performance Standards including during a Ramp Up
Period. However, beginning on the *** full month following a Ramp Up Period and
for the rest of the term of this Statement of Work, PeopleSupport must meet all
minimum Performance Standards. Except for during a Ramp Up Period,
PeopleSupport’s failure to meet any of the Performance Standards will be a
material breach of this Statement of Work, and Expedia shall be entitled to any
rights or remedies arising therefrom. Notwithstanding the foregoing, if Expedia
has not elected to exercise its termination right with respect to a material
breach of the Performance Standards within *** days following Expedia’s receipt
of PeopleSupport’s monthly report (as defined in Exhibit E) documenting such
material breach, Expedia’s right to exercise its termination right with respect
to that material breach will be deemed to have been waived by Expedia.
     4.      Forecasting and Scheduling.
     4.1      Firm Forecasts, Preliminary Projections and Advisory Estimates.
Expedia will be responsible for establishing and issuing contact volume
forecasts through its Forecasting and Scheduling Team in accordance with the
procedure set forth below. On or before the *** day of each calendar month,
Expedia will provide PeopleSupport with the following forecasts:

  (a)   Firm forecast of the number of Productive Hours PeopleSupport is
required to staff for the month *** days after (the “Firm Forecast’);     (b)  
A non-binding advisory estimate of anticipated number of Productive Hours
Expedia believes it will require from PeopleSupport for at least the ***
following the Firm Forecast (the “Preliminary Projection”).

     4.1.1      Example. By way of example, the forecast issued by Expedia on
January *** will provide a Firm Forecast for ***, and a Preliminary Projection
for at least ***.

4

Confidential material redacted and filed separately with the Commission.



--------------------------------------------------------------------------------



 



     4.2      Assumptions Underlying Forecasts. In addition to the forecast
information for the Firm Forecast, and the Preliminary Projection, Expedia will
furnish PeopleSupport with a *** such forecasts that it *** to provide in the
report (e.g., assumed AHT, etc.) (“Supporting Assumptions”).
     4.3      Review of Preliminary Projections. If PeopleSupport disagrees with
the Preliminary Projection or the Supporting Assumptions for a particular month,
PeopleSupport will give Expedia written notice within *** days after receipt of
such Preliminary Projection. Thereafter, the parties will confer in good faith
to resolve any disagreement prior to the issuance of the Firm Forecast for such
month; provided, that Expedia will ultimately determine the number of Productive
Hours required of PeopleSupport in that month when it issues the applicable Firm
Forecast at its discretion; provided further that if Expedia reduces the Firm
Forecast for a given month as compared to the previous month, then (a) the
magnitude of such reduction in the first month of any reduction shall not exceed
*** of the Productive Hours from the previous month, and, (b) if the reduction
continues in the following month(s), the magnitude of reduction in each of such
subsequent month(s) shall not exceed an additional *** of the total Productive
Hours billed in the month before such reductions began.
     4.3.1 Example. By way of example, if the actual Productive Hours for
January are *** , then the Firm Forecast for February must be at least ***
Productive Hours. Assuming the firm Forecast for February was *** Productive
Hours and the reduction continues into March, then the Firm Forecast for March
must be at least *** Productive Hours, etc.
     4.4      Volume Fluctuations. For purposes of determining forecast
accuracy, the Firm Forecast will provide the total number of Productive Hours
required at the specified Service Location in the specified month broken down by
a Productive Hour on a *** basis. However, daily fluctuations are a normal
course of business and PeopleSupport will use good faith efforts to manage these
fluctuations effectively.
     4.5      Staffing. PeopleSupport is responsible, regardless of day of week
(Monday-Sunday), time of day, local government holidays and work force laws, to
maintain appropriate staffing, operations and management to run at required
capacity and quality to meet the Firm Forecast and the minimum Performance
Standards.
     4.6      Firm Forecast Exceeds Preliminary Projection. If the Firm Forecast
Expedia provided to PeopleSupport for a given month is higher than the
Preliminary Projection for such month by more than *** , then Expedia will pay
*** per Productive Hour for each additional Productive Hour (i.e., beyond the
*** variance) equal to the regular Productive Hour rate *** (the “***”);
provided that PeopleSupport meets all applicable minimum Performance Standards
during such month. Unless otherwise agreed to by the Parties, if PeopleSupport
is *** during such month, Expedia will pay for such additional hours (subject to
any applicable Performance Credits) *** will be paid for such hours.
     4.6.1 Example. By way of example, unless otherwise agreed to by the
Parties, Expedia’s Preliminary Projection was *** Productive Hours in a month
and its Firm Forecast for that month was *** Productive Hours, Expedia would pay
PeopleSupport *** on any Productive Hours worked that month over *** if
PeopleSupport is able to *** during that month.
     4.7      Interim Adjustment for Failure to Meet Performance Standards. If,
during a given month, PeopleSupport is not in compliance with its required ***
to date for that month, Expedia may, at its discretion, give written notice to
PeopleSupport that it will reduce PeopleSupport’s Productive Hours for the
remainder of the month and re-assign such hours to one of Expedia’s other
contact center channels (an “Interim Adjustment”). Such Interim Adjustment will
result in a reduction in the Firm Forecast for such month to account for the
Productive Hours re-assigned to other contact center channels. In addition to
any Performance Credits that may be due for such month in which an Interim
Adjustment takes place, Expedia will be

5

Confidential material redacted and filed separately with the Commission.



--------------------------------------------------------------------------------



 



entitled to a *** of the otherwise applicable per-hour rate for any Productive
Hours required by Expedia in the original Firm Forecast which were subsequently
re-assigned as per the Interim Adjustment due to PeopleSupport’s failure to meet
required minimum Performance Standards.
     4.7.1 Example. By way of example, assume Expedia issues a Firm Forecast for
*** Productive Hours and mid-way through the month PeopleSupport is not meeting
its required *** . If Expedia gives written notice to PeopleSupport of an
Interim Adjustment that will re-assign *** hours for the remainder of the month,
then (a) the Firm Forecast for such month will be reduced to *** Productive
Hours, and (b) in addition to any Performance Credits that may apply, Expedia
will be entitled to a *** of the hourly rate ordinarily applicable to the *** .
     4.8      Actual Hours Exceed Firm Forecast. It is the responsibility of
PeopleSupport to continuously monitor the hours worked by its PeopleSupport
Personnel in a given month vs. the Firm Forecast provided by Expedia. If
PeopleSupport believes that it will exceed the Firm Forecast in a particular
month, it will notify Expedia and obtain the prior written approval of Expedia
prior to exceeding the Firm Forecast. Unless otherwise approved in writing by
Expedia, no Productive Hours in excess of the Firm Forecast will be payable by
Expedia to PeopleSupport.
     4.9      Under-Staffing. If (a) the number of Productive Hours worked by
PeopleSupport Personnel in a given month is less than *** of the Productive
Hours required by Expedia in a particular month pursuant to the applicable Firm
Forecast, and (b) PeopleSupport *** during such month or otherwise is not in
compliance with the terms of this Statement of Work, then Expedia will pay
PeopleSupport for Productive Hours worked in that month, but, in addition to any
*** owed by PeopleSupport for *** , Expedia will be entitled to a *** of the
otherwise applicable per-hour rate for any Productive Hours required by Expedia
in the Firm Forecast and *** .
     4.9.1 Example. By way of example, if Expedia’s Firm Forecast for a month is
*** Productive Hours, PeopleSupport only *** Productive Hours (i.e., *** of the
requested hours) and PeopleSupport does *** during that month, Expedia will pay
PeopleSupport for Productive Hours worked in that month, but will be entitled to
a *** of the hourly rate ordinarily applicable to the *** .
     4.10      Mitigation. If, after the issuance of a Firm Forecast for a given
month, Expedia notifies PeopleSupport in writing that it will not meet the Firm
Forecast, PeopleSupport will use commercially reasonable efforts to mitigate any
negative economic impact of the reduction by, among other things, utilizing the
excess resources elsewhere or offering reduced hours to staffed employees so as
to minimize any potential loss to PeopleSupport. These expectations include, but
are not limited to:

  (a)   Leverage combined volumes from other Services provided by PeopleSupport
to Expedia to smooth impacts of volume variances wherever possible;     (b)  
Utilization of shared resources with other clients requiring a similar skill
level of employee (but which are not Expedia Competitors);     (c)   Offer
reduced hours or early leave when volume does not materialize; and     (d)  
Mitigation of excess resources on hand by utilizing a skilled workforce
management forecaster and scheduler.

6

Confidential material redacted and filed separately with the Commission.



--------------------------------------------------------------------------------



 



     4.11      Firm Forecast and Payment. If (a) the number of Productive Hours
worked by PeopleSupport Personnel in a given month is less than the Productive
Hours required by Expedia in a particular month pursuant to the applicable Firm
Forecast, and (b) PeopleSupport has achieved the minimum Performance Standards
during such month and is otherwise in compliance with the terms of this
Statement of Work, then, in addition to paying for the Productive Hours actually
worked by PeopleSupport, Expedia will pay PeopleSupport the *** up to the *** ,
*** by PeopleSupport pursuant to *** above.
     4.12      Illustration. The flowchart attached as Appendix 1 illustrates
the forecasting and scheduling process specified in this Section 4. In the event
of any conflict between the illustration and the text of this Section 4, the
text of this Section 4 will govern.
5.      Contact Center Implementation
     5.1      Implementation Plan. Within thirty (30) days following the
Effective Date (or prior to the commencement of a Ramp Up Period), PeopleSupport
will submit a detailed, written implementation schedule to Expedia describing
the transition and implementation of each process / service PeopleSupport will
perform pursuant to this Statement of Work. PeopleSupport will keep the
applicable Expedia Local Manager and the Expedia General Manager appraised with
regular status reports on PeopleSupport’s progress in executing the
implementation plan.
     5.2      Training Plan. As part of PeopleSupport’s implementation plan,
PeopleSupport will provide a detailed training schedule that describes the
approach that PeopleSupport will take (and the applicable timeline) to
accommodate the training requirements set forth in the Agreement and this
Statement of Work.
     5.3      Process Changes. PeopleSupport will incorporate new contact
handling procedures issued by Expedia as part of the standard policies and
procedures within a timeframe that will be agreed upon by the parties for each
occurrence. Process changes will be fully documented by PeopleSupport and
reflected in the quality and performance standards whenever a material impact on
standards has been identified. In the case of critical new contact handling
procedures, as identified by Expedia, PeopleSupport will begin the process of
implementing these changes at once and work closely with the General Manager to
ensure rapid implementation. PeopleSupport will commence implemention and
distribution of Expedia’s communication pieces to agents and PeopleSupport’s
management team within *** of delivery by Expedia.
     5.4      Escalation Process. PeopleSupport and Expedia will mutually
develop and implement standardized processes for contact escalations which may
include rerouting the escalated call to an alternate contact center as
designated by Expedia. PeopleSupport will be responsible for responding to all
contact escalations as specified in the contact escalation process.
6.      Developed Work.
[INTENTIONALLY OMITTED IN CONNECTION WITH THIS STATEMENT OF WORK]
* * * * *



7

Confidential material redacted and filed separately with the Commission.



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, each of Expedia and PeopleSupport has caused this Statement
of Work to be signed and delivered by its duly authorized representative.



EXPEDIA, INC.

By:   /s/ Angela Blackburn
 

Title:   SVP Business Ops

 

Date:   September 29, 2006

 

PEOPLESUPPORT (PHILIPPINES), INC.

By:   /s/ Caroline Rook

 

Title:   Authorized Signatory

 

Date:   September 29, 2006

 



8



--------------------------------------------------------------------------------



 



APPENDIX 1
TO CONTACT CENTER STATEMENT OF WORK
Illustration of Forecasting and Scheduling Process
***

9

Confidential material redacted and filed separately with the Commission.



--------------------------------------------------------------------------------



 



Confidential Treatment Requested.
Confidential portions of this document have been redacted
and have been separately filed with the Commission.
CONTACT CENTER SERVICES
STATEMENT OF WORK
( *** CUSTOMER SERVICE)
This Statement of Work, dated September 29, 2006 is made between Expedia, Inc.,
a Washington corporation (“Expedia”) and PeopleSupport (Philippines), Inc., a
Philippines corporation (“PeopleSupport”) pursuant to the Contact Center
Services Agreement between PeopleSupport and Expedia, dated September 29, 2006
(the “Agreement”). Except as expressly set forth herein, this Statement of Work
is subject to the terms and conditions of and incorporated into the Agreement.
All capitalized terms, where not defined herein, will have the meanings set
forth elsewhere in the Agreement.
1.      Services
PeopleSupport will provide the following Services to Expedia subject to the
requirements set forth in the Agreement and this Statement of Work:

                      1.1   *** Customer Service.
 
                          1.1.1     Service Description    
 
          ·   Respond to general inquiries and travel-related questions from
customers, as well as assist them with existing itineraries and provide them
policy and procedural information.    
 
                          1.1.2     Service Location    
 
          ·   ***    
 
          ·   ***    
 
                          1.1.3     Agent Responsibilities — *** Customer
Service    
 
          ·   Correctly answer general travel and site related questions in a
courteous, friendly and professional manner for *** customers.    
 
          ·   Use resources to effectively handle customer service issues in a
timely manner.    
 
          ·   Effectively resolve customer concerns while balancing the needs of
Expedia.    
 
          ·   Recognize and work to effectively solve exceptional customer
situations, and learn, retain, interpret and apply policy as appropriate.    
 
          ·   Resolve escalated customer service issues using the principles of
Customer Experience Management (CEM).    
 
          ·   Accurately track and report call types and service issues.    
 
          ·   Maintain or exceed acceptable quality scores on all calls.    
 
          ·   Effectively and respectfully probe and understand the requirements
or problems of the customer.    
 
          ·   Provide valid solutions to the customer and provide any additional
customer service/education as needed.    
 
          ·   Maintain, at a minimum, basic knowledge of products, pricing
promotions, procedures and other important issues through management
communications, meetings, customer focus groups and formal training.    
 
          ·   Offer additional services as indicated by Expedia.    
 
          ·   Achieve customer care metrics as established by Expedia.    
 
                          1.1.4     Basic Training    
 
                   

1

Confidential material redacted and filed separately with the Commission.



--------------------------------------------------------------------------------



 



                                  *** Customer Service Basic Training (as
defined in Exhibit C) will be ***    
 
                          1.1.5     Advanced and Specialized Training          
      *** Customer Service Advanced and Specialized Training (as defined in
Exhibit C) will be *** .    

     1.2      Hours of Operation. All PeopleSupport’s Service Locations will be
open and operational 24 hours per day, 7 days per week, 365 days per year (the
“Hours of Operation”).
2.      Pricing and Payment Terms
     2.1      Definition of Productive Hour. For the purposes of this Statement
of Work a “Productive Hour” means *** minutes spent by an agent *** with Expedia
customers, including *** . For avoidance of doubt, *** time or *** time, *** and
*** are not considered part of a Productive Hour.
     2.2      Gainsharing. PeopleSupport will use good-faith efforts to work
with Expedia to increase the cost-efficiency of the Services provided. Any
savings achieved through implementation of coordinated performance improvements
or concepts introduced by PeopleSupport and developed jointly by Expedia and
PeopleSupport will be shared (i.e., known as “gainsharing”) between Expedia and
PeopleSupport and reflected in revised pricing.
     2.3      Miscellaneous Charges. Unless otherwise approved by Expedia in
writing, PeopleSupport will not charge Expedia for miscellaneous charges
including, but not limited to, postage, courier services, and photocopying.
     2.4      Payment Terms. Payment terms for this Statement of Work will be in
accordance with Section 7.2 of the Agreement.
     2.5      Pricing. The total monthly contact volume is based on the
aggregate contact volume on all Productive Hours from this Statement of Work
with Expedia.

                      Total Monthly           Call Volume     Price per
Productive Hour    
***
    ***     ***    
***
    ***     ***    
***
    ***     ***    
***
    ***     ***    
***
    ***     ***    
***
    ***     ***    
***
    ***     ***    
***
    ***     ***    
***
    ***     ***    
***
    ***     ***    
***
    ***     ***    
***
    ***     ***    
***
    ***     ***    
***
    ***     ***    
***
    ***     ***    
***
    ***     ***    
***
    ***     ***    

2

Confidential material redacted and filed separately with the Commission.



--------------------------------------------------------------------------------



 



                   
***
    ***     ***    
***
    ***     ***    
***
    ***     ***    
***
    ***     ***    

     2.6       ***. For services related to ***, PeopleSupport will *** to the
*** for the ***.
3.      Quality and Performance Standards
     3.1      Performance Standards. For purposes of this Statement of Work, the
minimum “Performance Standards” will mean the requirements set forth below. In
connection with any month outside of a Ramp Up Period (defined below) in which
PeopleSupport does not meet any of the minimum Performance Standards, such
failure to meet the minimum Performance Standards will be a material breach of
this Statement of Work, and Expedia shall be entitled to any rights or remedies
arising therefrom. Notwithstanding the foregoing, if Expedia has not elected to
exercise its termination right with respect to a material breach of the
Performance Standards within *** days following Expedia’s receipt of
PeopleSupport’s monthly report (as defined in Exhibit E) documenting such
material breach, Expedia’s right to exercise its termination right with respect
to that material breach will be deemed to have been waived by Expedia.
           3.1.1 *** Calls —Customer Service.

                      Metric     Definition     Minimum Requirement    
Real-Time Adherence (“RTA”)
    [(Sign in Time /Scheduled Time)* 100] as measured in *** increments as
specified by the Firm Forecast     ***    
Average Handling
Time (“AHT”)
    Average call time, comprising hold time, talk time, and wrap-up time.    
*** minutes
(maximum average
duration)    
Contact Quality
    Average score or rating of sampled calls based upon evaluation criteria
scored by the Expedia QA team.     ***    
Customer
Satisfaction
    Average score or rating of sampled calls based upon customer service index
on the CSAT survey.     ***    

           3.1.2 Contact Center Operations

                      Metric     Definition     Minimum Requirement    
Contact Center Availability
    Percent daily availability of contact center systems required for agents to
perform the Services (e.g., network, telephony equipment, software, etc.). The
Contact Center Availability Performance Standard shall only apply to systems,
applications and connectivity directly     ³ ***    

3

Confidential material redacted and filed separately with the Commission.



--------------------------------------------------------------------------------



 



                      Metric     Definition     Minimum Requirement    
 
    controlled by PeopleSupport and shall not include those systems,
applications and connectivity controlled by Expedia.            

     3.2      Performance Standard Modifications and Change Management. Expedia
will provide to PeopleSupport any modifications or changes to the Performance
Standards or Service Performance Measurement Goals (as defined below) on a
periodic basis, and will provide PeopleSupport with *** notice prior to the
modification or change. In the event PeopleSupport does not think that such
modified Performance Standards or Service Performance Measurement Goals are
reasonable, PeopleSupport will notify Expedia in writing within *** days of its
dispute after such Performance Standards or Service Performance Measurement
Goals have been received by PeopleSupport. At the end of the month, Expedia and
PeopleSupport will review PeopleSupport’s written request.
     3.3      Service Performance Measurement Goals during Ramp Up Period.
PeopleSupport will use reasonable efforts to meet or exceed the monthly Service
Performance Measurements Goals set forth below (“SPM Goal(s)”). For the first
*** following the effective date of this Statement of Work and during the ***
days immediately following any forecast from Expedia that outlines service
output obligations to be performed by PeopleSupport that exceed the prior
month’s forecast by at least *** (in each case, referred to as a “Ramp Up
Period”), PeopleSupport will use its reasonable efforts to meet the minimum
Performance Standards and SPM Goals including during a Ramp Up Period. No SPM
Goal credits will be due to Expedia for PeopleSupport’s failure to meet the SPM
Goals during a Ramp Up Period. However, beginning on the *** full month
following the Ramp Up Period and for the rest of the term of this Statement of
Work, PeopleSupport must meet all minimum Performance Standards.
     PeopleSupport will be entitled to bonuses as set forth herein in connection
with any month in which PeopleSupport exceeds the SPM Goals. Except for during a
Ramp Up Period, if PeopleSupport (a) does not meet *** SPM Points in a given ***
(or such SPM minimum as may be updated in accordance with Section 3.2 above), or
(b) *** to meet any of the Performance Standards in a given *** , such *** will
be deemed a *** of this Statement of Work, and Expedia shall be entitled to ***
.

                Total SPM Points     Bonus/Credit Amount    
*** SPM Points
    *** to PeopleSupport    
*** SPM Points
    *** to PeopleSupport    
*** SPM Points
    ***    
*** SPM Points
    ***    
*** SPM Points
    *** to Expedia    

                Real Time Adherence           Score %     SPM Points    
***
    ***    

4

Confidential material redacted and filed separately with the Commission.



--------------------------------------------------------------------------------



 



             
***
    ***    
***
    ***    
***
    ***    
***
    ***    
***
    ***    
***
    ***    

                Top Box (as measured           by a Customer          
Satisfaction Survey)           Score %     SPM Points    
***
    ***    
***
    ***    
***
    ***    
***
    ***    
***
    ***    
***
    ***    
***
    ***    
***
    ***    

                Issue Resolution           Score %     SPM Points    
***
    ***    
***
    ***    
***
    ***    
***
    ***    
***
    ***    
***
    ***    
***
    ***    

                Job Knowledge           Score %     SPM Points    
***
    ***    
***
    ***    
***
    ***    
***
    ***    
***
    ***    
***
    ***    

5

Confidential material redacted and filed separately with the Commission.



--------------------------------------------------------------------------------



 



                Customer Service           Score %     SPM Points    
***
    ***    
***
    ***    
***
    ***    
***
    ***    
***
    ***    
***
    ***    
***
    ***    

                ExpeRT Utilization           Score %     SPM Points    
***
    ***    
***
    ***    
***
    ***    
***
    ***    
***
    ***    
***
    ***    
***
    ***    

4.      Forecasting and Scheduling.
     4.1      Firm Forecasts, Preliminary Projections and Advisory Estimates.
Expedia will be responsible for establishing and issuing contact volume
forecasts through its Forecasting and Scheduling Team in accordance with the
procedure set forth below. On or before the *** day of each calendar month,
Expedia will provide PeopleSupport with the following forecasts:

  (a)   Firm forecast of the number of Productive Hours PeopleSupport is
required to staff for the month *** days after (the “Firm Forecast’);     (b)  
A non-binding advisory estimate of anticipated number of Productive Hours
Expedia believes it will require from PeopleSupport for at least the ***
following the Firm Forecast (the “Preliminary Projection”).

     4.1.1 Example. By way of example, the forecast issued by Expedia on January
*** will provide a Firm Forecast for *** , and a Preliminary Projection for at
least *** .
     4.2      Assumptions Underlying Forecasts. In addition to the forecast
information for the Firm Forecast, and the Preliminary Projection, Expedia will
furnish PeopleSupport with a *** such forecasts that it *** to provide in the
report (e.g., assumed AHT, etc.) (“Supporting Assumptions”).

6

Confidential material redacted and filed separately with the Commission.



--------------------------------------------------------------------------------



 



     4.3      Review of Preliminary Projections. If PeopleSupport disagrees with
the Preliminary Projection or the Supporting Assumptions for a particular month,
PeopleSupport will give Expedia written notice within *** days after receipt of
such Preliminary Projection. Thereafter, the parties will confer in good faith
to resolve any disagreement prior to the issuance of the Firm Forecast for such
month; provided, that Expedia will ultimately determine the number of Productive
Hours required of PeopleSupport in that month when it issues the applicable Firm
Forecast at its discretion; provided further that if Expedia reduces the Firm
Forecast for a given month as compared to the previous month, then (a) the
magnitude of such reduction in the first month of any reduction shall not exceed
*** of the Productive Hours from the previous month, and, (b) if the reduction
continues in the following month(s), the magnitude of reduction in each of such
subsequent month(s) shall not exceed an additional *** of the total Productive
Hours billed in the month before such reductions began.
     4.3.1 Example. By way of example, if the actual Productive Hours for
January are *** , then the Firm Forecast for February must be at least ***
Productive Hours. Assuming the firm Forecast for February was *** Productive
Hours and the reduction continues into March, then the Firm Forecast for March
must be at least *** Productive Hours, etc.
     4.4      Volume Fluctuations. For purposes of determining forecast
accuracy, the Firm Forecast will provide the total number of Productive Hours
required at the specified Service Location in the specified month broken down by
a Productive Hour on a *** basis. However, daily fluctuations are a normal
course of business and PeopleSupport will use good faith efforts to manage these
fluctuations effectively.
     4.5      Staffing. PeopleSupport is responsible, regardless of day of week
(Monday-Sunday), time of day, local government holidays and work force laws, to
maintain appropriate staffing, operations and management to run at required
capacity and quality to meet the Firm Forecast and the minimum Performance
Standards.
     4.6      Firm Forecast Exceeds Preliminary Projection. If the Firm Forecast
Expedia provided to PeopleSupport for a given month is higher than the
Preliminary Projection for such month by more than *** , then Expedia will pay
*** per Productive Hour for each additional Productive Hour (i.e., beyond the
*** variance) equal to the regular Productive Hour rate *** (the “***”);
provided that PeopleSupport meets all applicable minimum Performance Standards
during such month. Unless otherwise agreed to by the Parties, if PeopleSupport
is *** during such month, Expedia will pay for such additional hours (subject to
any applicable Performance Credits) *** will be paid for such hours.
     4.6.1 Example. By way of example, unless otherwise agreed to by the
Parties, Expedia’s Preliminary Projection was *** Productive Hours in a month
and its Firm Forecast for that month was *** Productive Hours, Expedia would pay
PeopleSupport *** on any Productive Hours worked that month over *** if
PeopleSupport is able to *** during that month.
     4.7      Interim Adjustment for Failure to Meet Performance Standards. If,
during a given month, PeopleSupport is not in compliance with its required ***
to date for that month, Expedia may, at its discretion, give written notice to
PeopleSupport that it will reduce PeopleSupport’s Productive Hours for the
remainder of the month and re-assign such hours to one of Expedia’s other
contact center channels (an “Interim Adjustment”). Such Interim Adjustment will
result in a reduction in the Firm Forecast for such month to account for the
Productive Hours re-assigned to other contact center channels. In addition to
any Performance Credits that may be due for such month in which an Interim
Adjustment takes place, Expedia will be entitled to *** of the otherwise
applicable per-hour rate for any Productive Hours required by Expedia in the
original Firm Forecast which were subsequently re-assigned as per the Interim
Adjustment due to PeopleSupport’s failure to meet required minimum Performance
Standards.

7

Confidential material redacted and filed separately with the Commission.



--------------------------------------------------------------------------------



 



     4.7.1 Example. By way of example, assume Expedia issues a Firm Forecast for
*** Productive Hours and mid-way through the month PeopleSupport is not meeting
its required *** . If Expedia gives written notice to PeopleSupport of an
Interim Adjustment that will re-assign *** hours for the remainder of the month,
then (a) the Firm Forecast for such month will be reduced to *** Productive
Hours, and (b) in addition to any Performance Credits that may apply, Expedia
will be entitled to a *** of the hourly rate ordinarily applicable to the *** .
     4.8      Actual Hours Exceed Firm Forecast. It is the responsibility of
PeopleSupport to continuously monitor the hours worked by its PeopleSupport
Personnel in a given month vs. the Firm Forecast provided by Expedia. If
PeopleSupport believes that it will exceed the Firm Forecast in a particular
month, it will notify Expedia and obtain the prior written approval of Expedia
prior to exceeding the Firm Forecast. Unless otherwise approved in writing by
Expedia, no Productive Hours in excess of the Firm Forecast will be payable by
Expedia to PeopleSupport.
     4.9      Under-Staffing. If (a) the number of Productive Hours worked by
PeopleSupport Personnel in a given month is less than *** of the Productive
Hours required by Expedia in a particular month pursuant to the applicable Firm
Forecast, and (b) PeopleSupport *** during such month or otherwise is not in
compliance with the terms of this Statement of Work, then Expedia will pay
PeopleSupport for Productive Hours worked in that month, but, in addition to any
*** owed by PeopleSupport for *** , Expedia will be entitled to a *** of the
otherwise applicable per-hour rate for any Productive Hours required by Expedia
in the Firm Forecast and ***.
     4.9.1 Example. By way of example, if Expedia’s Firm Forecast for a month is
*** Productive Hours, PeopleSupport only *** Productive Hours (i.e., *** of the
requested hours) and PeopleSupport does *** during that month, Expedia will pay
PeopleSupport for Productive Hours worked in that month but will be entitled to
a *** of the hourly rate ordinarily applicable to the *** .
     4.10      Mitigation. If, after the issuance of a Firm Forecast for a given
month, Expedia notifies PeopleSupport in writing that it will not meet the Firm
Forecast, PeopleSupport will use commercially reasonable efforts to mitigate any
negative economic impact of the reduction by, among other things, utilizing the
excess resources elsewhere or offering reduced hours to staffed employees so as
to minimize any potential loss to PeopleSupport. These expectations include, but
are not limited to:

  (a)   Leverage combined volumes from other Services provided by PeopleSupport
to Expedia to smooth impacts of volume variances wherever possible;     (b)  
Utilization of shared resources with other clients requiring a similar skill
level of employee (but which are not Expedia Competitors);     (c)   Offer
reduced hours or early leave when volume does not materialize; and     (d)  
Mitigation of excess resources on hand by utilizing a skilled workforce
management forecaster and scheduler.

     4.11      Firm Forecast and Payment. If (a) the number of Productive Hours
worked by PeopleSupport Personnel in a given month is less than the Productive
Hours required by Expedia in a particular month pursuant to the applicable Firm
Forecast, and (b) PeopleSupport has achieved the minimum Performance Standards
during such month and is otherwise in compliance with the terms of this
Statement of Work, then, in addition to paying for the Productive Hours actually
worked by PeopleSupport, Expedia will pay PeopleSupport the ***

8

Confidential material redacted and filed separately with the Commission.



--------------------------------------------------------------------------------



 



up to the ***, *** by PeopleSupport pursuant to *** above.
     4.12      Illustration. The flowchart attached as Appendix 1 illustrates
the forecasting and scheduling process specified in this Section 4. In the event
of any conflict between the illustration and the text of this Section 4, the
text of this Section 4 will govern.
5.      Contact Center Implementation
     5.1      Implementation Plan. Within thirty (30) days following the
Effective Date (or prior to the commencement of a Ramp Up Period), PeopleSupport
will submit a detailed, written implementation schedule to Expedia describing
the transition and implementation of each process / service PeopleSupport will
perform pursuant to this Statement of Work. PeopleSupport will keep the
applicable Expedia Local Manager and the Expedia General Manager appraised with
regular status reports on PeopleSupport’s progress in executing the
implementation plan.
     5.2      Training Plan. As part of PeopleSupport’s implementation plan,
PeopleSupport will provide a detailed training schedule that describes the
approach that PeopleSupport will take (and the applicable timeline) to
accommodate the training requirements set forth in the Agreement and this
Statement of Work.
     5.3      Process Changes. PeopleSupport will incorporate new contact
handling procedures issued by Expedia as part of the standard policies and
procedures within a timeframe that will be agreed upon by the parties for each
occurrence. Process changes will be fully documented by PeopleSupport and
reflected in the quality and performance standards whenever a material impact on
standards has been identified. In the case of critical new contact handling
procedures, as identified by Expedia, PeopleSupport will begin the process of
implementing these changes at once and work closely with the General Manager to
ensure rapid implementation. PeopleSupport will commence implemention and
distribution of Expedia’s communication pieces to agents and PeopleSupport’s
management team within *** of delivery by Expedia.
     5.4      Escalation Process. PeopleSupport and Expedia will mutually
develop and implement standardized processes for contact escalations which may
include rerouting the escalated call to an alternate contact center as
designated by Expedia. PeopleSupport will be responsible for responding to all
contact escalations as specified in the contact escalation process.
6.      Developed Work.
[INTENTIONALLY OMITTED IN CONNECTION WITH THIS STATEMENT OF WORK]
* * * * *
IN WITNESS WHEREOF, each of Expedia and PeopleSupport has caused this Statement
of Work to be signed and delivered by its duly authorized representative.



EXPEDIA, INC.

By:   /s/ Angela Blackburn

 

Title:   SVP Business Ops

 

Date:   September 25, 2006

 

PEOPLESUPPORT (PHILIPPINES), INC.

By:   /s/ Caroline Rook

 

Title:   Authorized Signatory

 

Date:   September 29, 2006

 



9

Confidential material redacted and filed separately with the Commission.



--------------------------------------------------------------------------------



 



APPENDIX 1
TO CONTACT CENTER STATEMENT OF WORK
Illustration of Forecasting and Scheduling Process
***

10

Confidential material redacted and filed separately with the Commission.



--------------------------------------------------------------------------------



 



Confidential Treatment Requested.
Confidential portions of this document have been redacted
and have been separately filed with the Commission.
CONTACT CENTER SERVICES
STATEMENT OF WORK
( *** TELESALES / CUSTOMER SERVICE)
This Statement of Work, dated September 29, 2006 is made between Expedia, Inc.,
a Washington corporation (“Expedia”) and PeopleSupport (Philippines), Inc. a
Philippines Corporation (“PeopleSupport”) pursuant to the Contact Center
Services Agreement between PeopleSupport and Expedia, dated September 29, 2006
(the “Agreement”). Except as expressly set forth herein, this Statement of Work
is subject to the terms and conditions of and incorporated into the Agreement.
All capitalized terms, where not defined herein, will have the meanings set
forth elsewhere in the Agreement.
1.      Services
PeopleSupport will provide the following Services to Expedia subject to the
requirements set forth in the Agreement and this Statement of Work:

                      1.1   *** Telesales / Customer Service.
 
                          1.1.1     Service Description    
 
          •   Provide accurate information to customers regarding travel options
and availabilities, with the ultimate goal of selling travel to create a
superior experience for the customer.    
 
                          1.1.2     Service Location    
 
          •   ***    
 
          •   ***    
 
                          1.1.3     Agent Responsibilities — *** Telesales /
Customer Service    
 
          •   *** calls for associated travel partners from customers interested
in purchasing/researching travel by following standard scripts and procedures.  
 
 
          •   Greet and converse with customers in a courteous, friendly and
professional manner.    
 
          •   Effectively turn customer inquiries into sales.    
 
          •   Utilize appropriate selling techniques to meet revenue and close
rate goals.    
 
          •   Research travel rates, destinations, options and packages for
customers.    
 
          •   Read legal scripts verbatim while maintaining sales and quality
standards.    
 
          •   Accurately answer general travel and site related questions.    
 
          •   Provide information, suggestions and options in a manner that is
accurate, effectively meets the needs of our customers, and entices them to
purchase.    
 
          •   Accurately track and report call types and service issues.    
 
          •   Promote and sell the company’s products or services.    
 
          •   Solicit sale of new or additional services.    
 
          •   Process calls to achieve or exceed the established daily metric,
while maintaining an average talk time consistent with current business needs.  
 
 
          •   Meet or exceed quality standards.    
 
          •   Correctly answer general travel and site related questions in a
courteous, friendly and professional manner    
 
          •   Use resources to effectively handle customer service issues in a
timely manner.    
 
          •   Effectively resolve customer concerns while balancing the needs of
*** .    



1

Confidential material redacted and filed separately with the Commission.



--------------------------------------------------------------------------------



 



                 
 
          •   Recognize and work to effectively solve exceptional customer
situations, and learn, retain, interpret and apply policy as appropriate.
 
          •   Resolve escalated customer service issues using the principles of
Customer Experience Management (CEM).
 
          •   Accurately track and report call types and service issues.
 
          •   Maintain or exceed acceptable quality scores on all calls.
 
          •   Effectively and respectfully probe and understand the requirements
or problems of the customer.
 
          •   Provide valid solutions to the customer and provide any additional
customer service/education as needed.
 
          •   Maintain, at a minimum, basic knowledge of products, pricing
promotions, procedures and other important issues through management
communications, meetings, customer focus groups and formal training.
 
          •   Achieve customer care metrics as established by *** .
 
                      1.1.4     Basic Training
 
          *** Telesales / Customer Service Basic Training (as defined in Exhibit
C) will be ***.
 
                      1.1.5     Advanced and Specialized Training            
*** Telesales / Customer Service Advanced and Specialized Training (as defined
in Exhibit C) will be *** .

     1.2      Hours of Operation. All PeopleSupport’s Service Locations will be
open and operational 24 hours per day, 7 days per week, 365 days per year (the
“Hours of Operation”).
2.      Pricing and Payment Terms
     2.1      Definition of Productive Hour. For the purposes of this Statement
of Work a “Productive Hour” means *** minutes spent by an agent *** with Expedia
customers, including *** . For avoidance of doubt, *** time or *** time, *** and
*** are not considered part of a Productive Hour.
     2.2      Gainsharing. PeopleSupport will use good-faith efforts to work
with Expedia to increase the cost-efficiency of the Services provided. Any
savings achieved through implementation of coordinated performance improvements
or concepts introduced by PeopleSupport and developed jointly by Expedia and
PeopleSupport will be shared (i.e., known as “gainsharing”) between Expedia and
PeopleSupport and reflected in revised pricing.
     2.3      Miscellaneous Charges. Unless otherwise approved in writing,
PeopleSupport will not charge Expedia for miscellaneous charges including, but
not limited to, postage, courier services, and photocopying.
     2.4      Payment Terms. Payment terms for this Statement of Work will be in
accordance with Section 7.2 of the Agreement.
     2.5      Pricing. The total monthly contact volume is based on the
aggregate contact volume on all Productive Hours from this Statement of Work
with Expedia.

                      Total Monthly Call           Volume     Price per
Productive Hour    
***
    ***     ***    
***
    ***     ***    

2

Confidential material redacted and filed separately with the Commission.



--------------------------------------------------------------------------------



 



                   
***
    ***     ***    
***
    ***     ***    
***
    ***     ***    
***
    ***     ***    
***
    ***     ***    
***
    ***     ***    
***
    ***     ***    
***
    ***     ***    
***
    ***     ***    
***
    ***     ***    
***
    ***     ***    
***
    ***     ***    
***
    ***     ***    
***
    ***     ***    
***
    ***     ***    
***
    ***     ***    
***
    ***     ***    
***
    ***     ***    

     2.6     ***. For services related to *** PeopleSupport will *** to the ***
for the ***.
3.      Quality and Performance Standards
     3.1      Performance Standards. For purposes of this Statement of Work, the
minimum “Performance Standards” will mean the requirements set forth below. In
connection with any month in which PeopleSupport does not meet the minimum
Performance Standards such failure to meet any of the minimum Performance
Standards will be a material breach of this Statement of Work and Expedia shall
be entitled to any rights or remedies arising therefrom. Notwithstanding the
foregoing, if Expedia has not elected to exercise its termination right with
respect to a material breach of the Performance Standards within *** days
following Expedia’s receipt of PeopleSupport’s monthly report (as defined in
Exhibit E) documenting such material breach, without limiting any other remedies
that may be available to Expedia, Expedia’s right to exercise its termination
right with respect to that material breach will be deemed to have been waived by
Expedia.
           3.1.1 *** Calls — Telesales and Customer Service.

                      Metric     Definition     Minimum Requirement    
Real-Time Adherence
    [(Sign in Time / Scheduled Time)* 100] as measured in *** increments as
specified by the Firm Forecast     ***    
Average
Handling Time (AHT)
    Average call time, comprising hold time, talk time, and wrap-up time.    
*** minutes and *** seconds (maximum average
duration)    

3

Confidential material redacted and filed separately with the Commission.



--------------------------------------------------------------------------------



 



                      Metric     Definition     Minimum Requirement    
Contact Quality
    Average score or rating of sampled calls based upon evaluation criteria
scored by the Expedia QA team.     ***    
Customer
Satisfaction
    Average score or rating of sampled calls based upon customer service index
on the CSAT survey.     ***    
Sales Close
Rate
    Percent of Telesales calls resulting in a sale.     ***    

    For all items in the table above indicated as To Be Determined (“TBD”) the
Parties will establish Performance Standards based on a combination of
historical data and strategic objectives. In the event that Expedia’s strategic
objectives are materially higher than historical performance and are reasonably
achievable, PeopleSupport will establish an action plan to achieve the new
standards. During such time but not exceeding *** days, PeopleSupport will be
relieved of meeting the new Performance Standards; provided however, that if the
proposed action plan to achieve the new standards calls for additional resources
and Expedia does not timely approve the additional resources, then the period
during which PeopleSupport is relieved of meeting the new Performance Standards
will be extended to compensate for any delays caused by such untimely approval.

           3.1.2 Contact Center Operations

                      Metric     Definition     Minimum Requirement    
Contact Center Availability
    Percent daily availability of contact center systems required for agents to
perform the Services (e.g., network, telephony equipment, software, etc.) The
Contact Center Availability Performance Standard shall only apply to systems,
applications and connectivity directly controlled by PeopleSupport and shall not
include those systems, applications and connectivity controlled by Expedia.    
³ ***    

     3.2      Performance Standard Modifications and Change Management. Expedia
will provide to PeopleSupport any modifications or changes to the Performance
Standards on a periodic basis, and will provide PeopleSupport with *** notice
prior to the modification or change. In the event PeopleSupport does not think
that such modified Performance Standards are reasonable, PeopleSupport will
notify Expedia in writing within *** days of its dispute after such Performance
Standards have been received by PeopleSupport. At the end of the month, Expedia
and PeopleSupport will review PeopleSupport’s written request.
     3.3      Service Performance Measurement Goals During Ramp Up Period.
PeopleSupport will use reasonable efforts to meet or exceed the monthly
Performance Standards. For the first *** following the effective date of this
Statement of Work and during the *** days immediately following any forecast
from Expedia that outlines service output obligations to be performed by
PeopleSupport that exceed the prior month’s forecast by at least *** (in each
case, referred to as a “Ramp Up Period”) PeopleSupport will use its reasonable
efforts to meet the minimum Performance Standards including during a Ramp Up
Period. However,

4

Confidential material redacted and filed separately with the Commission.



--------------------------------------------------------------------------------



 



beginning on the *** full month following a Ramp Up Period and for the rest of
the term of this Statement of Work, PeopleSupport must meet all minimum
Performance Standards. Except for during a Ramp Up Period, PeopleSupport’s
failure to meet any of the Performance Standards will be a material breach of
this Statement of Work, and Expedia shall be entitled to any rights or remedies
arising therefrom.
4.      Forecasting and Scheduling.
     4.1      Firm Forecasts, Preliminary Projections and Advisory Estimates.
Expedia will be responsible for establishing and issuing contact volume
forecasts through its Forecasting and Scheduling Team in accordance with the
procedure set forth below. On or before the *** day of each calendar month,
Expedia will provide PeopleSupport with the following forecasts:

  (a)   Firm forecast of the number of Productive Hours PeopleSupport is
required to staff for the month *** days after (the “Firm Forecast’);     (b)  
A non-binding advisory estimate of anticipated number of Productive Hours
Expedia believes it will require from PeopleSupport for at least the ***
following the Firm Forecast (the “Preliminary Projection”).

     4.1.1 Example. By way of example, the forecast issued by Expedia on January
*** will provide a Firm Forecast for *** , and a Preliminary Projection for at
least *** .
     4.2      Assumptions Underlying Forecasts. In addition to the forecast
information for the Firm Forecast, and the Preliminary Projection, Expedia will
furnish PeopleSupport with a *** such forecasts that it *** to provide in the
report (e.g., assumed AHT, etc.) (“Supporting Assumptions”).
     4.3      Review of Preliminary Projections. If PeopleSupport disagrees with
the Preliminary Projection or the Supporting Assumptions for a particular month,
PeopleSupport will give Expedia written notice within *** days after receipt of
such Preliminary Projection. Thereafter, the parties will confer in good faith
to resolve any disagreement prior to the issuance of the Firm Forecast for such
month; provided, that Expedia will ultimately determine the number of Productive
Hours required of PeopleSupport in that month when it issues the applicable Firm
Forecast at its discretion; provided further that if Expedia reduces the Firm
Forecast for a given month as compared to the previous month, then (a) the
magnitude of such reduction in the first month of any reduction shall not exceed
*** of the Productive Hours from the previous month, and, (b) if the reduction
continues in the following month(s), the magnitude of reduction in each of such
subsequent month(s) shall not exceed an additional *** of the total Productive
Hours billed in the month before such reductions began.
     4.3.1 Example. By way of example, if the actual Productive Hours for
January are *** , then the Firm Forecast for February must be at least ***
Productive Hours. Assuming the firm Forecast for February was *** Productive
Hours and the reduction continues into March, then the Firm Forecast for March
must be at least *** Productive Hours, etc.
     4.4      Volume Fluctuations. For purposes of determining forecast
accuracy, the Firm Forecast will provide the total number of Productive Hours
required at the specified Service Location in the specified month broken down by
a Productive Hour on a *** basis. However, daily fluctuations are a normal
course of business and PeopleSupport will use good faith efforts to manage these
fluctuations effectively.
     4.5      Staffing. PeopleSupport is responsible, regardless of day of week
(Monday-Sunday), time of day, local government holidays and work force laws, to
maintain appropriate staffing, operations and management to run at required
capacity and quality to meet the Firm Forecast and the minimum Performance
Standards.

5

Confidential material redacted and filed separately with the Commission.



--------------------------------------------------------------------------------



 



     4.6      Firm Forecast Exceeds Preliminary Projection. If the Firm Forecast
Expedia provided to PeopleSupport for a given month is higher than the
Preliminary Projection for such month by more than *** , then Expedia will pay
*** per Productive Hour for each additional Productive Hour (i.e., beyond the
*** variance) equal to the regular Productive Hour rate *** (the “***”);
provided that PeopleSupport meets all applicable minimum Performance Standards
during such month. Unless otherwise agreed to by the Parties, if PeopleSupport
is *** during such month, Expedia will pay for such additional hours (subject to
any applicable Performance Credits) *** will be paid for such hours.
     4.6.1 Example. By way of example, unless otherwise agreed to by the
Parties, Expedia’s Preliminary Projection was *** Productive Hours in a month
and its Firm Forecast for that month was *** Productive Hours, Expedia would pay
PeopleSupport *** on any Productive Hours worked that month over *** if
PeopleSupport is able to *** during that month.
     4.7      Interim Adjustment for Failure to Meet Performance Standards. If,
during a given month, PeopleSupport is not in compliance with its required ***
to date for that month, Expedia may, at its discretion, give written notice to
PeopleSupport that it will reduce PeopleSupport’s Productive Hours for the
remainder of the month and re-assign such hours to one of Expedia’s other
contact center channels (an “Interim Adjustment”). Such Interim Adjustment will
result in a reduction in the Firm Forecast for such month to account for the
Productive Hours re-assigned to other contact center channels. In addition to
any Performance Credits that may be due for such month in which an Interim
Adjustment takes place, Expedia will be entitled to *** of the otherwise
applicable per-hour rate for any Productive Hours required by Expedia in the
original Firm Forecast which were subsequently re-assigned as per the Interim
Adjustment due to PeopleSupport’s failure to meet required minimum Performance
Standards.
     4.7.1 Example. By way of example, assume Expedia issues a Firm Forecast for
*** Productive Hours and mid-way through the month PeopleSupport is not meeting
its required ***. If Expedia gives written notice to PeopleSupport of an Interim
Adjustment that will re-assign *** hours for the remainder of the month, then
(a) the Firm Forecast for such month will be reduced to *** Productive Hours,
and (b) in addition to any Performance Credits that may apply, Expedia will be
entitled to a *** of the hourly rate ordinarily applicable to the *** .
     4.8      Actual Hours Exceed Firm Forecast. It is the responsibility of
PeopleSupport to continuously monitor the hours worked by its PeopleSupport
Personnel in a given month vs. the Firm Forecast provided by Expedia. If
PeopleSupport believes that it will exceed the Firm Forecast in a particular
month, it will notify Expedia and obtain the prior written approval of Expedia
prior to exceeding the Firm Forecast. Unless otherwise approved in writing by
Expedia, no Productive Hours in excess of the Firm Forecast will be payable by
Expedia to PeopleSupport.
     4.9      Under-Staffing. If (a) the number of Productive Hours worked by
PeopleSupport Personnel in a given month is less than *** of the Productive
Hours required by Expedia in a particular month pursuant to the applicable Firm
Forecast, and (b) PeopleSupport *** during such month or otherwise is not in
compliance with the terms of this Statement of Work, then Expedia will pay
PeopleSupport for Productive Hours worked in that month, but, in addition to any
*** owed by PeopleSupport for *** , Expedia will be entitled to a *** of the
otherwise applicable per-hour rate for any Productive Hours required by Expedia
in the Firm Forecast and *** .
     4.9.1 Example. By way of example, if Expedia’s Firm Forecast for a month is
*** Productive Hours, PeopleSupport only *** Productive Hours (i.e., *** of the
requested hours) and PeopleSupport does *** during that month, Expedia will pay

6

Confidential material redacted and filed separately with the Commission.



--------------------------------------------------------------------------------



 



PeopleSupport for Productive Hours worked in that month, but will be entitled to
a *** of the hourly rate ordinarily applicable to the *** .
     4.10      Mitigation. If, after the issuance of a Firm Forecast for a given
month, Expedia notifies PeopleSupport in writing that it will not meet the Firm
Forecast, PeopleSupport will use commercially reasonable efforts to mitigate any
negative economic impact of the reduction by, among other things, utilizing the
excess resources elsewhere or offering reduced hours to staffed employees so as
to minimize any potential loss to PeopleSupport. These expectations include, but
are not limited to:

  (a)   Leverage combined volumes from other Services provided by PeopleSupport
to Expedia to smooth impacts of volume variances wherever possible;     (b)  
Utilization of shared resources with other clients requiring a similar skill
level of employee (but which are not Expedia Competitors);     (c)   Offer
reduced hours or early leave when volume does not materialize; and     (d)  
Mitigation of excess resources on hand by utilizing a skilled workforce
management forecaster and scheduler.

     4.11      Firm Forecast and Payment. If (a) the number of Productive Hours
worked by PeopleSupport Personnel in a given month is less than the Productive
Hours required by Expedia in a particular month pursuant to the applicable Firm
Forecast, and (b) PeopleSupport has achieved the minimum Performance Standards
during such month and is otherwise in compliance with the terms of this
Statement of Work, then, in addition to paying for the Productive Hours actually
worked by PeopleSupport, Expedia will pay PeopleSupport the *** up to the *** ,
*** by PeopleSupport pursuant to *** above.
     4.12      Illustration. The flowchart attached as Appendix 1 illustrates
the forecasting and scheduling process specified in this Section 4. In the event
of any conflict between the illustration and the text of this Section 4, the
text of this Section 4 will govern.
5.      Contact Center Implementation
     5.1      Implementation Plan. Within thirty (30) days following the
Effective Date (or prior to the commencement of a Ramp Up Period), PeopleSupport
will submit a detailed, written implementation schedule to Expedia describing
the transition and implementation of each process / service PeopleSupport will
perform pursuant to this Statement of Work. PeopleSupport will keep the
applicable Expedia Local Manager and the Expedia General Manager appraised with
regular status reports on PeopleSupport’s progress in executing the
implementation plan.
     5.2      Training Plan. As part of PeopleSupport’s implementation plan,
PeopleSupport will provide a detailed training schedule that describes the
approach that PeopleSupport will take (and the applicable timeline) to
accommodate the training requirements set forth in the Agreement and this
Statement of Work.
     5.3      Process Changes. PeopleSupport will incorporate new contact
handling procedures issued by Expedia as part of the standard policies and
procedures within a timeframe that will be agreed upon by the parties for each
occurrence. Process changes will be fully documented by PeopleSupport and
reflected in the quality and performance standards whenever a material impact on
standards has been identified. In the case of critical new contact handling
procedures, as identified by Expedia, PeopleSupport will begin the process of
implementing these changes at once and work closely with the General Manager to
ensure rapid implementation. PeopleSupport will

7

Confidential material redacted and filed separately with the Commission.



--------------------------------------------------------------------------------



 



commence implementation and distribution of Expedia’s communication pieces to
agents and PeopleSupport’s management team within *** of delivery by Expedia.
     5.4      Escalation Process. PeopleSupport and Expedia will mutually
develop and implement standardized processes for contact escalations which may
include rerouting the escalated call to an alternate contact center as
designated by Expedia. PeopleSupport will be responsible for responding to all
contact escalations as specified in the contact escalation process.
6.      Developed Work.
[INTENTIONALLY OMITTED IN CONNECTION WITH THIS STATEMENT OF WORK]
* * * * *
IN WITNESS WHEREOF, each of Expedia and PeopleSupport has caused this Statement
of Work to be signed and delivered by its duly authorized representative.



EXPEDIA, INC.

By:   /s/ Angela Blackburn

 

Title:   SVP Business Ops

 

Date:   September 25, 2006

 

PEOPLESUPPORT (PHILIPPINES), INC.

By:   /s/ Caroline Rook

 

Title:   Authorized Signatory

 

Date:   September 29, 2006

 



8

Confidential material redacted and filed separately with the Commission.



--------------------------------------------------------------------------------



 



APPENDIX 1
TO CONTACT CENTER STATEMENT OF WORK
Illustration of Forecasting and Scheduling Process
***

9

Confidential material redacted and filed separately with the Commission.



--------------------------------------------------------------------------------



 



Confidential Treatment Requested.
Confidential portions of this document have been redacted
and have been separately filed with the Commission.
CONTACT CENTER SERVICES
STATEMENT OF WORK
( *** SERVICES)
This Statement of Work, dated September 29, 2006 is made between Expedia, Inc.,
a Washington corporation (“Expedia”) and PeopleSupport (Philippines), Inc. a
Philippines Corporation (“PeopleSupport”) pursuant to the Contact Center
Services Agreement between PeopleSupport and Expedia, dated September 29, 2006
(the “Agreement”). Except as expressly set forth herein, this Statement of Work
is subject to the terms and conditions of and incorporated into the Agreement.
All capitalized terms, where not defined herein, will have the meanings set
forth elsewhere in the Agreement.
1. Services
     PeopleSupport will provide the following Services to Expedia subject to the
requirements set forth in the Agreement and this Statement of Work:

                      1.1   *** Services.
 
                          1.1.1     Overall Service Description    
 
          •   PeopleSupport will provide *** Services to enhance the overall
effectiveness of the contact center operation which may include developing and
implementing *** programs, rolling out *** , seek *** with existing *** ,
perform *** and providing *** , driving *** , and other functions leading to
world class operations. To perform these Services, PeopleSupport will provide,
at minimum, *** per location to perform the *** Services.    
 
                          1.1.2     Service Location(s)    
 
          •   ***    
 
          •   ***    
 
                                1.1.3 *** Services    
 
          •   Provides contact center expertise on *** .    
 
          •   Communicate critical success factors for project implementations  
 
 
          •   Ensures that the foundation for projects is achievable through
agent behaviors, skills and tools    
 
          •   Takes new *** and identifies *** and ***    
 
          •   *** and *** service *** that may ***    
 
          •   Participates in the development of department *** .    
 
          •   Responsible for the successful transition of new
projects/initiatives.    
 
          •   Works in partnership with the *** to *** the rollout of new *** .
   



1

Confidential material redacted and filed separately with the Commission.



--------------------------------------------------------------------------------



 



             
 
      •   Acts as the ‘point person’ and works closely with *** to understand
what is *** and what *** are saying.
 
      •   *** , summarizes *** and *** from *** and provides recommendations
back to the *** as to what to *** .
 
      •   Maintains strong relationships with contact center leadership and
service/sales teams, building a strong foundation for candid contact center
feedback.
 
      •   Creates a *** and *** , driving results by *** .
 
      •   Enforces adherence to *** and their compliance with *** .
 
      •   Identifying *** following *** releases.
 
      •   Collects *** to new *** .
 
      •   Collects and summarizes data related to *** needs and/or *** .
 
      •   *** and other project *** to identify *** and/or service *** .

2.      Pricing and Payment Terms
     2.1      Payment Terms. Payment terms for this Statement of Work will be in
accordance with Section 7.2 of the Agreement.
     2.2      Pricing. As complete and final payment for the *** Services,
Expedia shall pay PeopleSupport *** per *** .
3.      Developed Work.
[INTENTIONALLY OMITTED IN CONNECTION WITH THIS STATEMENT OF WORK]
* * * * *
IN WITNESS WHEREOF, each of Expedia and PeopleSupport has caused this Statement
of Work to be signed and delivered by its duly authorized representative.



EXPEDIA, INC.

By:   /s/ Angela Blackburn

 

Title:   SVP Business Ops

 

Date:   September 25, 2006

 

PEOPLESUPPORT (PHILIPPINES), INC.

By:   /s/ Caroline Rook

 

Title:   Authorized Signatory

 

Date:   September 29, 2006

 



2

Confidential material redacted and filed separately with the Commission.



--------------------------------------------------------------------------------



 



Confidential Treatment Requested.
Confidential portions of this document have been redacted
and have been separately filed with the Commission.
CONTACT CENTER SERVICES
STATEMENT OF WORK
(*** CUSTOMER SERVICE)
This Statement of Work, dated September 29, 2006 is made between Expedia, Inc.,
a Washington corporation (“Expedia”) and PeopleSupport (Philippines), Inc., a
Philippines corporation (“PeopleSupport”) pursuant to the Contact Center
Services Agreement between PeopleSupport and Expedia, dated September 29, 2006
(the “Agreement”). Except as expressly set forth herein, this Statement of Work
is subject to the terms and conditions of and incorporated into the Agreement.
All capitalized terms, where not defined herein, will have the meanings set
forth elsewhere in the Agreement.
1.      Services
PeopleSupport will provide the following Services to Expedia subject to the
requirements set forth in the Agreement and this Statement of Work:

                      1.1   *** Customer Service.
 
                          1.1.1     Service Description    
 
          •   Respond to general inquiries and travel-related questions ***, as
well as assist them with existing itineraries and provide them policy and
procedural information.    
 
                          1.1.2     Service Location    
 
          •   ***    
 
          •   ***    
 
                          1.1.3     Agent Responsibilities — *** Customer
Service    
 
          •   Correctly answer general travel and site related questions
received ***.    
 
          •   Use resources to effectively handle customer service issues in a
timely manner.    
 
          •   Effectively resolve customer concerns while balancing the needs of
Expedia.    
 
          •   Recognize and work with exceptional customer situations, and
learn, retain, interpret and apply policy as appropriate.    
 
          •   Resolve escalated customer service issues using the principles of
Customer Experience Management (CEM).    
 
          •   Accurately track and report *** types and service issues.    
 
          •   Ensure all *** inquiries are addressed within expected time
limits.    
 
          •   Review escalated messages to ensure they are handled properly.    
 
          •   Ensure notifications are sent to the appropriate parties for
issues requiring further attention.    
 
          •   Identify when templates are needed, and assist with their
creation.    
 
          •   Support agent *** volumes when needed.    
 
          •   Maintain a current agent skill set.    
 
                          1.1.4     Basic Training                 *** Customer
Service Basic Training (as defined in Exhibit C) will be ***    
 
                          1.1.5     Advanced and Specialized Training          
      *** Customer Service Advanced and Specialized Training (as defined in
Exhibit C) will be ***.    

1

Confidential material redacted and filed separately with the Commission.



--------------------------------------------------------------------------------



 



     1.2      Hours of Operation. All PeopleSupport’s Service Locations will be
open and operational 24 hours per day, 7 days per week, 365 days per year (the
“Hours of Operation”).
     1.3      Termination for Convenience. Expedia may terminate this Statement
of Work *** upon *** days prior written notice to PeopleSupport specifying the
extent of termination and the effective date thereof. After receipt of such
written notice, (a) PeopleSupport will not be obligated to continue performing
any such terminated Services, (b) Expedia will pay PeopleSupport for all
Services performed and all non-refundable expenses reasonably incurred prior to
the effective date of such termination, (c) Expedia will not be obligated to pay
PeopleSupport for any such terminated Services performed or expenses incurred
after the effective date of such termination, and (d) neither Party will have
any obligation or liability to the other (e.g. for anticipated revenues or
profits based on this Statement of Work or for any costs or expenses incurred in
reliance upon this Statement of Work) on account of any such termination of the
Services under this Statement of Work.
2.      Pricing and Payment Terms
     2.1      Definition of Productive Hour. For the purposes of this Statement
of Work a “Productive Hour” means *** minutes spent by an agent *** with Expedia
customers, including ***. For avoidance of doubt, *** time or *** time, *** and
*** are not considered part of a Productive Hour.
     2.2      Gainsharing. PeopleSupport will use good-faith efforts to work
with Expedia to increase the cost-efficiency of the Services provided. Any
savings achieved through implementation of coordinated performance improvements
or concepts introduced by PeopleSupport and developed jointly by Expedia and
PeopleSupport will be shared (i.e., known as “gainsharing”) between Expedia and
PeopleSupport and reflected in revised pricing.
     2.3      Miscellaneous Charges. Unless otherwise approved in writing,
PeopleSupport will not charge Expedia for miscellaneous charges including, but
not limited to, postage, courier services, and photocopying.
     2.4      Payment Terms. Payment terms for this Statement of Work will be in
accordance with Section 7.2 of the Agreement.
     2.5      Pricing. The total monthly contact volume is based on the
aggregate contact volume on all Productive Hours from the Statements of Work
with Expedia.

                      Total Monthly ***           Volume     Price per
Productive Hour    
***
    ***     ***    
***
    ***     ***    
***
    ***     ***    
***
    ***     ***    
***
    ***     ***    
***
    ***     ***    
***
    ***     ***    
***
    ***     ***    
***
    ***     ***    
***
    ***     ***    
***
    ***     ***    
***
    ***     ***    
***
    ***     ***    
***
    ***     ***    

2

Confidential material redacted and filed separately with the Commission.



--------------------------------------------------------------------------------



 



                   
***
    ***     ***    
***
    ***     ***    

     2.6 *** For services related to ***, PeopleSupport will *** to the *** for
the ***.
3.      Quality and Performance Standards
     3.1      Performance Standards. For purposes of this Statement of Work, the
minimum “Performance Standards” will mean the requirements set forth below
           3.1.1 *** Customer Service

                      Metric     Definition     Minimum Requirement    
Real-Time Adherence
    [(Sign in Time /Scheduled Time)* 100] as measured in *** increments as
specified by the Firm Forecast     ***    
Average Handle Time (AHT) for ***
    Average time to process an *** , from receipt of the *** within the
PeopleSupport system until a response has been sent out.     *** in *** hours  
 
Contact Quality
    Average score or rating of sampled *** based upon evaluation criteria scored
by the Expedia QA team.     ***    
Third Party
Audits
    Average score or rating of sampled *** based upon third party audits.    
***    

           3.1.2 Contact Center Operations

                      Metric     Definition     Minimum Requirement    
Contact Center Availability
    Percent daily availability of contact center systems required for agents to
perform the Services (e.g., network, telephony equipment, software, etc.). The
Contact Center Availability Performance Standard shall only apply to systems,
applications and connectivity directly controlled by PeopleSupport and shall not
include those systems, applications and connectivity controlled by Expedia.    
³ ***    

     3.2      Performance Standard Modifications and Change Management. Expedia
will provide to PeopleSupport any modifications or changes to the Performance
Standards on a periodic basis, and will provide PeopleSupport with *** notice
prior to the modification or change. In the event PeopleSupport does not think
that such modified Performance Standards are reasonable, PeopleSupport will
notify Expedia in writing within

3

Confidential material redacted and filed separately with the Commission.



--------------------------------------------------------------------------------



 



*** days of its dispute after such Performance Standards have been received by
PeopleSupport. At the end of the month, Expedia and PeopleSupport will review
PeopleSupport’s written dispute.
     3.3      Service Performance Measurement Goals during Ramp Up Period.
PeopleSupport will use reasonable efforts to meet or exceed the monthly
Performance Standards. For the first *** following the effective date of this
Statement of Work and during the *** days immediately following any forecast
from Expedia that outlines service output obligations to be performed by
PeopleSupport that exceed the prior month’s forecast by at least *** (in each
case, referred to as a “Ramp Up Period”), PeopleSupport will use its reasonable
efforts to meet the minimum Performance Standards including during a Ramp Up
Period. However, beginning on the *** full month following the Ramp Up Period
and for the rest of the term of this Statement of Work, PeopleSupport must meet
all minimum Performance Standards. Except for during a Ramp Up Period,
PeopleSupport’s failure to meet any of the Performance Standards will be a
material breach of this Statement of Work, and Expedia shall be entitled to any
rights or remedies arising therefrom. Notwithstanding the foregoing, if Expedia
has not elected to exercise its termination right with respect to a material
breach of the Performance Standards within *** days following Expedia’s receipt
of PeopleSupport’s monthly report (as defined in Exhibit E) documenting such
material breach, Expedia’s right to exercise its termination right with respect
to that material breach will be deemed to have been waived by Expedia.
4.      Forecasting and Scheduling.
     4.1      Firm Forecasts, Preliminary Projections and Advisory Estimates.
Expedia will be responsible for establishing and issuing contact volume
forecasts through its Forecasting and Scheduling Team in accordance with the
procedure set forth below. On or before the *** day of each calendar month,
Expedia will provide PeopleSupport with the following forecasts:

  (a)   Firm forecast of the number of Productive Hours PeopleSupport is
required to staff for the month *** days after (the “Firm Forecast’);     (b)  
A non-binding advisory estimate of anticipated number of Productive Hours
Expedia believes it will require from PeopleSupport for at least the ***
following the Firm Forecast (the “Preliminary Projection”).

     4.1.1 Example. By way of example, the forecast issued by Expedia on January
*** will provide a Firm Forecast for *** , and a Preliminary Projection for at
least *** .
     4.2      Assumptions Underlying Forecasts. In addition to the forecast
information for the Firm Forecast, and the Preliminary Projection, Expedia will
furnish PeopleSupport with a *** such forecasts that it *** to provide in the
report (e.g., assumed AHT, etc.) (“Supporting Assumptions”).
     4.3      Review of Preliminary Projections. If PeopleSupport disagrees with
the Preliminary Projection or the Supporting Assumptions for a particular month,
PeopleSupport will give Expedia written notice within *** days after receipt of
such Preliminary Projection. Thereafter, the parties will confer in good faith
to resolve any disagreement prior to the issuance of the Firm Forecast for such
month; provided, that Expedia will ultimately determine the number of Productive
Hours required of PeopleSupport in that month when it issues the applicable Firm
Forecast at its discretion; provided further that if Expedia reduces the Firm
Forecast for a given month as compared to the previous month, then (a) the
magnitude of such reduction in the first month of any reduction shall not exceed
*** of the Productive Hours from the previous month, and, (b) if the reduction
continues in the following month(s), the magnitude of reduction in each of such
subsequent month(s) shall not exceed an additional *** of the total Productive
Hours billed in the month before such reductions began.

4

Confidential material redacted and filed separately with the Commission.



--------------------------------------------------------------------------------



 



     4.3.1 Example. By way of example, if the actual Productive Hours for
January are *** , then the Firm Forecast for February must be at least ***
Productive Hours. Assuming the firm Forecast for February was *** Productive
Hours and the reduction continues into March, then the Firm Forecast for March
must be at least *** Productive Hours, etc.
     4.4      Volume Fluctuations. For purposes of determining forecast
accuracy, the Firm Forecast will provide the total number of Productive Hours
required at the specified Service Location in the specified month broken down by
a Productive Hour on a *** basis. However, daily fluctuations are a normal
course of business and PeopleSupport will use good faith efforts to manage these
fluctuations effectively.
     4.5      Staffing. PeopleSupport is responsible, regardless of day of week
(Monday-Sunday), time of day, local government holidays and work force laws, to
maintain appropriate staffing, operations and management to run at required
capacity and quality to meet the Firm Forecast and the minimum Performance
Standards.
     4.6      Firm Forecast Exceeds Preliminary Projection. If the Firm Forecast
Expedia provided to PeopleSupport for a given month is higher than the
Preliminary Projection for such month by more than *** , then Expedia will pay
*** per Productive Hour for each additional Productive Hour (i.e., beyond the
*** variance) equal to the regular Productive Hour rate *** (the “***”);
provided that PeopleSupport meets all applicable minimum Performance Standards
during such month. Unless otherwise agreed to by the Parties, if PeopleSupport
is *** during such month, Expedia will pay for such additional hours (subject to
any applicable Performance Credits) *** will be paid for such hours.
     4.6.1 Example. By way of example, unless otherwise agreed to by the
Parties, Expedia’s Preliminary Projection was *** Productive Hours in a month
and its Firm Forecast for that month was *** Productive Hours, Expedia would pay
PeopleSupport *** on any Productive Hours worked that month over *** if
PeopleSupport is able to *** during that month.
     4.7      Interim Adjustment for Failure to Meet Performance Standards. If,
during a given month, PeopleSupport is not in compliance with its required ***
to date for that month, Expedia may, at its discretion, give written notice to
PeopleSupport that it will reduce PeopleSupport’s Productive Hours for the
remainder of the month and re-assign such hours to one of Expedia’s other
contact center channels (an “Interim Adjustment”). Such Interim Adjustment will
result in a reduction in the Firm Forecast for such month to account for the
Productive Hours re-assigned to other contact center channels. In addition to
any Performance Credits that may be due for such month in which an Interim
Adjustment takes place, Expedia will be entitled to *** of the otherwise
applicable per-hour rate for any Productive Hours required by Expedia in the
original Firm Forecast which were subsequently re-assigned as per the Interim
Adjustment due to PeopleSupport’s failure to meet required minimum Performance
Standards.
     4.7.1 Example. By way of example, assume Expedia issues a Firm Forecast for
*** Productive Hours and mid-way through the month PeopleSupport is not meeting
its minimum required *** . If Expedia gives written notice to PeopleSupport of
an Interim Adjustment that will re-assign *** hours for the remainder of the
month, then (a) the Firm Forecast for such month will be reduced to ***
Productive Hours, and (b) in addition to any Performance Credits that may apply,
Expedia will be entitled to a *** of the hourly rate ordinarily applicable to
the *** .
     4.8      Actual Hours Exceed Firm Forecast. It is the responsibility of
PeopleSupport to continuously monitor the hours worked by its PeopleSupport
Personnel in a given month vs. the Firm Forecast provided by Expedia. If
PeopleSupport believes that it will exceed the Firm Forecast in a particular
month, it will notify Expedia

5

Confidential material redacted and filed separately with the Commission.



--------------------------------------------------------------------------------



 



and obtain the prior written approval of Expedia prior to exceeding the Firm
Forecast. Unless otherwise approved in writing by Expedia, no Productive Hours
in excess of the Firm Forecast will be payable by Expedia to PeopleSupport.
     4.9      Under-Staffing. If (a) the number of Productive Hours worked by
PeopleSupport Personnel in a given month is less than *** of the Productive
Hours required by Expedia in a particular month pursuant to the applicable Firm
Forecast, and (b) PeopleSupport *** during such month or otherwise is not in
compliance with the terms of this Statement of Work, then Expedia will pay
PeopleSupport for Productive Hours worked that month, but, in addition to any
*** owed by PeopleSupport for *** , Expedia will be entitled to a *** of the
otherwise applicable per-hour rate for any Productive Hours required by Expedia
in the Firm Forecast and *** .
     4.9.1 Example. By way of example, if Expedia’s Firm Forecast for a month is
*** Productive Hours, PeopleSupport only *** Productive Hours (i.e., *** of the
requested hours) and PeopleSupport does *** during that month, Expedia will pay
PeopleSupport for Productive Hours worked in that month, but will be entitled to
a *** of the hourly rate ordinarily applicable to the *** .
     4.10      Mitigation. If, after the issuance of a Firm Forecast for a given
month, Expedia notifies PeopleSupport in writing that it will not meet the Firm
Forecast, PeopleSupport will use commercially reasonable efforts to mitigate any
negative economic impact of the reduction by, among other things, utilizing the
excess resources elsewhere or offering reduced hours to staffed employees so as
to minimize any potential loss to PeopleSupport. These expectations include, but
are not limited to:

  (a)   Leverage combined volumes from other Services provided by PeopleSupport
to Expedia to smooth impacts of volume variances wherever possible;     (b)  
Utilization of shared resources with other clients requiring a similar skill
level of employee (but which are not Expedia Competitors);     (c)   Offer
reduced hours or early leave when volume does not materialize; and     (d)  
Mitigation of excess resources on hand by utilizing a skilled workforce
management forecaster and scheduler.

     4.11      Firm Forecast and Payment. If (a) the number of Productive Hours
worked by PeopleSupport Personnel in a given month is less than the Productive
Hours required by Expedia in a particular month pursuant to the applicable Firm
Forecast, and (b) PeopleSupport has achieved the minimum Performance Standards
during such month and is otherwise in compliance with the terms of this
Statement of Work, then, in addition to paying for the Productive Hours actually
worked by PeopleSupport, Expedia will pay PeopleSupport the *** up to the *** ,
*** by PeopleSupport pursuant to *** above.
     4.12      Illustration. The flowchart attached as Appendix 1 illustrates
the forecasting and scheduling process specified in this Section 4. In the event
of any conflict between the illustration and the text of this Section 4, the
text of this Section 4 will govern.
5.      Contact Center Implementation
     5.1      Implementation Plan. Within thirty (30) days following the
Effective Date (or prior to the commencement of a Ramp Up Period), PeopleSupport
will submit a detailed, written implementation schedule to

6

Confidential material redacted and filed separately with the Commission.



--------------------------------------------------------------------------------



 



Expedia describing the transition and implementation of each process / service
PeopleSupport will perform pursuant to this Statement of Work. PeopleSupport
will keep the applicable Expedia Local Manager and the Expedia General Manager
appraised with regular status reports on PeopleSupport’s progress in executing
the implementation plan.
     5.2      Training Plan. As part of PeopleSupport’s implementation plan,
PeopleSupport will provide a detailed training schedule that describes the
approach that PeopleSupport will take (and the applicable timeline) to
accommodate the training requirements set forth in the Agreement and this
Statement of Work.
     5.3      Process Changes. PeopleSupport will incorporate new contact
handling procedures issued by Expedia as part of the standard policies and
procedures within a timeframe that will be agreed upon by the parties for each
occurrence. Process changes will be fully documented by PeopleSupport and
reflected in the quality and performance standards whenever a material impact on
standards has been identified. In the case of critical new contact handling
procedures, as identified by Expedia, PeopleSupport will begin the process of
implementing these changes at once and work closely with the General Manager to
ensure rapid implementation. PeopleSupport will commence implementation and
distribution of Expedia’s communication pieces to agents and PeopleSupport’s
management team within *** of delivery by Expedia.
     5.4      Escalation Process. PeopleSupport and Expedia will mutually
develop and implement standardized processes for contact escalations which may
include rerouting the escalated e-mail to an alternate contact center as
designated by Expedia. PeopleSupport will be responsible for responding to all
contact escalations as specified in the contact escalation process.
6.      Developed Work.
[INTENTIONALLY OMITTED IN CONNECTION WITH THIS STATEMENT OF WORK]
* * * * *
     IN WITNESS WHEREOF, each of Expedia and PeopleSupport has caused this
Statement of Work to be signed and delivered by its duly authorized
representative.



EXPEDIA, INC.

By:   /s/ Angela Blackburn

 

Title:   SVP Business Ops

 

Date:   September 25, 2006

 

PEOPLESUPPORT (PHILIPPINES), INC.

By:   /s/ Caroline Rook

 

Title:   Authorized Signatory

 

Date:   September 29, 2006

 



7

Confidential material redacted and filed separately with the Commission.



--------------------------------------------------------------------------------



 



APPENDIX 1
TO CONTACT CENTER STATEMENT OF WORK
Illustration of Forecasting and Scheduling Process
***

8

Confidential material redacted and filed separately with the Commission.



--------------------------------------------------------------------------------



 



Confidential Treatment Requested.
Confidential portions of this document have been redacted
and have been separately filed with the Commission.
CONTACT CENTER SERVICES AGREEMENT
     This Contact Center Services Agreement is made as of September 29, 2006
(the “Effective Date”) by and between Expedia, Inc., a Washington corporation,
located at 3150 139th Avenue SE, Bellevue, WA 98005 (“Expedia”), and
PeopleSupport (Philippines), Inc., a corporation created under the laws of the
Republic of The Philippines and located at PeopleSupport Center, Ayala Avenue
Corner Senator Gil Puyat Avenue, Makati City, Philippines 1200
(“PeopleSupport”).
RECITALS
     WHEREAS, Expedia is one of the world’s leading travel services companies,
with a portfolio of travel brands that currently includes Expedia.com,
Hotels.com, Hotwire, Expedia Corporate Travel, TripAdvisor, Classic Vacations
and websites in the United States, Canada, the United Kingdom, Germany, France,
Italy, the Netherlands, Australia and China;
     WHEREAS, PeopleSupport is in the business of providing telephone, email
and/or other contact center support on an outsourced basis;
     WHEREAS, PeopleSupport desires to provide to Expedia, and Expedia desires
to obtain from PeopleSupport, the services described in this Agreement on the
terms and conditions set forth in this Agreement.
AGREEMENT
     NOW, THEREFORE, in consideration of the agreements set forth below, Expedia
and PeopleSupport agree as follows:
ARTICLE 1. DEFINITIONS
     All capitalized terms, where not otherwise defined herein, will have the
meanings set forth in the attached Exhibit A (Definitions).
ARTICLE 2. TERM AND RENEWAL
     2.1 Term. The term of this Agreement will commence on the Effective Date
and will continue to be valid and binding between the Parties until the earlier
of; (a) three (3) years after the Effective Date (the “Initial Term”), or
(b) the termination of this Agreement as set forth in Article 11 (and as
extended by any applicable Transition Period as described in Article 12).
     2.2 Renewal. Thereafter, this Agreement will renew automatically for
additional two (2) year periods (each a “Renewal Term”, and collectively with
the Initial Term, the “Term”) unless (a) PeopleSupport gives at least *** months
prior written notice of its intent to not renew the Agreement prior to the
expiration of the Initial Term or the then-current Renewal Term, as the case may
be; or (b) Expedia gives at least *** months prior written notice of its intent
to not renew the Agreement prior to the expiration of the Initial Term or the
then-current Renewal Term, as the case may be.
ARTICLE 3. SERVICES
     3.1 Services. PeopleSupport will perform the Services on behalf of Expedia
or the applicable Expedia Affiliate as set forth in any services schedule or
other statement of work referencing this Agreement executed by PeopleSupport and
Expedia or the applicable Expedia Affiliate (each a “Statement of Work”). By
executing a
Confidential material redacted and filed separtely with the Commission.

 



--------------------------------------------------------------------------------



 



Statement of Work referencing this Agreement, PeopleSupport and an Expedia
Affiliate will make that Statement of Work subject to the terms of this
Agreement, and such Expedia Affiliate will be entitled to the rights and
obligations of “Expedia” set forth herein with respect to all Services under
that Statement of Work. PeopleSupport will look solely to Expedia for
performance of its respective obligations under this Agreement and any
Statements of Work executed by Expedia, and PeopleSupport will look solely to
the applicable Expedia Affiliate for performance of its respective obligations
under this Agreement and any Statement of Work executed by that Expedia
Affiliate. Notwithstanding the foregoing sentence, where PeopleSupport has fully
exhausted all remedies (vis-à-vis the Expedia Affiliate in accordance with
Article 21.1 below) with respect to recovering payments due from an Expedia
Affiliate (i.e., such amounts are not subject to a bona fide dispute),
PeopleSupport shall then and only then be entitled to demand payment of such
amounts due (including attorneys’ fees and costs that PeopleSupport is entitled
to pursuant to Article 21.3 below) from Expedia (with such process to also be in
accordance with Article 21.1 below to the extent necessary). Correspondingly and
concurrently with the execution of this Agreement, PeopleSupport, Inc., a
Delaware Corporation, has executed a Damages Guaranty for Expedia’s and its
Affiliates’ benefit. A true and correct copy of such Damages Guaranty is
attached hereto as Exhibit “I”.
     3.2 Statements of Work. Each Statement of Work will (a) be subject to the
terms of, and become part of, this Agreement, (b) describe the Services covered
by the Statement of Work; and (c) to the extent not already addressed in this
Agreement, contain provisions governing the terms for performance of the
relevant Services including payment provisions, applicable Performance Standards
and performance requirements, and other provisions that are specific to such
Statement of Work. For avoidance of doubt, a Statement of Work may expressly
amend and supersede the terms of this Agreement solely for purposes of the
Services described in that Statement of Work. PeopleSupport will perform the
Services in accordance with this Agreement and the specifications and schedule
set forth in the applicable Statement of Work. If the Parties do not agree upon
a schedule or milestones for the performance of certain Services, then
PeopleSupport will perform such Services with due diligence under the
circumstances.
     3.3 Performance of Services. PeopleSupport will schedule and perform all of
the Services and perform any necessary *** to *** or *** that PeopleSupport, in
the reasonable exercise of its judgment, determines are commercially reasonable
given the totality of the circumstances. Where PeopleSupport determines to
perform any such *** that have the possibility of adversely impacting Expedia’s
business or technical operations in a material fashion, PeopleSupport will
perform such upgrades in a manner that will not interrupt, degrade or otherwise
adversely impact those operations, unless otherwise expressly agreed in writing
by Expedia. Upgrades involving a material cost as a result of Expedia’s unique
requirements that are not set forth by a Statement of Work will be addressed
through the Change Order process. PeopleSupport will give written notice to the
applicable Expedia Local Manager and the Expedia General Manager prior to making
any significant change to its network or infrastructure and will keep the
applicable Expedia Local Manager and the Expedia General Manager appraised with
regular status reports on the progress of such changes. If PeopleSupport’s
changes to its network or infrastructure have the potential to adversely impact
Expedia’s business or technical operations or the performance of the Services,
PeopleSupport will make commercially reasonable efforts to accommodate Expedia’s
reasonable request to postpone or reschedule such changes, and/or Expedia will
have the opportunity to amend any applicable Statement of Work in order to
mitigate such interruption, degradation or adverse impact as mutually agreed
upon by Expedia and PeopleSupport. The Parties agree that time is of the essence
for their respective performance hereunder. PeopleSupport will promptly notify
Expedia of any delay or anticipated delay in the performance of the Services,
the reasons for the delay and the actions being taken by PeopleSupport to
overcome or mitigate the delay.
     3.4 Change Orders. Expedia may from time to time request changes to the
Services (including, but not limited to, addition or deletion of deliverables,
changes in the specifications, and/or changes to any milestones) by issuing a
written request to PeopleSupport (“Change Order Request”). PeopleSupport may
also initiate a Change Order Request from time to time in connection with its
performance of Services. PeopleSupport will promptly respond in writing to any
Change Order Request, stating how such proposed modifications to the Services
will affect
Expedia & PeopleSupport Contact Center Services Agreement
Confidential material redacted and filed separately with the Commission.

2



--------------------------------------------------------------------------------



 



the time and/or materials required for PeopleSupport to perform the Services, as
well as any proposed equitable adjustment in the Service Fees hereunder (“Change
Order Estimate”). If Expedia agrees in writing by signing such Change Order
Estimate, the applicable Statement of Work will automatically be deemed amended
to incorporate the agreed-upon revisions to the Services and/or Service Fees.
     3.5 Delivery and Acceptance of Deliverables. To the extent that the
Services require PeopleSupport to provide any Deliverables to Expedia,
PeopleSupport will deliver to Expedia the Deliverables in accordance with the
applicable Statement of Work. Each Deliverable delivered by PeopleSupport
pursuant to this Agreement will be subject to Expedia’s acceptance, which will
occur only upon Expedia’s written acceptance of such Deliverable. If Expedia
rejects the Deliverable, (such rejection to be provided within *** business
days, unless both Parties mutually agree to an extension of this time to
facilitate longer acceptance testing, approval of such extension of time not to
be unreasonably withheld), Expedia will provide, at the time of rejection, a
written statement to PeopleSupport that identifies in reasonable detail the
deficiencies of such Deliverable. If Expedia provides PeopleSupport a notice of
rejection for any Deliverable, PeopleSupport will modify such rejected
Deliverable at *** to correct the relevant deficiencies set forth in Expedia’s
written notice of rejection and will redeliver such Deliverable to Expedia
within *** days after PeopleSupport’s receipt of such notice of rejection,
unless otherwise agreed in writing by the Parties. Thereafter, the Parties will
repeat the process set forth in this Section 3.5 until PeopleSupport’s receipt
of Expedia’s written acceptance of such corrected Deliverable (each such Expedia
written acceptance of each Deliverable referred to as “Deliverable Acceptance”);
provided, however, that if Expedia rejects the same Deliverable *** times,
Expedia may terminate that portion (and only that portion) of this Agreement or
the applicable Statement of Work which relates to the rejected Deliverable at
*** to Expedia. Provided further, that if no notice of *** is received within
the timeframe (or extended timeframe) as specified above from the date of
submission of the Deliverables by PeopleSupport to Expedia, then, the
Deliverables will be deemed *** by Expedia.
     3.6 Third Party or Expedia Services. Expedia will have the right to perform
or contract with a Third Party to perform any service within or outside the
scope of the Services, including services to augment or supplement the Services
or to interface with Expedia or Expedia Contractors. In the event Expedia
performs or contracts with a Third Party to perform any such service,
PeopleSupport will cooperate in good faith with Expedia and any such Third
Party, to the extent reasonably required by Expedia as might be necessary for
the provision of the Services provided for by this Agreement. Such cooperation
will include, without limitation, providing such information as a person with
reasonable commercial skills and expertise would find reasonably necessary for
Expedia or a Third Party to perform its work relating to the Services; provided
however that such Third Party shall have executed a non-disclosure agreement
with Expedia at least as protective of PeopleSupport’s interests as the
Non-Disclosure Agreement attached hereto as Exhibit G. Notwithstanding the
foregoing, where PeopleSupport is required to interact with a Third Party that
constitutes a PeopleSupport Competitor and PeopleSupport reasonably believes
that such interaction will require PeopleSupport to disclose material
confidential information of PeopleSupport (*** to provide *** with a *** of the
*** is *** about *** with such *** so as to *** to *** the *** of *** and
attempt to structure a creative solution that resolves such ***), Expedia shall,
at PeopleSupport’s request, ensure that PeopleSupport is made a signatory to
such Non-Disclosure Agreement, the terms of which shall be at least as
protective as those terms agreed to by Expedia and PeopleSupport set forth in
Exhibit G. Notwithstanding the foregoing, the existence of a concern on
PeopleSupport’s behalf with respect to the sharing of PeopleSupport confidential
information shall not excuse PeopleSupport from its *** to *** the *** (or any
*** for that matter); instead, it shall simply *** PeopleSupport from providing
the *** with the subject *** until such time as a commercially reasonable
solution relating to *** of such *** is *** by ***.
     3.7 Service Locations. PeopleSupport will perform the Services (other than
disaster recovery and business continuity) from the facility(ies) and
location(s) as specified in the applicable Statement of Work (the “Primary
Service Locations”). PeopleSupport’s facility for disaster recovery and business
continuity will be located in
Expedia & PeopleSupport Contact Center Services Agreement
Confidential material redacted and filed separately with the Commission.

3



--------------------------------------------------------------------------------



 



the facility(ies) specified in the applicable Statement of Work, or another
mutually agreed location (the “Disaster Recovery Locations”, and together with
the Primary Service Locations, the “Service Locations”). Subject to the
foregoing, PeopleSupport will seek and obtain *** before performing any *** of
the Service Locations and will manage any such *** in accordance with this
Agreement, which *** shall not be *** be ***.
     3.8 Relocation of Service Locations. Each relocation of any Service
Location (and any portion of the Services being performed therein) will be
performed pursuant to a written plan, which will contain contingency
arrangements sufficient to prevent any adverse impact on the Services as a
result of the relocation and related activities. PeopleSupport will implement
such plans as necessary to prevent, and in a manner which does so prevent, any
adverse impact on the Services, unless otherwise expressly agreed in writing by
Expedia. If PeopleSupport’s *** of a Service Location has the *** Expedia’s
business or technical operations or the performance of the Services,
PeopleSupport will *** request to ***, and/or Expedia will have the opportunity
to *** any applicable *** in order to *** as mutually agreed upon by Expedia and
PeopleSupport. Unless otherwise agreed in writing, PeopleSupport will ***
Expedia for any *** in *** of *** the *** (including tax and telecom expenses)
that result from any *** of a Service Location *** by Expedia. PeopleSupport
will keep the applicable Expedia Local Manager and the Expedia General Manager
appraised with regular status reports on the progress of any such relocations of
Service Locations.
     3.9 Expedia Equipment. In the event Expedia provides PeopleSupport with
Expedia equipment for use in the performance of Services, PeopleSupport will
(a) not use Expedia equipment (including any equipment owned, leased or rented
by PeopleSupport for performing its obligations on a dedicated basis under this
Agreement) to perform services for any person or entity other than Expedia or
Expedia Affiliates, without the prior written consent of Expedia, (b) *** for
all such Expedia equipment while in its care, custody or control, (c) take all
reasonable precautions to protect the Expedia equipment against loss, damage,
theft or disappearance while in PeopleSupport’s care, custody or control, and
(d) take no actions which affect Expedia’s title or interest in such Expedia
equipment.
     3.10 Technical Specifications. In performing the Services, PeopleSupport
will comply with the technical specifications set forth in the attached
Exhibit F or as otherwise set forth in a Statement of Work.
     3.11 Technology Improvements. In providing the Services to Expedia,
PeopleSupport will use commercially reasonable efforts to (a) identify and make
available to Expedia opportunities to implement new technology advantageous to
Expedia’s business operations, (b) maintain a level of currency, knowledge and
technology that allows Expedia to take advantage of technological advances in
order to remain competitive, (c) participate in a telephone conference with
Expedia at least *** during every *** day period during the Term in accordance
with the procedures agreed upon by the Expedia General Manager and PeopleSupport
Account Manager to *** of any new *** or *** and *** that PeopleSupport is
developing or is otherwise aware that could *** to have an ***, and (d) jointly
with Expedia, identify cost efficient methods to implement those technology
changes and proven methodologies selected for implementation and, upon Expedia’s
approval, implement such technology changes and proven methodologies as agreed
to by the Parties. Where PeopleSupport identifies or proposes technology
improvements contemplated by this paragraph, Expedia acknowledges that
PeopleSupport’s involvement in the actual implementation of such improvements
may require the parties to engage in the Change Order Request process
contemplated in this Agreement.
     3.12 Other Resources. Except as otherwise expressly provided in this
Agreement or a Statement of Work, PeopleSupport will be responsible for
providing the facilities, personnel, equipment, software, technical
Expedia & PeopleSupport Contact Center Services Agreement
Confidential material redacted and filed separately with the Commission.

4



--------------------------------------------------------------------------------



 



knowledge, expertise and other resources necessary and appropriate for delivery
of the Services and to meet PeopleSupport’s obligations under this Agreement.
ARTICLE 4. PERFORMANCE STANDARDS
     4.1 General. PeopleSupport will perform the Services so as to meet or
exceed the performance standards set forth in the applicable Statement of Work
and this Agreement (“Performance Standards”). If no Performance Standard is
stated for an aspect of the Services, PeopleSupport will perform the Services at
the *** of *** and *** that are *** than the accepted industry norms applicable
to the performance of such Services by *** service providers.
     4.2 Performance Credits and Performance Bonuses. PeopleSupport recognizes
that its failure to meet a Performance Standard may have a material adverse
impact on the business and operations of Expedia and that the damage from
PeopleSupport’s failure to meet a Performance Standard is not susceptible to
precise determination. Accordingly, in the event that PeopleSupport fails to
meet a Performance Standard, then in addition to any other remedies available to
Expedia, PeopleSupport will pay the applicable credit (“Performance Credit”) set
forth in the applicable Statement of Work. Conversely, PeopleSupport will be
entitled to the performance bonuses set forth in the applicable Statement of
Work for superior performance (“Performance Bonuses”).
     4.3 Root Cause Analysis. Upon receipt of a notice from Expedia with respect
to PeopleSupport’s failure to provide the Services in accordance with the
applicable Performance Standards, PeopleSupport will, as soon as reasonably
practicable, (a) perform a root cause analysis to identify the cause of such
failure, (b) provide Expedia with a report detailing the cause of, and procedure
for correcting, such failure, (c) correct such failure and (d) provide Expedia
with assurance *** to Expedia that such *** after the procedure has been
completed. In the case of an extended investigation or remedial measures taken
by PeopleSupport to address failure to meet applicable Performance Standards,
PeopleSupport will keep the applicable Expedia Local Manager and the Expedia
General Manager apprised with regular status reports on the progress of any such
investigation or remedial measures.
     4.4 Measurement and Monitoring Tools. PeopleSupport will implement
measurement and monitoring tools and procedures required to measure and report
PeopleSupport’s performance of the Services against the applicable Performance
Standards. Such measurement and monitoring and procedures will (a) permit
reporting at a level of detail sufficient to verify compliance with the
Performance Standards, and (b) be subject to audit by Expedia or its designee.
PeopleSupport will provide Expedia and its designees with information concerning
access to such measurement and monitoring tools and procedures upon request, for
inspection and verification purposes.
     4.5 Quality Assurance, Continuous Improvement and Best Practices. In
performing the Services, PeopleSupport will comply with the quality assurance
standards set forth on the attached Exhibit D (“Quality Assurance”).
PeopleSupport will, on a ***, (a) as part of its total quality management
process, identify ways to improve the Performance Standards and Quality
Assurance, and (b) without violating its non-disclosure obligations owed to a
Third Party or a Third Party’s proprietary rights, identify and apply proven
techniques and tools from other installations within its operations. In addition
to the foregoing, Expedia and PeopleSupport will periodically review the
Performance Standards, Quality Assurance and the performance data collected and
reported by PeopleSupport.
ARTICLE 5. STAFFING
     5.1 Key Employees. Before assigning an individual to a Key PeopleSupport
Personnel position, whether as an initial assignment or as a replacement
(whether as a result of removal by PeopleSupport or Expedia or otherwise),
PeopleSupport will (a) notify Expedia of the proposed assignment, (b) *** the
*** to *** of Expedia, (c) *** with a *** and any *** regarding the
Expedia & PeopleSupport Contact Center Services Agreement
Confidential material redacted and filed separately with the Commission.

5



--------------------------------------------------------------------------------



 



*** that may be *** to the extent permitted by Applicable Laws, (d) *** to ***,
and (e) obtain Expedia’s approval for such assignment, which approval will not
be unreasonably withheld. PeopleSupport will only assign an individual to a Key
Employee position who is approved by Expedia.
     5.2 Removal of PeopleSupport Personnel. Notwithstanding anything to the
contrary in this Agreement, upon Expedia’s reasonable written request,
PeopleSupport will immediately remove any PeopleSupport Personnel from
participation in the Services. If PeopleSupport Personnel is/are ***,
PeopleSupport will use commercially reasonable efforts to recruit, hire and
train replacement PeopleSupport Personnel with experience and capabilities
consistent with Exhibit B. PeopleSupport acknowledges and agrees that this
Section 5.2 shall not excuse PeopleSupport from its obligations in connection
with the hiring and assignment of Key PeopleSupport Personnel set forth in
Section 5.1 above.
     5.3 Screening of PeopleSupport Personnel. PeopleSupport agrees that all
PeopleSupport Personnel will be subject to successful completion of background
screening in accordance with ***, as may be furnished to PeopleSupport from time
to time, or as otherwise agreed in writing by the Parties. Upon reasonable
request from Expedia, PeopleSupport will certify in writing, in a format
reasonably designated by Expedia, that it has complied with the requirements of
Section 5.3. PeopleSupport will conduct all testing and background checks in
accordance with all Applicable Laws. The Parties will work together to develop
and implement improved screening and background checking processes in response
to changing legal requirements and technological advancements over the course of
the Term.
     5.4 Subcontractors. PeopleSupport will not subcontract or delegate any of
the obligations under this Agreement to any third party except as approved by
Expedia in writing. Expedia may in its sole discretion withdraw such approval at
any time following *** days advance written notice to PeopleSupport; provided
however that the parties shall work in good faith to transition the
subcontracted or delegated obligation to another third party provider acceptable
to Expedia or to PeopleSupport, as the case may be. No subcontracting will
release PeopleSupport from its responsibility for performance of its obligations
under this Agreement. PeopleSupport will remain fully responsible for the
performance of PeopleSupport Contractors hereunder, including, without
limitation, all work and activities of PeopleSupport Contractors providing
services to PeopleSupport in connection with PeopleSupport’s provision of the
Services. PeopleSupport will be the sole point of contact with PeopleSupport
Contractors under this Agreement, and PeopleSupport will be solely responsible
for PeopleSupport Contractors, including, without limitation, payment of any and
all charges resulting from the cost of any subcontract between PeopleSupport and
PeopleSupport Contractors. Additionally, at Expedia’s request, PeopleSupport
will facilitate execution of Expedia’s standard form of non-disclosure agreement
by PeopleSupport Contractors as a pre-requisite to such PeopleSupport
Contractors having access to any Expedia Data or Confidential Information, or
otherwise providing any Services to Expedia. A true and correct copy of
Expedia’s standard form of Non-Disclosure Agreement is attached hereto as
Exhibit “J”.
     5.5 Additional Staffing Requirements. In performing the Services,
PeopleSupport will comply with the staffing requirements set forth in the
attached Exhibit B (Staffing) or as otherwise set forth in a Statement of Work.
     5.6 Training Requirements. In performing the Services, PeopleSupport will
comply with the training requirements set forth in the attached Exhibit C
(Training) or as otherwise set forth in a Statement of Work.
     5.7 Expedia Competitors. PeopleSupport will not assign any Key
PeopleSupport Personnel or other PeopleSupport Personnel whose principal
responsibilities involve regular access to Expedia’s Confidential Information
(including, but not limited to, any agents performing Services for Expedia) an
assignment in a similar capacity with, or performing similar work for, an
Expedia Competitor without Expedia’s consent (a) while such PeopleSupport
Personnel is assigned to the Expedia account, and (b) for a period of ***
following the date that such Key PeopleSupport Personnel or PeopleSupport
Personnel is removed from, or ceases to provide services in connection with, the
Expedia account; provided however that such restrictions shall not apply to the
affected
Expedia & PeopleSupport Contact Center Services Agreement
Confidential material redacted and filed separately with the Commission.

6



--------------------------------------------------------------------------------



 



PeopleSupport Personnel if this Agreement or the applicable Statement of Work
were (1) *** by Expedia, (2) *** by PeopleSupport, or (3) *** with change(s) in
Applicable Law.
     5.8 Surveys. Expedia may survey PeopleSupport Personnel (in written,
electronic, telephonic or face-to-face format) for purposes of performance
management, performance improvement, or as it otherwise relates to
PeopleSupport’s performance of the Services for Expedia. PeopleSupport will use
commercially reasonable efforts facilitate such surveys and encourage full
participation among PeopleSupport Personnel. PeopleSupport shall be provided
with a copy of the findings of such surveys, such findings to be anonymized and
summarized as necessary in order to ensure that responses from individuals are
removed.
ARTICLE 6. MANAGEMENT
     6.1 Expedia Local Manager(s) and Expedia General Manager. Expedia will
appoint an individual (the “Expedia Local Manager”) within thirty (30) days
after the Effective Date to communicate directly with the PeopleSupport Account
Manager for each Service Location. The Expedia Local Manager will be responsible
for the day-to-day, ongoing management of this Agreement, including review of
PeopleSupport billing activities and time records and may have responsibility
for more than one Service Location. Additionally, Expedia will notify
PeopleSupport within thirty (30) days after the Effective Date of Expedia’s
general manager for contact center operations (the “Expedia General Manager”).
The Expedia General Manager will be responsible for *** with PeopleSupport,
Expedia personnel and other Expedia Contractors. Expedia may change the Expedia
Local Manager(s) or the Expedia General Manager upon written notice to
PeopleSupport.
     6.2 PeopleSupport Account Manager. Within thirty (30) days of the Effective
Date, the Parties will mutually agree on an individual to serve as the as the
PeopleSupport account manager (the “PeopleSupport Account Manager”). Unless
otherwise agreed to by the Parties, the PeopleSupport Account Manager will serve
on a full time basis under this Agreement.
     6.3 PeopleSupport Account Manager Responsibilities. The PeopleSupport
Account Manager will have overall responsibility for managing and coordinating
the performance of PeopleSupport’s obligations under this Agreement, including
the performance of all PeopleSupport Personnel, and will be authorized to act
for and on behalf of PeopleSupport and PeopleSupport Contractors in connection
with all aspects of this Agreement. The PeopleSupport Account Manager will
respond promptly and fully to all inquiries from the Expedia General Manager
during the Term (and any applicable Transition Period) of this Agreement. The
PeopleSupport Account Manager responsibilities will also include (a) preparing
meeting documentation and making on going project presentations on project
status and other related project topics as identified by Expedia’s General
Manager and/or Local Manager, (b) providing administrative, supervisory, and
technical direction to PeopleSupport Personnel, (c) monitoring performance
hereunder for accuracy, timeliness, efficiency and adherence to the terms and
conditions of this Agreement, and (d) coordinating the resolution of Agreement
issues and the implementation and enforcement of problem escalation procedures.
     6.4 Reports. PeopleSupport will prepare and furnish to Expedia the reports
described in the attached Exhibit E (Reporting) or as otherwise required by a
Statement of Work, as well as periodic reports on PeopleSupport’s progress on
the Services and/or any Deliverables. PeopleSupport will provide the progress
reports in the form and content requested by Expedia. All reports will be
provided to Expedia as part of the Services and at no additional charge to
Expedia.
     6.5 Back Up Documentation. As part of the Services, PeopleSupport will
provide Expedia with such documentation and other information available to
PeopleSupport as may be reasonably requested by Expedia from time to time in
order to verify the accuracy of the reports provided by PeopleSupport. In
addition, PeopleSupport will
Expedia & PeopleSupport Contact Center Services Agreement
Confidential material redacted and filed separately with the Commission.

7



--------------------------------------------------------------------------------



 



provide Expedia with all documentation and other information available to
PeopleSupport and reasonably requested by Expedia from time to time to verify
that PeopleSupport’s performance of the Services is in compliance with this
Agreement.
     6.6 Meetings. During the Term (and any applicable Transition Period),
representatives of the Parties will meet periodically or as requested by either
Party to discuss matters arising under this Agreement. Each Party *** in
connection with the attendance and participation of such Party’s representatives
in such meetings. The Parties may attend such meetings in person or by telephone
and/or video conference so long as the other Party can hear, and be heard by,
the other Party. Such meetings will include, at a minimum, (a) a daily and/or
weekly engineering operational review meeting, (b) a monthly meeting between the
Expedia General Manager and the PeopleSupport Account Manager, to review
performance and monthly reports, planned or anticipated activities and changes
that might impact performance, and such other matters as appropriate; (c) a
Quarterly meeting of the Parties’ executives to review PeopleSupport’s
performance, review progress on the resolution of issues, and discuss such other
matters as appropriate; and (d) such other meetings of Expedia and
PeopleSupport, including senior management of PeopleSupport, as either Party may
reasonably request.
ARTICLE 7. SERVICE FEES AND PAYMENT TERMS
     7.1 Service Fees. For timely and professional delivery of the Services,
Expedia agrees to pay PeopleSupport the fees as set forth in the applicable
Statement of Work (“Service Fees”). Under no circumstances may PeopleSupport
include on its invoices charges arising out of or related to researching,
reporting on or correcting tax, accounting or reconciling errors or shortfalls
of which it has been notified in writing. The parties acknowledge that
PeopleSupport’s agreement to the foregoing provision is not intended, however,
to constitute an agreement by PeopleSupport to waive its right to seek recovery
of any shortfall amounts due it, where such shortfall amount is otherwise
legitimate. In the event PeopleSupport fails to meet any Performance Standards
identified in a Statement of Work, the Service Fees will be reduced in
accordance with the procedure therein. Except as expressly set forth in this
Agreement or in a Statement of Work or Change Order, *** relating to the *** are
included in the *** and will not otherwise be reimbursed by Expedia.
     7.2 Invoicing and Payment.

  7.2.1   Invoicing will be handled as follows:     (a)   With respect to each
calendar month for which PeopleSupport *** (such month to be referred to as the
“Subject Month”), PeopleSupport will invoice Expedia on or before the *** day of
the calendar month *** the Subject Month. The amount for which PeopleSupport
shall invoice Expedia for such Services shall be equal to *** (this amount shall
be known as the “***”).     (b)   Expedia shall pay to PeopleSupport the *** on
or before the *** day of that *** month *** the Subject Month.     (c)   ***,
PeopleSupport will *** due for such Subject Month in accordance with the
applicable sections of the applicable Statement of Work and/or Schedule (such
amount to be referred to as the “***”).     (d)   With respect to each Subject
Month, if the *** is ***, then PeopleSupport will *** Expedia and Expedia will
***



Expedia & PeopleSupport Contact Center Services Agreement
Confidential material redacted and filed separately with the Commission.

8



--------------------------------------------------------------------------------



 



      PeopleSupport *** within *** from date of *** (such *** to be referred to
as the “***”).     (e)   If the *** for the Subject Month is ***, then
PeopleSupport will *** Expedia the *** (such *** to be referred to as the
“***”), which *** shall be ***. In the event of any termination prior to such
*** being *** to Expedia, PeopleSupport will *** Expedia within thirty (30) days
after the later to occur of (i) effective date of such termination or
(ii) Transition Assistant Period.     (f)   PeopleSupport shall provide Expedia
with full documentation reasonably supporting such ***.     (g)   For example:

      If PeopleSupport were invoicing Expedia for the month of June, June would
be deemed the “Subject Month”. PeopleSupport would invoice Expedia on or before
the *** (i.e., the ***). The amount for which PeopleSupport would invoice
Expedia for June Services would be *** (with such invoiced amount being the ***
as described above). Expedia would then pay the *** to PeopleSupport on or
before the *** (i.e., ***). If, ***, PeopleSupport determined that ***,
PeopleSupport would ensure that ***. On the other hand, if ***, PeopleSupport
determined that ***, PeopleSupport would ***.

  (h)   The Parties agree that, in connection with Services rendered by
PeopleSupport pursuant to the Statements of Work executed in connection herewith
(e.g., on the Effective Date or after), the pricing associated with all Services
rendered on or after September 1, 2006 shall be consistent with the pricing
described in each such Statements of Work.     7.2.2   If PeopleSupport does not
invoice Expedia for Services or approved reimbursable expenses within *** days
after performing such Services or incurring such reimbursable expenses,
PeopleSupport hereby *** to *** by Expedia.     7.2.3   Each Party agrees to
continue performing its obligations under this Agreement while any dispute is
being resolved unless and until such obligations are terminated by the
termination or expiration of this Agreement. Expedia shall timely pay any
undisputed

Expedia & PeopleSupport Contact Center Services Agreement
Confidential material redacted and filed separately with the Commission.



9



--------------------------------------------------------------------------------



 



      invoices or any undisputed portion thereof. Unless Expedia provides
PeopleSupport with notice in writing of a good faith dispute regarding the
amounts due hereunder within *** days after the date of the invoice on which the
invoicing appears, including the basis for such dispute, the invoice will be
deemed approved by Expedia and the right to dispute any such amounts invoiced
will be deemed waived.     7.2.4   At the conclusion of ***, Expedia’s
obligation to *** will automatically expire, unless otherwise extended pursuant
to Section 7.2.5.     7.2.5   Notwithstanding Section 7.2.4, Expedia’s
obligation to *** will be extended until January 31, 2008, if the following
events have occurred:     (a)   Prior to December 31, 2006, PeopleSupport shall
have provided Expedia with a proposal for ***; and     (b)   Prior to October 1,
2007, PeopleSupport and Expedia shall have cooperated in good faith to determine
***.     7.2.6   Following any expiration of Expedia’s *** obligation ***,
PeopleSupport will ***.

7.3   Taxes. It is agreed as follows:

  (a)   Expedia shall be liable for and shall pay its own taxes on sales and
profits, including any penalties and interest. PeopleSupport shall be liable for
and shall pay its own taxes on sales and profits, including any penalties and
interest.     (b)   Any payment made or to be made by Expedia pursuant to this
Agreement shall be inclusive of VAT and Expedia shall not be obliged to pay any
additional amount in respect of any liability of PeopleSupport to account for
VAT to any tax authority. In this clause, VAT means value added tax or any
similar sales or turnover tax of any jurisdiction     (c)   Where a party is
required by law to withhold any taxes from payments to the other party, the
paying party shall furnish the receiving party with the necessary withholding
tax certificate(s). Such withholding is a tax liability of the receiving party
and the receiving party will have no recourse to the paying party thereon (i.e.,
no gross-up).     (d)   PeopleSupport shall *** reasonably required by Expedia
to *** tax liabilities hereunder.     (e)   Each party shall obtain the express
consent of the other party before disclosing (partially or totally) this
Agreement to a relevant tax authority, unless delaying disclosure until consent
is received will violate an Applicable Law.

Expedia & PeopleSupport Contact Center Services Agreement
Confidential material redacted and filed separately with the Commission.



10



--------------------------------------------------------------------------------



 



ARTICLE 8. AUDITS
     8.1 Services. Upon reasonable prior notice from Expedia (but in any event
not less than *** notice), PeopleSupport will provide, and will cause
PeopleSupport Contractors to provide, Expedia and any of Expedia’s auditors with
access to and any assistance that they may require for the purpose of performing
audits, including intellectual property audits or audits or inspections of the
Services, and related operational processes and procedures of PeopleSupport and
PeopleSupport Contractors relating to the Services. If any audit by an auditor
designated by Expedia or a regulatory authority results in PeopleSupport being
notified that PeopleSupport or PeopleSupport Contractors are not in compliance
with any Applicable Law or audit requirement, PeopleSupport will, and will cause
PeopleSupport Contractors to, promptly take actions to comply with such audit.
PeopleSupport will *** of any such response that is (i) required by an
Applicable Law or audit requirement relating to PeopleSupport’s business, or
(ii) necessary due to PeopleSupport’s noncompliance with any Applicable Law
relating to PeopleSupport’s business) or any audit requirement relating to
PeopleSupport’s business.
     8.2 Service Fees. Upon reasonable prior notice from Expedia (but in any
event not less than *** notice), Expedia may audit PeopleSupport’s records and
*** for the purpose of verifying PeopleSupport’s compliance with the terms of
this Agreement, provided that any such audits will be conducted during normal
business hours in such a manner as to not unreasonably interfere with the normal
business operations of PeopleSupport. Any such audit will be paid for by Expedia
unless such audit reveals an over-billing of five percent (5%) or more between
amounts billed to Expedia and PeopleSupport’s records during the period audited,
in which case PeopleSupport will reimburse Expedia for the third party costs
incurred by Expedia as a result of the audit. PeopleSupport agrees to promptly
correct any deficiencies detected in the audit and will promptly refund any
overpayments disclosed by such an audit, or Expedia may, at its election, set
off any such overpayment against any amounts subsequently due by Expedia to
PeopleSupport.
     8.3 Record Retention. During the *** and for a ***, PeopleSupport will keep
all usual and proper records related to the Services and this Agreement (“Record
Retention Period”). The Record Retention Period shall not exceed *** years.
     8.4 Access. PeopleSupport will provide to Expedia, on any of
PeopleSupport’s premises or Service Locations (or, if the audit is being
performed of a PeopleSupport Contractor, PeopleSupport Contractor’s premises if
necessary), access to all materials maintained at PeopleSupport, workspace,
office furnishings (including lockable cabinets), telephone and facsimile
services, utilities and office related equipment and duplicating services as
Expedia may reasonably require to perform the audits described in this
Article 8. In addition, PeopleSupport will grant Expedia or its designee access
to PeopleSupport Personnel (including agents, trainers, supervisors and
management personnel) as requested by Expedia to facilitate the audits descried
in this Article 8.
ARTICLE 9. SECURITY
     9.1 Safety and Security Procedures. PeopleSupport agrees that it will
maintain and enforce, at the Service Locations, safety and physical security
policies and procedures in accordance with Expedia’s standard procedures
applicable to Expedia facilities, as may be updated and furnished to
PeopleSupport from time to time, or as otherwise agreed in writing by the
Parties. At such times as such policies and procedures are updated and
furnished, such policies and procedures shall focus on safety and security
matters, and shall not seek to change business or legal terms unrelated to
safety and security. Furthermore, where such safety and security procedures are
(i) unique to Expedia, (ii) not standard in the industry and (iii) would result
in a material increase in PeopleSupport’s costs under the Service Schedules so
as to materially affect PeopleSupport’s costs, the implementation of such policy
or procedure shall be made subject to the Change Order Process contemplated
herein.
     9.2 Security Relating to Competitors. If PeopleSupport provides Services to
an Expedia Competitor
Expedia & PeopleSupport Contact Center Services Agreement
Confidential material redacted and filed separately with the Commission.

11



--------------------------------------------------------------------------------



 



from a Service Location, then PeopleSupport will develop a process, subject to
Expedia’s approval, to restrict access in any such shared environment to
Expedia’s Confidential Information so that PeopleSupport Personnel providing
services to such competitive business do not have access to Expedia’s
Confidential Information. Notwithstanding the foregoing, where (i) a member of
PeopleSupport management having responsibility for Expedia’s account requires,
in order to perform his/her obligations on PeopleSupport’s behalf pursuant to
this Agreement, access to Expedia’s Confidential Information and (ii) such
member of PeopleSupport management also has responsibility for an Expedia
Competitor, then (iii) such member of management shall be entitled to access to
Expedia Confidential Information, such access to be limited to the minimum
amount of Expedia Confidential Information essential in order to allow him/her
to perform his/her obligations on PeopleSupport’s behalf pursuant to this
Agreement.
     9.3 Security Assessments. PeopleSupport, through its internal assessors,
will, at its expense, perform, or cause to have performed, once each year during
the Term of this Agreement, assessments of PeopleSupport’s compliance with the
security policies at the Service Location during the immediately preceding
twelve (12) month period. PeopleSupport will provide to Expedia the results,
including any findings and recommendations made by PeopleSupport’s assessors, of
such assessment. Expedia may, at Expedia’s expense, perform the assessments
described in this Section 9.3 and “snap” assessments (e.g., safety and
data/physical security assessments) of the Service Locations.
ARTICLE 10. REGULATORY REQUIREMENTS
     10.1 Expedia Requirements. PeopleSupport will provide, to Expedia’s
reasonable satisfaction, all support reasonably related to the scope of Services
that is required for Expedia to meet all requirements imposed by Applicable Law,
and will meet Expedia’s internal and external audit and compliance requirements,
which may be more stringent than Applicable Law. To the extent such support is
specific to Expedia’s requirements (as opposed to those of other customers of
PeopleSupport as well)and involves a material change in cost, then the parties
will use the Change Order process to provide for an appropriate fee adjustment.
     10.2 PeopleSupport Requirements. PeopleSupport will obtain and keep current
all necessary licenses, approvals, permits and authorizations required of
PeopleSupport by Applicable Law for its performance of the Services.
PeopleSupport will be responsible for all fees and taxes associated with
obtaining such licenses, approvals, permits and authorizations. PeopleSupport
will be responsible for any fines and penalties arising from its noncompliance
with any Applicable Law to which PeopleSupport is subject in performing
Services, to the extent such noncompliance was not caused by Expedia.
     10.3 Changes in Law and Regulations. PeopleSupport will promptly identify
and notify Expedia of any change in Applicable Law that may relate to the
provision of the Services. PeopleSupport and Expedia will work together to
identify the impact of such changes on how Expedia uses, and PeopleSupport
provides, the Services (including whether the impact on the provision of the
Services has any impact on the Service Fees). PeopleSupport will be responsible
for any fines and penalties arising from any noncompliance with any Applicable
Law relating to PeopleSupport’s performance of the Services. PeopleSupport will
perform the Services regardless of changes in Applicable Law; provided, however,
that PeopleSupport will not be required to violate any Applicable Law. If such
changes prevent PeopleSupport from performing its obligations under this
Agreement, PeopleSupport will develop and, upon Expedia’s approval, implement a
suitable workaround until such time as PeopleSupport can perform its obligations
under this Agreement without such workaround; provided, however, that if any
change in Applicable Law or any workaround is specific to Expedia’s requirements
(as opposed to those of other customers of PeopleSupport as well) will result in
an increase in the Service Fees payable by Expedia by more than *** under this
Agreement, Expedia may terminate the affected portion of the Services (including
associated payment obligations other than for Services rendered or for
Transition Services) upon *** written notice to PeopleSupport. In connection
with the *** day notice referenced in the previous sentence, Expedia shall
provide PeopleSupport with such notice following the earlier of (a) *** after
receiving written notice from PeopleSupport of such *** Service Fee increase or
(b) where PeopleSupport does not provide the written notice contemplated in
(a) of
Expedia & PeopleSupport Contact Center Services Agreement
Confidential material redacted and filed separately with the Commission.

12



--------------------------------------------------------------------------------



 



this sentence, then *** days after Expedia becomes aware of such *** Service Fee
increase. For avoidance of doubt, Expedia’s right to terminate as a result of
such price increase of *** shall automatically expire and such Service Fee
increase deemed *** at the conclusion of the earlier of the applicable notice
period in (a) or (b) of the prior sentence. Such termination shall not excuse
PeopleSupport from its obligations under the Transition Process to the extent
Expedia elects to utilize such process.
     10.4 Payment Card Industry Regulations. PeopleSupport represents and
warrants that it will, at its cost, comply with all payment card industry
security requirements in performance of its obligations under this Agreement.
Without limiting the generality of the foregoing, PeopleSupport will: (a) ensure
the security of all cardholder account numbers and other cardholder personal
information (“Cardholder Data”) in its possession (such possession to include
Cardholder Data in the possession of PeopleSupport Personnel); (b) use
Cardholder Data solely for the purpose of completing transactions, supporting a
loyalty program, providing fraud control services, and other uses specifically
required by law; (c) maintain appropriate business continuity procedures to
ensure security of Cardholder Data in its possession (such possession to include
Cardholder Data in the possession of PeopleSupport Personnel) or to which it has
access (such access to include access maintained by PeopleSupport Personnel) in
the event of a major business disruption, disaster or failure; (d) provide a
payment card industry representative or a payment card industry-approved third
party with full cooperation and access to conduct a thorough security review
after a security intrusion to validate compliance with the payment card industry
data security standards for protecting Cardholder Data and (e) continue to treat
Cardholder Data in its possession (such possession to include that Cardholder
Data in the possession of PeopleSupport Personnel) as of the termination date
(and any Transition Period) as confidential and not use such data thereafter,
notwithstanding any termination or expiration of this Agreement. Finally, upon
the termination of (i) the relevant Statement of Work (and after any relevant
Transition Period) and/or (ii) this Agreement generally (including in those
instances where Cardholder Data has not been provided pursuant to a Statement of
Work), PeopleSupport shall (1) return all Cardholder Data in its possession
(such possession to include Cardholder Data in the possession of PeopleSupport
Personnel) and certify that it no longer has any such Cardholder Data in its
possession (such possession to include Cardholder Data in the possession of
PeopleSupport Personnel) or (2) certify that it has destroyed all such
Cardholder Data and no longer has any such Cardholder Data in its possession
(such possession to include Cardholder Data in the possession of PeopleSupport
Personnel); for the sake of clarity, it is understood and agreed by the parties
that Cardholder Data is not subject to the record retention policies described
in Section 8.3 (instead, PeopleSupport shall ensure that the return and/or
destruction of such Cardholder Data is handled in the manner described in this
Section). Finally, where fees and costs related to the involvement of a payment
card industry representative or a payment card industry-approved third party
contemplated by this Section need to be paid, such amounts shall be paid by
PeopleSupport where it is determined that PeopleSupport’s operations or
performance are not in compliance with relevant payment card industry security
requirements. Where it is determined that PeopleSupport’s operations or
performance are in compliance with relevant payment card industry security
requirements, financial responsibility for such fees and costs shall be borne by
Expedia.
ARTICLE 11. TERM AND TERMINATION
     11.1 Termination for Cause by Expedia. Expedia may terminate this
Agreement, or an individual Statement of Work or Statements of Work, if
PeopleSupport materially breaches any provision of this Agreement; provided,
that if the breach is capable of being cured, (a) Expedia sends written notice
to PeopleSupport describing the breach in reasonable detail, (b) PeopleSupport
does not cure the breach within *** following its receipt of such notice, and
(c) following the expiration of the cure period, Expedia sends a second written
notice to PeopleSupport indicating Expedia’s election to terminate this
Agreement or an individual Statement of Work or Statements of Work; provided
that, if such default cannot practicably be cured within such *** period and is
susceptible to a cure, then PeopleSupport will not be considered in default if
it commences to cure within the initial cure period and in good faith diligently
and continuously proceeds to cure the default. Notwithstanding the foregoing,
PeopleSupport shall have no more than *** (i.e., such *** day period to be
comprised of the *** day period referenced in the previous sentence, plus
another *** days) to cure such default unless otherwise approved in writing by
Expedia. If a breach is not capable of being cured, or if PeopleSupport has
already received notice of
Expedia & PeopleSupport Contact Center Services Agreement
Confidential material redacted and filed separately with the Commission.

13



--------------------------------------------------------------------------------



 



and has cured *** or more material breaches in the immediately prior *** month
period (collectively, a “Trigger Event”), then termination will be effective
immediately upon written notice by Expedia to PeopleSupport. Expedia shall have
*** days to provide PeopleSupport with written notice of such termination upon
the occurrence a Trigger Event. Thereafter, such right of termination for the
Trigger Event shall be deemed waived.
     11.2 Termination for Cause by PeopleSupport. PeopleSupport may terminate
this Agreement, or an individual Statement of Work or Statements of Work, if
Expedia breaches any material provisions of this Agreement, including its duty
under this Agreement to pay undisputed material charges due and owing, provided
that (a) PeopleSupport sends written notice to Expedia describing the breach in
reasonable detail, (b) Expedia does not cure the breach within *** days
following its receipt of such notice; provided however that the cure period for
any failure to pay undisputed charges shall be *** days following receipt of
such notice, and (c) following the expiration of the applicable cure period,
PeopleSupport sends a second written notice to Expedia indicating
PeopleSupport’s election to terminate this Agreement or an individual Statement
of Work or Statements of Work. Except as expressly provided in this Section,
PeopleSupport will have no other right to terminate this Agreement.
     11.3 Termination for Convenience. Expedia may terminate this Agreement or
any or all Statements of Work upon *** days prior written notice to
PeopleSupport specifying the extent of termination and the effective date
thereof. After receipt of a such written notice, (a) PeopleSupport will not be
obligated to continue performing any such terminated Services (other than
responsibility for providing such Services under the applicable transition
assistance provisions of this Agreement), (b) Expedia will pay PeopleSupport for
all Services performed and all non-refundable expenses reasonably incurred prior
to the effective date of such termination, (c) Expedia will not be obligated to
pay PeopleSupport for any such terminated Services performed or expenses
incurred after the effective date of such termination, and (d) neither Party
will have any obligation or liability to the other (e.g. for anticipated
revenues or profits based on this Agreement or for any costs or expenses
incurred in reliance upon this Agreement) on account of any such termination of
the Services; provided however that PeopleSupport shall be entitled (unless a
lesser amount is otherwise agreed to in an individual Statement of Work with
respect to such Statement of Work) to a one time payment of an amount equal to
the lesser of (i) an amount equal to the product of *** multiplied by the ***
for the terminated Service prior to such termination notice, or (ii) ***. For
the sake of clarity, the *** amount referenced in the previous sentence shall
constitute the maximum amount of termination for convenience fees that Expedia
shall be obligated to pay ever to PeopleSupport for terminating Services for
convenience during the term of the Agreement and/or during the term of any
Statement of Work entered into under this Agreement.
     11.4 Rights and Remedies of Expedia. Upon expiration or termination of this
Agreement or a Statement of Work for any reason, Expedia will have the right to
take possession of any partially completed Developed Work in progress, provided
that all undisputed payments with regard to such work have been made in full to
PeopleSupport by Expedia. In such event, PeopleSupport will (a) deliver to
Expedia any and all materials or Developed Works relating to such partially
completed Developed Work in progress, and (b) with respect to PeopleSupport
Works, Third Party Works and Developed Works comprising such partially completed
Developed Work in progress, be deemed to have granted to Expedia the rights and
licenses as set forth in Article 15.
     11.5 Survival. Termination of this Agreement will not affect the rights
and/or obligations of the Parties which arose prior to any such termination
(unless otherwise provided herein) and such rights and/or obligations will
survive any such expiration or termination. Except as otherwise specifically set
forth in this Agreement, the following sections will survive the expiration or
termination of this Agreement for any reason, whether in whole or in part,
Articles 1, 8 and 12-22 and Sections 3.10, 5.5 and 11.5. All other sections will
terminate upon the expiration or termination of this Agreement for any reason.
Expedia & PeopleSupport Contact Center Services Agreement
Confidential material redacted and filed separately with the Commission.

14



--------------------------------------------------------------------------------



 



ARTICLE 12. TRANSITION ASSISTANCE
     12.1 Transition Assistance. At Expedia’s request and option, during the
period commencing upon the date of expiration or earlier termination of this
Agreement or an individual Statement of Work and expiring *** days thereafter
(“Transition Assistance Period”), PeopleSupport will provide to Expedia or to
its designee the Transition Assistance Services. Transition Assistance Services
will be provided to Expedia by PeopleSupport ***; provided however that
PeopleSupport may require pre-payment of fees relating to such transition
assistance in the event that this Agreement or any individual Statement of Work
were terminated pursuant to Section 11.2. At Expedia’s option and election,
Expedia may extend the Transition Assistance Period for an *** days upon written
notice to PeopleSupport.
     12.2 Performance. PeopleSupport will provide the Transition Assistance
Services subject to and in accordance with the terms and conditions of this
Agreement. PeopleSupport will perform the Transition Assistance Services with at
least the same degree of *** and *** as it provided and was required to provide
the *** during the Term. Notwithstanding anything herein to the contrary,
PeopleSupport shall be relieved of any Performance Credits during such
Transition Assistance Period.
     12.3 Scope. The Transition Assistance Services will include, as requested
by Expedia, the following Services, functions and responsibilities, (a) assist
Expedia in developing a written transition plan for the transition of the
Services to Expedia or its designee, which plan will include capacity planning,
facilities planning, human resources planning, telecommunications planning and
other planning necessary to effect the transition, (b) perform programming and
consulting services as requested to assist in implementing the transition plan,
(c) train personnel designated by Expedia in the use of any equipment, software,
systems, materials or tools used in connection with the provision of the
Services, (d) catalog all software, Expedia Data, equipment, materials, Third
Party contracts and tools used to provide the Services, (e) provide machine
readable listings and associated documentation for source code for software
owned by Expedia and source code to which Expedia is entitled under this
Agreement and assist in its re-configuration, (e) analyze and report on the
space required for the Expedia Data and the software needed to provide the
Services, (f) assist in the execution of a parallel operation, data migration
and testing process, (g) create and provide copies of the Expedia Data in the
format and on the media reasonably requested by Expedia, and (h) provide other
technical assistance as reasonably requested by Expedia in connection with
Expedia’s transfer of Services to Expedia or its designee.
     12.4 Rates and Charges. If Expedia requests that PeopleSupport provide or
perform Transition Assistance Services in accordance with this Agreement,
Expedia will pay PeopleSupport the rates and charges specified in the applicable
Statement of Work for the additional PeopleSupport Personnel or resources
required to perform such Transition Assistance Services. PeopleSupport will have
no obligation to provide such services until the Parties have agreed in writing
to the applicable rates and changes as specified in a Statement of Work. To the
extent the Transition Assistance Services requested by Expedia can be provided
by PeopleSupport using personnel and resources already assigned to Expedia,
there will be no additional charge to Expedia for such Transition Assistance
Services. If the Transition Assistance Services requested by Expedia cannot be
provided by PeopleSupport using personnel and resources already assigned to
Expedia, Expedia, in its sole discretion, may forego or delay any work
activities or temporarily or permanently adjust the work to be performed by
PeopleSupport, the schedules associated therewith to permit the performance of
such Transition Assistance Services using such personnel or resources.
     12.5 Breach of Transition Assistance Services. If PeopleSupport breaches
(or attempts or threatens to breach) its obligations to provide Expedia with
Transition Assistance Services or Services provided under this Article 12,
Expedia will be *** and may proceed ***. If a court should find that
PeopleSupport has breached (or attempted or threatened to breach) any such
obligations, PeopleSupport agrees that *** or other ***, it will *** the
Expedia & PeopleSupport Contact Center Services Agreement
Confidential material redacted and filed separately with the Commission.

15



--------------------------------------------------------------------------------



 



*** by PeopleSupport and *** it from any further ***.
Expedia & PeopleSupport Contact Center Services Agreement
Confidential material redacted and filed separately with the Commission.

16



--------------------------------------------------------------------------------



 



ARTICLE 13. CONFIDENTIALITY
     13.1 Confidential Information. PeopleSupport and Expedia each acknowledge
that it may be furnished with, receive or otherwise have access to information
of or concerning the other Party which such Party considers to be confidential,
a trade secret or otherwise restricted. As used in this Agreement, “Confidential
Information” means all information, in any form, furnished or made available
directly or indirectly by one Party to the other which is marked confidential,
restricted, or with a similar designation. The terms and conditions of this
Agreement will be deemed Confidential Information. In the case of Expedia,
Confidential Information also will include, whether or not designated
“Confidential Information”: (a) the specifications, designs, documents,
correspondence, software, documentation, data and other materials and work
products produced by or for PeopleSupport under any Statement of Work or
otherwise, or provided to PeopleSupport, in the course of performing the
Services; (b) all information concerning the operations, affairs and businesses
of Expedia, the financial affairs of Expedia, and the relations of Expedia with
its customers, employees and service vendors (including Expedia Data, Expedia
lists, Expedia information, consumer credit information, account information and
consumer markets); (c) software provided to PeopleSupport by or through Expedia;
(d) Expedia Personal Information; and (e) other information or data stored on
magnetic media or otherwise or communicated orally, and obtained, received,
transmitted, processed, stored, archived or maintained by PeopleSupport under
this Agreement (collectively, the “Expedia Confidential Information”).
     13.2 Obligations. Expedia and PeopleSupport will each refrain from
disclosing and using, will hold as confidential, and will use at least the same
level of care as each employs to avoid and prevent unauthorized disclosure of
its own information, but in any event no less than the level of care required in
this Agreement and, if not specified in this Agreement, then the level of care
that is not less than that required through the use of commercially reasonable
efforts, to prevent disclosing to unauthorized parties, and to hold
confidential, the Confidential Information of the other Party, provided that
PeopleSupport may disclose or use such information to properly authorized
entities as and to the extent necessary for performance of the Services, and
Expedia may disclose such information to Third Parties as and to the extent
necessary for the conduct of its business, where in each such case, the
receiving entity first agrees in writing to the obligations described in this
Article 13. Any disclosure to such entities will be under terms and conditions
substantially the same as those provided herein and Expedia and PeopleSupport
will be responsible for any breaches of such terms and conditions by such
entities.
     13.3 Compliance with Confidentiality Provisions. PeopleSupport will cause
PeopleSupport Personnel to comply with these confidentiality provisions during
the course of employment with PeopleSupport and for as long as PeopleSupport’s
confidentiality obligations remain in effect. Prior to being allowed access to
Expedia Confidential Information, all PeopleSupport’s Personnel will have
executed an individual confidentiality agreement that individually and
personally binds such individuals to the obligations substantially similar to
those set forth in the Proprietary Information and Inventions Agreement attached
hereto as Exhibit H.
     13.4 Disclosure or Loss of Confidential Information. In the event of any
disclosure or loss of, or inability to account for, any Confidential Information
of the furnishing Party, the receiving Party promptly will: (a) notify the
furnishing Party upon becoming aware thereof; (b) take such actions as may be
necessary or reasonably requested by the furnishing Party to minimize the
violation; and (c) cooperate in all reasonable respects with the furnishing
Party to minimize the violation and any damage resulting therefrom.
     13.5 Exclusions. Notwithstanding anything to the contrary in this
Article 13, the following information will not be deemed “Confidential
Information” and will not be subject to the terms of this Article 13: any
information that (a) was, at the time of disclosure to it, in the public domain;
(b) after disclosure to the receiving Party, is published or otherwise becomes
part of the public domain through no fault of the receiving Party; (c) was in
the possession of the receiving Party at the time of disclosure to it without
obligation of confidentiality; (d) was received after disclosure to it from a
Third Party who had a lawful right to disclose such information to it without
any obligation to restrict its further
Expedia & PeopleSupport Contact Center Services Agreement

17



--------------------------------------------------------------------------------



 



use or disclosure; or (e) was independently developed by the receiving Party
without reference to Confidential Information of the furnishing Party.
     13.6 No Implied Rights. Each Party’s Confidential Information will remain
the property of that Party. Nothing contained in this Article 13 will be
construed as obligating a Party to disclose its Confidential Information to the
other Party, or as granting to or conferring on a Party, expressly or impliedly,
any rights or license to the Confidential Information of the other Party, and
any such obligation or grant will only be as provided by other provisions of
this Agreement.
     13.7 Expedia Information Privacy Protection. PeopleSupport acknowledges
that Expedia is subject to certain federal, state and local laws, rules,
regulations and ordinances governing or relating to privacy and confidentiality
of personal information (collectively, the “Privacy Laws”) as such personal
information may be defined in the Privacy Laws or constituting information that
relates to a specific, identifiable, individual person of Expedia’s customers
and employees and the individuals about whom Expedia has or collects financial
and other personally identifiable information (collectively, “Personal
Information”). Expedia and PeopleSupport agree to cooperate with each other with
respect to the other’s obligations under the Privacy Laws. Each of PeopleSupport
and Expedia will comply with all applicable Privacy Laws relating to the
collection, use and disclosure of Expedia’s and Expedia’s customers’, employees’
and other individuals’ Personal Information. Without limiting the generality of
the foregoing, PeopleSupport’s obligations with respect to specific Privacy Laws
include the obligations described in this Article 13 and in Expedia security
policies, as each may change from time to time, as well as the privacy and data
protection requirements of non-U.S. jurisdictions to which any of Expedia, any
Expedia Data, or any of the Services or Deliverables are subject.
     13.8 Remedies. Breach of this Article 13 will be deemed a material breach
of this Agreement. The Parties acknowledge that a breach of Article 13 would
cause irreparable harm, the extent of which would be difficult to ascertain.
Accordingly, they agree that, in addition to any other legal remedies to which
the non-breaching Party may be entitled, such Party will be entitled to *** in
the event of a breach of this Article 13.
ARTICLE 14. SAFEGUARDING OF EXPEDIA DATA
     14.1 Expedia Data. Expedia Data will be and remain, as between the Parties,
the property of Expedia. PeopleSupport will not possess or assert any lien or
other right against or to Expedia Data. No Expedia Data, or any part thereof,
will be sold, assigned, leased or otherwise disposed of to Third Parties by
PeopleSupport or commercially exploited by or on behalf of PeopleSupport. Upon
Expedia’s request, the termination or expiration of this Agreement for any
reason (including termination for cause) or, with respect to any particular
Expedia Data, on such earlier date that the same will be no longer required by
PeopleSupport in order to render the Services under any Statement of Work, such
Expedia Data (including copies thereof) will be promptly returned to Expedia by
PeopleSupport in a form reasonably requested by Expedia or, if Expedia so
elects, will be destroyed by PeopleSupport and PeopleSupport will certify such
destruction in writing. Expedia Data will not be utilized by PeopleSupport for
any purpose other than that of rendering the Services under this Agreement. In
utilizing the Expedia Data as permitted in the forgoing sentence, PeopleSupport
will make Expedia Data available only to those PeopleSupport employees and
contractors who are assigned by PeopleSupport to perform the Services and only
to the extent necessary for those individuals to perform their specific
responsibilities in connection with PeopleSupport’s performance and delivery of
the Services.
     14.2 Data Protection Laws. PeopleSupport will perform the Services and
PeopleSupport’s other obligations in a manner that complies with all applicable
Expedia policies, as such policies change from time to time, and applicable data
protection laws and the Privacy Laws including any Applicable Laws relating to
the collection, use, processing, protection or disclosure of data relating to
individuals or corporations, including personal data, during the provision of
the Services delivered under this Agreement (collectively, “Data Protection
Laws”).
Expedia & PeopleSupport Contact Center Services Agreement
Confidential material redacted and filed separately with the Commission.

18



--------------------------------------------------------------------------------



 



PeopleSupport will not take any action that puts Expedia in breach of its
obligations under the Data Protection Laws and nothing in this Agreement will be
deemed to prevent Expedia from taking the steps it reasonably deems necessary to
comply with the Data Protection Laws.
     14.3 Safeguarding Expedia Data. PeopleSupport *** and *** that
PeopleSupport has, and will continue to have *** PeopleSupport ***, adequate
administrative, technical, and physical safeguards: (a) to insure and protect
the security and confidentiality of Expedia Data, (b) to protect against any
reasonably anticipated threats or hazards to the security or integrity of
Expedia Data that could result in harm or inconvenience to any Expedia customer,
and (c) to protect against unauthorized access to or use of Expedia Data.
Expedia will have the right to establish backup security for Expedia Data and to
keep backup Expedia Data and Expedia Data files in its possession (such
possession to include that Expedia Data in the possession of PeopleSupport
Personnel) if it chooses. Without limiting the generality of Section 14.3:

      (a)   PeopleSupport Personnel will not attempt to access, or allow access
to, any Expedia Data which they are not permitted to access under this
Agreement. If such access is attained, PeopleSupport will immediately terminate
such access, report such incident to Expedia, describe in detail the accessed
Expedia Data and return to Expedia any copied or removed Expedia Data.        
(b)   With respect to all PeopleSupport facilities, PeopleSupport will utilize
***, including through systems security measures, to guard against the
unauthorized access, alteration or destruction of software, and Expedia Data.
Such measures will include the installation of software which (i) requires all
users to enter a user identification and password prior to gaining access to the
information systems; (ii) controls and tracks the addition and deletion of
users; and controls and tracks user access to areas and features of the
information systems;         (c)   PeopleSupport will use (and will cause
PeopleSupport Personnel to use) the Expedia information technology system only
as authorized by Expedia and only for the purpose of providing the Deliverables
and Services to and for Expedia;         (d)   PeopleSupport will not (and will
cause PeopleSupport Personnel not to) break, bypass or circumvent, or attempt to
break, bypass or circumvent, any security system or measure of Expedia, or
obtain, or attempt to obtain, access to any hardware, program or data other than
that that which PeopleSupport owns, is developing or testing pursuant to
PeopleSupport provision of the Deliverables and Services or to which
PeopleSupport has been given access by Expedia in writing;         (e)  
PeopleSupport will observe and comply with (and will cause PeopleSupport
Personnel to comply with) all security, conduct and safety measures, policies,
procedures and regulations including, without limitation, encryption of data as
Expedia may establish or provide to PeopleSupport from time to time; and        
(f)   PeopleSupport will not intercept, monitor, listen to or access or attempt
to intercept, monitor, listen to or access any communications by Expedia
personnel and/or Expedia Contractors who use PeopleSupport’s telecommunications,
computer hardware or other communications equipment at the Service Locations or
otherwise.

ARTICLE 15 INTELLECTUAL PROPERTY
     15.1 Expedia Works. Expedia will be the sole and exclusive owner of all
Expedia Works, including all Intellectual Property Rights in such Works. Expedia
grants to PeopleSupport a non-exclusive, non-transferable, worldwide, limited
right and license to use, execute, reproduce, display, perform, modify, enhance
and create Derivative Works of the Expedia Works for the sole purpose of
providing the Services during the Term (and any
Expedia & PeopleSupport Contact Center Services Agreement
Confidential material redacted and filed separately with the Commission.

19



--------------------------------------------------------------------------------



 



applicable Transition Period) pursuant to this Agreement; provided, that this
license does not give PeopleSupport the right, and PeopleSupport is not
authorized, to sublicense such Expedia Works or use them for the benefit of
other customers or for any other purpose without Expedia’s prior consent.
PeopleSupport will cease use of such Expedia Works upon termination of this
Agreement.
     15.2 PeopleSupport Works. PeopleSupport will be the sole and exclusive
owner of all PeopleSupport Works, including all Intellectual Property Rights in
such Works. In the event that PeopleSupport makes available to Expedia any
PeopleSupport Works as part of the Services PeopleSupport is performing for
Expedia under a Statement of Work, then PeopleSupport grants to Expedia a
temporary, limited, non-exclusive license to use such PeopleSupport Works during
the term of that Statement of Work in connection with the Services. Unless
otherwise specified in a Statement of Work, the foregoing license will be
provided to Expedia on a royalty-free basis. For avoidance of doubt, any
PeopleSupport Works that are used by PeopleSupport for solely internal functions
in connection with performing the Services, and which are not otherwise accessed
by or made available to Expedia will not be subject to the foregoing license
grant. PeopleSupport will not incorporate any PeopleSupport Works into any
Developed Work without the prior written consent of Expedia. Upon introduction
of any PeopleSupport Works into any Developed Work, where such introduction
occurs without the prior written consent of Expedia, PeopleSupport grants to
Expedia without additional charge, a perpetual, irrevocable, royalty-free, fully
paid-up worldwide, non-exclusive license to use, reproduce, perform, display,
transmit, distribute, modify, create Derivative Works of, make, have made, and
import those PeopleSupport Works (and with respect to PeopleSupport Works that
are software, source code for such software) in relation to the Services that
are reasonably necessary to Expedia for the continued operation of its business
(including after the termination of this Agreement and any Statement(s) of Work)
and in order to receive all the privileges of ownership in the Developed Works,
and to sublicense such rights solely in relation to the Developed Works (and
only as reasonably necessary for Expedia’s continued operation of its business).
Such license will be provided at no additional charge.
     15.3 Third Party Works. PeopleSupport will not incorporate any Third Party
Works into any Developed Work without the prior written consent of Expedia.
Unless otherwise agreed by the Parties in writing or where Expedia has an
existing license to the subject Third Party Work(s) so as to allow Expedia to
utilize the subject Third Party Work without any additional cost or expense,
then prior to installation or use of any Third Party Works, PeopleSupport will
obtain the right to grant and will grant to Expedia without additional charge, a
perpetual, irrevocable, royalty-free, fully paid-up worldwide, non-exclusive
license to use, reproduce, perform, display, transmit, distribute, modify,
create Derivative Works of, make, have made, sell, offer for sale and import
Third Party Works (and with respect to Third Party Works that are software,
source code for such software) and to sublicense such rights to other entities
for any purpose. Where PeopleSupport is unable to secure such rights for
Expedia, PeopleSupport shall pay all amounts necessary in order to independently
develop intellectual property equivalent in terms of functionality and
effectiveness for Expedia’s benefit so as to provide Expedia with rights
equivalent to those referenced in this paragraph (above) (the “Equivalent IP
Development Obligation”). Where, in connection with discharging its obligations
in connection with the Equivalent IP Development Obligation, PeopleSupport
reasonably concludes that it cannot successfully have the subject intellectual
property developed for Expedia’s benefit in the manner required above for less
than *** , then PeopleSupport shall promptly pay to Expedia (without deduction
for any amounts previously expended by PeopleSupport in connection with the
Equivalent IP Development Obligation) *** ; upon Expedia’s receipt of such
payment, PeopleSupport shall have no further responsibility for the Equivalent
IP Development Obligation. Notwithstanding anything herein to the contrary,
PeopleSupport’s maximum liability with respect to its obligation under this
Section 15.3 shall *** an *** of *** .
     15.4 Rights in Developed Works. Each Schedule or other Statement of Work
under this Agreement that calls for the development of any Developed Work(s)
shall specify the Developed Works and the scope of the applicable license that
PeopleSupport grants to Expedia in such Developed Works or may allocate
ownership of the Developed Works to
Expedia & PeopleSupport Contact Center Services Agreement
Confidential material redacted and filed separately with the Commission.

20



--------------------------------------------------------------------------------



 



Expedia. Subject to the provisions of Section 15.2 or Section 15.3, as the case
may be, if such Statement of Work does not specify the scope of Expedia’s
license or allocate ownership of the Developed Works to Expedia, then
PeopleSupport hereby grants to Expedia and its Affiliates a non-exclusive,
perpetual, worldwide, royalty-free right and license to use, reproduce, modify,
display, distribute, create derivative works of, and otherwise exploit the
Developed Works for Expedia’s and it’s Affiliates’ internal use, and to
sublicense the foregoing rights to third parties (including, but not limited to,
Expedia Contractors) who are performing services on behalf of Expedia and/or
Expedia’s Affiliates. However, Expedia may not sublicense or distribute the
Developed Works to any third party for any other reason (including, but not
limited to, re-selling or re-licensing such Developed Works for the third
party’s own use or use with other third party clients). For the sake of clarity,
all rights in and to the Developed Works, including all Intellectual Property
Rights, shall be owned exclusively by PeopleSupport (subject to the foregoing
license rights), unless the parties agree to otherwise in the applicable
Statement of Work. PeopleSupport will, promptly as it is developed by
PeopleSupport, provide Expedia with all of the source code (except where it is
source code for Third Party Works and is unavailable), object code and
documentation for all Developed Works. Such source code will be sufficient to
allow a reasonably knowledgeable and experienced programmer to maintain and
support such Works and the user Documentation for such Works will accurately
describe in terms understandable by a typical end user the functions and
features of such Works and the procedures for exercising such functions and
features.
     15.5 Moral Rights. To the extent allowed by Applicable Law, the
Intellectual Property Rights assigned in this Article 15 and any license to
Expedia hereunder includes all rights of paternity, integrity, disclosure and
withdrawal and any other rights that may be known as or referred to as “moral
right”, “artist’s rights’, “droit moral” or the like. To the extent any of the
foregoing is ineffective under Applicable Law, PeopleSupport hereby provides any
and all ratifications and consents necessary to accomplish the purposes of the
foregoing to the extent possible. PeopleSupport will confirm any such
ratifications and consents from time to time as requested by Expedia. If any
PeopleSupport Contractor provides any Services, PeopleSupport will obtain the
foregoing ratifications, consents and authorizations from such performs for
Expedia’s exclusive benefit.
     15.6 Intellectual Property Rights Agreements with PeopleSupport Personnel.
PeopleSupport is responsible for having in place with all PeopleSupport
Personnel (either directly or indirectly through their respective employers)
such agreements respecting Intellectual Property Rights as are necessary for
PeopleSupport to fulfill its obligations under this Article 15.
     15.7 Other Obligations and Rights Regarding Developed Works. Following the
creation of any Developed Works with respect to which any Intellectual Property
Rights will be owned by Expedia, PeopleSupport will promptly disclose the
Developed Works and relevant details in writing to Expedia. In addition,
PeopleSupport will follow its standard processes and procedures to assess
whether any patentable inventions or processes have been created in the course
of performing the Services and provide to Expedia any invention disclosure
prepared by PeopleSupport in accordance with its standard processes and
procedures. All licenses and rights granted under or pursuant to this Agreement
will be deemed to be, for the purposes of Section 365(n) of the United States
Bankruptcy Code (the “Bankruptcy Code”), licenses to rights in “intellectual
property” as defined under the Bankruptcy Code. Accordingly, the licensee of
such rights will retain and may fully exercise all of its rights and elections
under the Bankruptcy Code. Upon the commencement of bankruptcy proceedings by or
against either Party under the Bankruptcy Code, the other Party will be entitled
to retain all of its license rights granted under this Agreement.
     15.8 Publicly Available Software and Malicious Code. PeopleSupport will not
incorporate any Publicly Available Software in whole or in part into any part of
the Developed Works or Expedia Works or use Publicly Available Software in whole
or in part in the development of any part of the Developed Works in a manner
that may subject the Developed Works or the Expedia Works, in whole or in part,
to all or part of the license obligations of any Publicly Available Software.
PeopleSupport will employ the most current available antivirus programs and
policies to reduce the risk to the maximum extent reasonably possible that no
forms of Malicious Code are introduced into Deliverables or Developed Works or
the equipment or software of Expedia or Expedia Contractors (as applicable to
PeopleSupport).Additionally, PeopleSupport will not (a) incorporate Malicious
Code into the Deliverables, Developed Works, or equipment or software of Expedia
or Expedia Contractors (as applicable to PeopleSupport),
Expedia & PeopleSupport Contact Center Services Agreement

21



--------------------------------------------------------------------------------



 



(b) invoke any hardware limiting, software limiting or services limiting
function (including any key, node lock, time out or other similar functions) at
any time, whether implemented by electronic or other means into the
Deliverables, Developed Works, or equipment or software of Expedia or Expedia
Contractors (as applicable to PeopleSupport).
ARTICLE 16. REPRESENTATIONS AND WARRANTIES
     16.1 Expedia Representations and Warranties. Expedia represents, warrants
and covenants that: (a) Expedia has all requisite corporate power and authority
to execute, deliver and perform its obligations under this Agreement; (b) the
execution, delivery and performance of this Agreement has been duly authorized
by Expedia; (c) Expedia is in compliance in all respects with all Applicable
Laws in connection with its obligations under this Agreement and will obtain all
applicable permits and licenses required of Expedia in connection with its
obligations under this Agreement; (d) the Expedia Works will not infringe upon
the proprietary rights of any Third Party and (e) there is no outstanding
litigation, arbitrated matter or other dispute to which Expedia or an Expedia
Affiliate is a party which, if decided unfavorably to Expedia or such Expedia
Affiliate, would reasonably be expected to have a potential or actual material
adverse effect on Expedia’s or PeopleSupport’s ability to fulfill its respective
obligations under this Agreement.
     16.2 PeopleSupport Representations and Warranties. PeopleSupport
represents, warrants and covenants that: (a) PeopleSupport has all requisite
necessary right, power and authority to execute this Agreement and grant the
rights herein; (b) PeopleSupport is duly licensed, authorized or qualified to do
business and is in good standing in every jurisdiction in which a license,
authorization or qualification is required for the ownership or leasing of its
assets or the transaction of business of the character transacted by it; (c) the
execution of this Agreement and performance of the Services by PeopleSupport
will not violate any service, employment, confidentiality, consulting or other
agreement to which PeopleSupport or PeopleSupport Personnel is a party or by
which PeopleSupport or PeopleSupport Personnel may be bound; (d) PeopleSupport
will comply with all Applicable Laws (including, but not limited to, ***,
provided however that PeopleSupport shall be entitled to *** (where such *** and
***) with respect to such requirements and in so doing shall be deemed to be in
compliance); (e) PeopleSupport will obtain all applicable permits and licenses
required of PeopleSupport in connection with its obligations under this
Agreement, the absence of which will have a material adverse impact on
PeopleSupport’s ability to provide Services; (f) PeopleSupport will perform the
Services in a timely, efficient, expeditious and professional manner, in
accordance with the practices and professional standards used in well managed
operations performing services similar to the Services; (g) all PeopleSupport
Personnel will be properly qualified and experienced to perform the Services;
(h) PeopleSupport will (1) use efficiently the resources or services necessary
to provide the Services, and (2) perform the Services in the most cost efficient
manner consistent with the required level of quality and performance;
(i) neither the PeopleSupport Works or Developed Works will infringe upon the
proprietary rights of any Third Party; (j) as of the Effective Date,
PeopleSupport is in *** with the *** in ***; and (k) there is, as of the
Effective Date, no outstanding litigation, arbitrated matter or other dispute to
which PeopleSupport is a party which, if decided unfavorably to PeopleSupport,
would reasonably be expected to have a potential or actual material adverse
effect on Expedia’s or PeopleSupport’s or its Affiliates ability to fulfill its
respective obligations under this Agreement and, PeopleSupport shall *** Expedia
in the event of receipt of a claim, the commencement of litigation, an
arbitrated matter or other dispute to which PeopleSupport or an Affiliate of
PeopleSupport is a party which, if decided unfavorably to PeopleSupport or its
Affiliate(s), would reasonably be expected to have a potential or actual
material adverse effect on Expedia’s or PeopleSupport’s ability to fulfill its
respective obligations under this Agreement; in such event, Expedia shall have a
right to *** of any kind on *** written notice; provided however that this
Section 16.2(j) shall not apply to the extent that the litigation, arbitrated
matter or other dispute is brought against Expedia or an Expedia Affiliate and
arise out of an alleged act that, if true, would constitute a breach of a
material provision of this Agreement by Expedia or an Expedia Affiliate and
PeopleSupport is joined as a party thereto.
Expedia & PeopleSupport Contact Center Services Agreement
Confidential material redacted and filed separately with the Commission.

22



--------------------------------------------------------------------------------



 



     16.3 Disclaimer. EXCEPT AS SPECIFIED IN THIS AGREEMENT, NEITHER PARTY MAKES
ANY REPRESENTATIONS, CONDITIONS OR WARRANTIES TO THE OTHER PARTY, WHETHER
EXPRESS OR IMPLIED, AND EACH EXPLICITLY DISCLAIMS ALL OTHER WARRANTIES, EXPRESS
OR IMPLIED, INCLUDING THE IMPLIED WARRANTIES OF NON INFRINGEMENT,
MERCHANTABILITY AND FITNESS FOR A PARTICULAR PURPOSE.
ARTICLE 17. INDEMNITY
     17.1 Indemnity by PeopleSupport. PeopleSupport agrees to indemnify, defend
and hold harmless Expedia, its Affiliates and their respective officers,
directors, employees, agents, representatives, successors, and assigns
(“Indemnified Parties”), from and against any and all third party claims,
damages, losses, suits, actions, demands, proceedings, expenses, and/or
liabilities of any kind (including but not limited to reasonable attorneys’ fees
incurred an/or those necessary to successfully establish the right to
indemnification) threatened, asserted or filed (collectively, “Claims”), against
Expedia and/or any Expedia Indemnified Party, to the extent that such Claims
arise out of or relate to: (a) PeopleSupport’s *** or *** of any *** or *** made
by PeopleSupport in this Agreement; (b) Infringement or misappropriation or
alleged infringement or misappropriation of an Intellectual Property Right of a
Third Party; (c) violation by PeopleSupport of Applicable Law; (d) Claims by
government regulators or agencies for fines, penalties, sanctions, underpayments
or other remedies to the extent such fines, penalties, sanctions, underpayments
or other remedies is caused by PeopleSupport’s failure to perform its
responsibilities under this Agreement; (d) the death or bodily injury of any
agent, employee, customer, business, invitee, business visitor or other person
caused by the negligence or other tortuous conduct of PeopleSupport or the
failure of PeopleSupport to comply with its obligations under this Agreement;
and (e) the damage, loss, disappearance or destruction of any real or tangible
personal property caused by the negligence or other tortious conduct of
PeopleSupport or the failure of PeopleSupport to comply with its obligations
under this Agreement. PeopleSupport shall pay any and all reasonable expenses
and other costs incurred by Expedia arising in connection with PeopleSupport’s
obligations under this Section 17.1 promptly upon demand by Expedia.
Notwithstanding the foregoing, PeopleSupport shall not be obligated to indemnify
Expedia or applicable Affiliate to the extent Claim(s) arise out of a breach of
the Agreement by Expedia or such applicable Affiliate, violation of Applicable
Law by Expedia or such applicable Affiliate, or Expedia or such applicable
Affiliate is otherwise under an obligation to indemnify PeopleSupport hereunder.
     17.2 Infringement. Notwithstanding anything in this Agreement to the
contrary, should the Developed Works provided and/or the Services performed (or
any portion thereof) under this Agreement be enjoined or be threatened to be
enjoined, PeopleSupport will notify Expedia and immediately, at PeopleSupport’s
expense: (procure for Expedia the right to continue use, sale, and/or marketing
of the Developed Works provided and/or the Services performed (or any portion
thereof) under this Agreement or (b) replace or modify the Developed Works
provided and/or the Services performed (or any portion thereof) under this
Agreement such that it is non-infringing, provided that the replacement or
modification meets the requirements of this Agreement to Expedia’s reasonable
satisfaction. If (a) or (b) are not available to PeopleSupport, in addition to
any damages or expenses reimbursed under this Section 17.2, Expedia will have
the right to terminate this Agreement and PeopleSupport will *** with *** the
***.
     17.3 Indemnification Procedures. Expedia will have the right to *** the ***
by PeopleSupport for *** of the ***, Expedia’s right of *** not to be ***.
Expedia will provide PeopleSupport reasonably prompt written notice of any such
Claims and provide PeopleSupport with reasonable information and assistance, at
PeopleSupport’s expense, to help PeopleSupport to defend such Claims.
PeopleSupport will not have any right, without Expedia’s written consent, to
settle any such claim if such settlement arises from or is part of any criminal
action, suit or proceeding or contains a stipulation to or admission or
acknowledgment of, any liability or wrongdoing (whether in contract, tort or
otherwise) on the part of Expedia or its Affiliates or otherwise requires
Expedia or its Affiliates to take or refrain from taking any material action
(such as the payment of fees).
Expedia & PeopleSupport Contact Center Services Agreement
Confidential material redacted and filed separately with the Commission.

23



--------------------------------------------------------------------------------



 



     17.4 Expedia Indemnity. Expedia agrees to indemnify, defend and hold
PeopleSupport, its Affiliates and their respective officers, directors,
employees, agents, representatives, successors, and assigns harmless from and
against any and all third party Claims to the extent such Claims ***. Expedia
shall pay any and all expenses and other costs incurred by PeopleSupport arising
in connection with its obligations under this Section 17.4 promptly upon demand.
Notwithstanding the foregoing, Expedia shall not be obligated to indemnify
PeopleSupport or its Affiliates to the extent such Claim(s) arise out of a
breach of the Agreement by PeopleSupport or its Affiliates, violation of
Applicable Law by PeopleSupport or its Affiliates, or PeopleSupport or its
Affiliates are otherwise under an obligation to indemnify Expedia hereunder.
     17.5 Indemnification Procedures. To the extent an indemnifiable claim
exists pursuant to Section 17.4, PeopleSupport will have the right to approve
the counsel selected by Expedia for defense of the Claims, PeopleSupport’s right
of approval not to be unreasonably withheld. PeopleSupport will provide Expedia
reasonably prompt written notice of any such Claims and provide Expedia with
reasonable information and assistance, at Expedia’s expense, to help Expedia to
defend such Claims. Expedia will not have any right, without PeopleSupport’s
written consent, to settle any such claim if such settlement arises from or is
part of any criminal action, suit or proceeding or contains a stipulation to or
admission or acknowledgment of, any liability or wrongdoing (whether in
contract, tort or otherwise) on the part of PeopleSupport or its Affiliates or
otherwise requires PeopleSupport or its Affiliates to take or refrain from
taking any material action (such as the payment of fees).
ARTICLE 18 LIMITATION OF LIABILITY
     18.1 LIMITATIONS. EXCEPT FOR *** OR ***, IN NO EVENT WILL EITHER PARTY OR
ITS AFFILIATES BE LIABLE TO THE OTHER PARTY OR ITS AFFILIATES FOR ANY SPECIAL,
INDIRECT, INCIDENTAL, CONSEQUENTIAL OR EXEMPLARY DAMAGES OF ANY NATURE ARISING
OUT OF OR RELATED TO THIS AGREEMENT, EVEN IF SUCH PARTY WILL HAVE BEEN ADVISED
OF THE POSSIBILITY OF SUCH DAMAGES. THE FOREGOING WILL APPLY REGARDLESS OF THE
NEGLIGENCE OR OTHER FAILURE OF EITHER PARTY AND REGARDLESS OF WHETHER SUCH
LIABILITY ARISES IN CONTRACT NEGLIGENCE, TORT, STRICT LIABILITY OR ANY OTHER
THEORY OF LIABILITY.
     18.2 MAXIMUM LIABILITY. EXCEPT FOR *** OR ***, UNDER NO CIRCUMSTANCES WILL
EITHER PARTY, ITS AFFILIATES AND/OR RELATED COMPANIES BE LIABLE TO THE OTHER
PARTY FOR AN AMOUNT *** THAN *** OF (A) ***, OR (B) THE *** PAID AND PAYABLE BY
EXPEDIA UNDER THE APPLICABLE STATEMENT OF WORK IN THE *** MONTH PERIOD THAT
IMMEDIATELY PRECEDED THE ACT WHICH GAVE RISE TO THE CLAIM OR, IF A *** PERIOD
HAS NOT PASSED, THEN THE *** OF (I) THE AMOUNT PAID AND PAYABLE DURING SUCH
SHORTER PERIOD OR (II) THE AMOUNT DETERMINED BY ADDING ALL AMOUNTS PAID AND
PAYABLE OVER THE SHORTER PERIOD, THEN DIVIDING SUCH SUM BY THE NUMBER OF MONTHS
COMPLETED DURING SUCH SHORTER PERIOD AND THEN MULTIPLYING SUCH QUOTIENT BY ***.
THE FOREGOING LIMITATIONS OF LIABILITY WILL APPLY NOTWITHSTANDING THE FAILURE OF
ESSENTIAL PURPOSE OF ANY LIMITED REMEDY HEREIN.
ARTICLE 19 INSURANCE
Expedia & PeopleSupport Contact Center Services Agreement
Confidential material redacted and filed separately with the Commission.

24



--------------------------------------------------------------------------------



 



     19.1 Insurance. PeopleSupport warrants that it will maintain sufficient
insurance coverage to enable it to meet its obligations created by this
Agreement and by law. Without limiting the foregoing, to the extent this
Agreement creates exposure generally covered by the following insurance
policies, PeopleSupport will maintain (and will cause each of its PeopleSupport
Contractors performing any services hereunder to maintain) at its sole cost and
expense at least the following insurance covering its obligations under this
Agreement:

  (a)   Commercial General Liability insurance, including (i) bodily injury,
(ii) property damage, (iii) contractual liability coverage, and (iv) personal
and advertising injury, in an amount not less than ***;     (b)   Workers
Compensation at statutory limits and Employer’s Liability at limits not less
than ***; and     (c)   Professional Liability Insurance covering errors and
omissions and wrongful acts in the performance of the Services. Such insurance
will bear a combined single limit per occurrence of not less than ***.

     19.2 Policy Details. PeopleSupport will ensure that all of the above
policies (a) contain a waiver of subrogation against Expedia and its Affiliates,
(b) name Expedia and its Affiliates and assignees as additional insureds,
provided that PeopleSupport shall not be required to include Expedia or its
Affiliates as additional insureds with respect to (and only with respect to)
PeopleSupport’s professional liability insurance covering errors and omissions
and (c) contain a provision requiring at least thirty (30) days’ prior written
notice to Expedia of any cancellation, modification or non-renewal. Within
thirty (30) days following the Effective Date, and upon the renewal date of each
policy, PeopleSupport will furnish to Expedia certificates of insurance and such
other documentation relating to such policies as Expedia may reasonably request.
ARTICLE 20 CONTINUED PROVISION OF SERVICES
     20.1 Force Majeure. If PeopleSupport’s performance of any of its
obligations pursuant to this Agreement is prevented, hindered or delayed by any
cause or condition beyond its reasonable control, such as fire, flood,
earthquake, human health epidemic (as officially declared by the World Health
Organization), elements of nature or acts of God, acts of war, riots, rebellions
or revolutions (each, a “Force Majeure Event”), PeopleSupport will use its
reasonable efforts to recommence performance whenever and to whatever extent
possible without delay, including through the use of alternate sources,
workaround plans or other means. To the extent PeopleSupport’s performance of
any of its obligations pursuant to this Agreement is prevented, hindered or
delayed by a Force Majeure Event and such non performance, hindrance or delay
could not have been reasonably prevented, then PeopleSupport will be excused for
such non performance, hindrance or delay, as applicable, of those obligations
affected by the Force Majeure Event for as long as the Force Majeure Event
continues and PeopleSupport continues to use its reasonable efforts to
recommence performance pursuant to the foregoing sentence. PeopleSupport will
promptly notify Expedia upon the occurrence of the Force Majeure Event or if a
Force Majeure Event appears likely to occur, including a description, in
reasonable detail, of the nature of the Force Majeure Event. PeopleSupport will
keep the applicable Expedia Local Manager and the Expedia General Manager
appraised with regular status reports for the duration of any Force Majeure
Event. If a Force Majeure Event continues to prevent, hinder or delay
performance of any of the Services for more than ***, Expedia may terminate this
Agreement, in whole or in part, as of a date specified by Expedia in a
termination notice to PeopleSupport. PeopleSupport will not have the right to
any additional payments from Expedia as a result of any Force Majeure Event,
provided that PeopleSupport will deliver all work in progress and all other
Deliverables to Expedia, and will be entitled to payments for amounts due for
(i) all Deliverables that have been accepted by Expedia in accordance with
Section 3.5, and (ii) the reasonable and necessary non-cancelable costs incurred
by PeopleSupport in performing Services prior to the effective date of
termination other than on Deliverables that have been accepted by Expedia in
accordance with Section 3.5.
Expedia & PeopleSupport Contact Center Services Agreement
Confidential material redacted and filed separately with the Commission.

25



--------------------------------------------------------------------------------



 



     20.2 Continuation of Services. PeopleSupport will use its reasonable
efforts to mitigate the impact of its nonperformance notwithstanding the Force
Majeure Event including, without limitation, promptly moving the Services to an
alternate Service Location reasonably acceptable to Expedia, arranging for the
transport of PeopleSupport Personnel to the Service Locations or alternate
Service Locations, arranging for the transport of PeopleSupport Personnel to the
alternate locations operated by Expedia or Expedia Contractors, or other
necessary actions to facilitate the resumption of the Services.
     20.3 Allocation of Leveraged Resources. Whenever a Force Majeure Event
causes PeopleSupport to allocate leveraged resources between or among
PeopleSupport’s customers and Expedia, Expedia will receive *** to the Force
Majeure Event and no other PeopleSupport customer will receive *** in respect of
such leveraged resources.
ARTICLE 21 DISPUTE RESOLUTION
     21.1 Informal Dispute Resolution. Prior to the initiation of formal dispute
resolution procedures as to any dispute (except as provided in Section 21.1(e)),
the Parties will first attempt to resolve each dispute informally, as follows:

  (a)   The Parties agree that the Expedia Local Manager and the PeopleSupport
Account Manager will attempt in good faith to resolve all disputes (except as
provided in Section 21.1(e)). At the request of either Party, the Parties will
involve the Expedia General Manager and PeopleSupport’s Vice President of Client
Services (or equivalent position) in the discussions to attempt to resolve the
dispute. In the event the Parties are unable to resolve a dispute in an amount
of time that either Party deems reasonable under the circumstances, such Party
may refer the dispute for resolution to the senior corporate executives
specified in Section 21.1(b) below upon written notice to the other Party.    
(b)   Within five (5) business days of a notice under Section 21.1(a) above
referring a dispute for resolution by senior corporate executives (the
“Executive Committee”), which will be comprised of two senior executives (at
least VP level) of Expedia selected by Expedia and three (3) senior executives
(one of which must either be the Chief Executive Officer or the Chief Financial
Officer) of PeopleSupport, the Expedia Local Manager and the PeopleSupport
Account Manager will prepare and provide to the Executive Committee summaries of
the relevant information and background of the dispute, along with any
appropriate supporting documentation, for its review. The members of the
Executive Committee will confer as often as they deem reasonably necessary in
order to gather and furnish to the other all information with respect to the
matter in issue which the Parties believe to be appropriate and germane in
connection with its resolution. The Executive Committee will discuss the problem
and negotiate in good faith in an effort to resolve the dispute without the
necessity of any formal proceeding. The specific format for the discussions will
be left to the discretion of the Executive Committee, but may include the
preparation of agreed upon statements of fact or written statements of position.
    (c)   During the course of negotiations under this Section 21.1, all
reasonable requests made by one Party to another for non-privileged information,
reasonably related to the dispute, will be honored in order that each of the
Parties may be fully advised of the other’s position.     (d)   If the Parties
are unable to resolve the dispute within thirty (30) days following referral to
the Executive Committee, then either Party may request mediation of the dispute
with a mutually agreed upon mediator. If either Party requests mediation, both
Parties will participate in good faith in such mediation; provided, that neither
Party will be obligated to agree to settlement of the dispute in connection with
such mediation. If the Parties cannot agree upon the selection of a

Expedia & PeopleSupport contact Center Services Agreement
Confidential material redacted and filed separately with the Commission.



26



--------------------------------------------------------------------------------



 



      mediator, the mediator will be chosen from the list of certified mediators
maintained by the court having jurisdiction over this Agreement. The Parties
agree to share the cost of any independent mediator engaged to assist the
Parties in resolving their differences. The formal resolution of a dispute may
not be commenced until the earlier of (i) the Parties conclude in good faith
that amicable resolution through mediation and/or continued negotiation of the
matter does not appear likely, or (ii) thirty (30) days after the dispute has
been referred to mediation.     (e)   Notwithstanding anything to the contrary
in this Agreement, a dispute relating to a Party’s Intellectual Property Rights
or with respect to a Party’s breach or alleged breach of Article 13
(Confidentiality), Article 14 (Safeguarding of Data) or Article 15 (Intellectual
Property) will not be subject to the informal dispute resolution process in this
Section 21.1, and no provision of, or the exercise of any rights under this
Section 21.1 will limit the right of any Party to (i) avoid the expiration of
any applicable limitations period, (ii) obtain equitable relief, or
(iii) preserve a superior position with respect to other creditors.

     21.2 Continued Performance. PeopleSupport agrees that it will, unless
otherwise directed by Expedia, continue performing its obligations under this
Agreement while any dispute is being resolved; provided that this provision will
not operate or be construed as extending the Term or prohibiting or delaying
Expedia’s or PeopleSupport’s exercise of any other right it may have to
terminate the Term as to all or any part of the Services. Expedia acknowledges
and agrees that PeopleSupport’s agreement to continue to perform its obligations
pursuant to this Section 21.2 shall not be deemed grounds for a claim of
estoppel, waiver or laches in connection with any suit for damages relating to
PeopleSupport’s right to pursue any rights that may exist in connection with the
underlying dispute.
     21.3 Governing Law and Jurisdiction. This Agreement will be interpreted,
construed and enforced in all respects in accordance with the laws of the ***,
without reference to its choice of law principles to the contrary. PeopleSupport
will not commence or prosecute any action, suit, proceeding or claim arising out
of or related to this Agreement other than in the state or federal courts
located in King County, State of Washington. Expedia will not commence or
prosecute any action, suit, proceeding or claim arising out of or related to
this Agreement other than in the state or federal courts located in Los Angeles
County, State of California. Each Party hereby irrevocably consents to the
exclusive jurisdiction and venue of such courts in connection with any such
action, suit, proceeding or claim. In any suit, arbitration, mediation or other
action to enforce any right or remedy under this Agreement or to interpret any
provision of this Agreement, the prevailing Party will be entitled to recover
its costs, including reasonable attorneys’ fees, including without limitation,
costs and fees incurred on appeal or in a bankruptcy or similar action and
collection costs and expenses.
ARTICLE 22 MISCELLANEOUS
     22.1 Notices. All notices, authorizations, and requests in connection with
this Agreement will be deemed given (a) one (1) business day after they are sent
by overnight air express courier, charges prepaid (for communications sent and
received within the United States), or (b) three (3) business days after they
are sent by international overnight air express courier, charges prepaid (for
communications originating from or received outside the United States), in each
case to the address set forth above or to such other address as the Party to
receive the notice or request so designates by written notice to the other.
     22.2 Philippines Exclusivity; No Minimums. Expedia agrees that, during the
Term of this Agreement, PeopleSupport’s Philippine operations is the only
Philippines source that Expedia and Expedia’s Affiliates will use to handle
telephone, email or chat support in the Philippines; provided however that this
restriction shall not apply to services provided pursuant to an Expedia
Affiliate’s contract pursuant to which it is currently receiving Services from
another service provider. Additionally, this Philippines exclusivity will not
apply in the following situations: (a) Expedia requests that PeopleSupport
expands in the Philippines to handle additional volume or additional services
Expedia & PeopleSupport contact Center Services Agreement
Confidential material redacted and filed separately with the Commission.

27



--------------------------------------------------------------------------------



 



from the Philippines and PeopleSupport refuses to do so on commercially
reasonable terms (it being understood among the Parties that terms substantially
similar to those set forth herein shall be deemed commercially reasonable), in
which case Expedia is entitled to contract with another Philippines source
service provider to handle such additional volume or additional services, as the
case may be, in the Philippines; (b) during a pendency of a Force Majeure Event
by another service provider of Expedia in which such service provider is unable
to provide Services and required to provide such service from its Philippines
center as a back-up location; and (c) upon the occurrence of a Trigger Event and
Expedia has the right to terminate the Agreement. Additionally, except as
expressly set forth in a Statement of Work, nothing herein will be construed as
creating a minimum commitment for business on the part of Expedia to
PeopleSupport.
     22.3 Waiver. No waiver of any term, condition or obligation of this
Agreement will be valid unless made in writing and signed by the Party to which
such performance is due. No failure or delay by any Party at any time to enforce
one or more of the terms, conditions or obligations of this Agreement will
(a) constitute waiver of such term, condition or obligation, (b) will preclude
such Party from requiring performance by the other Party at any later time, or
(c) will be deemed to be a waiver of any other subsequent term, condition or
obligation, whether of like or different nature.
     22.4 Relationship of Parties. This Agreement is not intended to create any
relationship other than PeopleSupport as an independent contractor performing
Services covered by this Agreement and Expedia as the Party contracting with
PeopleSupport for those services. No Party is a partner for any purpose
whatsoever. PeopleSupport acknowledges that it is not authorized to make any
contract, agreement or warranty on behalf of Expedia. Under no circumstance will
one Party’s employees be construed to be employees of the other Party, nor will
one Party’s employees be entitled to participate in the profit sharing, pension
or other plans established for the benefit of the other Party’s employees or be
deemed an employee of the other Party for purposes of federal or state
withholding taxes, worker’s compensation, disability, social security taxes,
unemployment compensation, or similar schemes of any governmental authority.
     22.5 Assignment. This Agreement may not be assigned by PeopleSupport
without the prior written consent of Expedia (whether by operation of law or
otherwise). Subject to the foregoing, this Agreement will inure to and bind all
successors, assigns, receivers and trustees of the respective Parties hereto.
     22.7 Severability. This Agreement will be enforced to the fullest extent
permitted by Applicable Law. If any provision of this Agreement is held to be
invalid or unenforceable to any extent, then the remainder of this Agreement
will have full force and effect and such provision will be interpreted,
construed or reformed to the extent reasonably required to render the same
valid, enforceable and consistent with the original intent underlying such
provision.
     22.8 Entire Agreement. This Agreement contains the entire agreement between
the Parties with respect to the subject matter hereof and supersedes all oral
understandings, representations, prior discussions and preliminary agreements,
including, but not limited to, the Amended and Restated Customer Support
Services Agreement, dated July 1, 2004, (the “Prior Agreement”) between Expedia
and PeopleSupport’s parent company, PeopleSupport, Inc., a Delaware corporation
(“PeopleSupport Parent”). PeopleSupport represents and warrants that it has all
necessary authorization and authority from PeopleSupport Parent to terminate the
Prior Agreement on behalf of PeopleSupport Parent. Additionally, the parties
acknowledge that PeopleSupport Parent has executed a Damages Guaranty in favor
of Expedia attached as Exhibit I hereto. Except as otherwise expressly stated
herein, this Agreement and any Statements of Work hereto may be amended only in
writing signed by all Parties.
     22.9 Counterparts. This Agreement may be executed in several counterparts,
all of which taken together will constitute one single agreement between the
Parties hereto.
Expedia & PeopleSupport Contact Center Services Agreement

28



--------------------------------------------------------------------------------



 



     22.10 Headings. The article and Article headings and the table of contents
used herein are for reference and convenience only and will not be considered in
the interpretation of this Agreement.
     22.11 Publicity. PeopleSupport will not issue any press releases, or
otherwise make any public statements or communications regarding this Agreement,
its terms or the relationship of the Parties without Expedia’s prior written
consent. Either Party may, after making reasonable efforts to notify the other
party in a timely manner beforehand, make disclosures or filings required to
comply with Applicable Laws, including filings with regulatory agencies, such as
the United States Securities and Exchange Commission, or disclosures or filings
required to comply with the rules of a national securities exchange or automated
quotations systems such as the National Association of Securities Dealer’s
Automated Quotations (NASDAQ).
     22.12 Export. The Parties acknowledge that certain software and technical
data to be provided hereunder and certain transactions hereunder may be subject
to export controls under the laws and regulations of the United States, the
European Union and other jurisdictions. No Party will export or re export any
such items or any direct product thereof or undertake any transaction in
violation of any such laws or regulations. The Parties will be responsible for,
and will coordinate and oversee, compliance with such export laws in respect of
such items exported or imported hereunder.
     22.13 Foreign Corrupt Practices Act. In conformity with the United States
Foreign Corrupt Practices Act in connection with the transaction contemplated
under this Agreement, each Party and its employees and agents will not directly
or indirectly make any offer, payment, or promise to pay; authorize payment; nor
offer a gift, promise to give, or authorize the giving of anything of value for
the purpose of influencing any act or decision of an official of any government
(including a decision not to act) or inducing such a person to use his or her
influence to affect any such governmental act or decision in order to assist
such Party in obtaining, retaining or directing any such business.
     22.14 Third Party Beneficiaries. The Parties acknowledge and agree that any
Expedia Affiliate receiving Services from PeopleSupport hereunder is an express
third party beneficiary of the provisions of this Agreement, and that such
Expedia Affiliate will be entitled to the rights and benefits hereunder, and may
directly enforce the provisions hereof as if it were a party hereto. Except as
expressly provided in the previous sentence, this Agreement is entered into
solely between, and may be enforced only by, Expedia and PeopleSupport. This
Agreement will not be deemed to create any rights or causes of action in or on
behalf of any Third Parties, including without limitation employees, vendors and
customers of a Party, or to create any obligations of a Party to any such Third
Parties. It is understood and agreed by the Parties that any amendments to this
Agreement shall be binding upon any third party beneficiary as it relates to
their third party beneficiary status.
     22.15 Language. This Agreement is being executed in English language. The
Parties acknowledge and agree that all communications between them will be in
English.
     22.16 Non-Solicitation. During the term of the Agreement and until ***
after the term, or *** after the term of any subsequent agreement for
PeopleSupport to provide services to Expedia, whichever is *** (the
“Non-solicitation Period”), neither party (or its Affiliates) will, directly or
indirectly, solicit any personnel of the other party (or personnel of its
Affiliates) to work for it. Nothing in this Section 22.15 will prohibit the
solicitation of employees (i) through advertising in newspapers, periodicals,
websites or electronic mail of general or trade circulation not specifically
targeted to the employees of either party; (ii) by an employee search firm on
behalf of the other party to this Agreement, provided, that such employee search
firm is not advised, by employee or company name, to solicit such employees; or
(iii) as a result of an employee initiating discussion with the other party
without any direct or indirect solicitation by such party. In addition, where
Expedia is interested in hiring a specific
Expedia & PeopleSupport Contact Center Services Agreement
Confidential material redacted and filed separately with the Commission.

29



--------------------------------------------------------------------------------



 



PeopleSupport employee, Expedia may request PeopleSupport’s consent to such
employment, such consent by PeopleSupport not to be unreasonably withheld. In
determining reasonableness in connection with the previous sentence,
PeopleSupport acknowledges and agrees that if the employee is interested in the
available Expedia position, PeopleSupport’s withholding of its consent in such
situation shall be deemed unreasonable; provided that Expedia shall not have
solicited such employee without PeopleSupport’s consent, such consent not to be
unreasonably withheld.
* * * * *
IN WITNESS WHEREOF, each of Expedia and PeopleSupport has caused this Agreement
to be signed and delivered by its duly authorized representative as of the
Effective Date.

         
EXPEDIA, INC.
  PEOPLESUPPORT(PHILIPPINES), INC
 
   
By:
/s/ Angela Blackburn    By: /s/ Caroline Rook   
 
   
 
Title:
SVP Business Ops    Title: Authorized Signatory  
 
   
 
Date:
September 25, 2006    Date: September 29, 2006   
 
   
 
 
   

Expedia & PeopleSupport Contact Center Services Agreement

30



--------------------------------------------------------------------------------



 



EXHIBIT A
Defined Terms
The following defined terms used in this Agreement will have the meanings
specified below. Additionally, certain terms are defined in the attached
Appendix 1 to this Exhibit A (Performance Standard and Key Performance Indicator
Definitions).
“Actual Monthly Fee” has the meaning set forth in Section 7.2.1(c).
“Advanced and Specialized Training” has the meaning set forth in Section C.2.
“Affiliate” means, generally, with respect to any entity, any other entity
controlling, controlled by or under common control with such entity at the time
in question, where “control” means the possession, direct or indirect, of the
power to solely direct or cause the direction of the management or policies of
such entity, whether through the ownership of voting securities (or other
ownership interest), by contract or otherwise.
“Agreement” has the meaning set forth in the preamble hereof.
“Applicable Law” means any U.S. and foreign laws, ordinances, rules,
regulations, orders, codes, directives, legislative acts, rules of court, orders
and similar controlling authority as applicable.
“Basic Training” has the meaning set forth in Section C.1.
“Bankruptcy Code” has the meaning set forth in Section 15.7.
“Change Order Estimate” has the meaning set forth in Section 3.4.
“Change Order Request” has the meaning set forth in Section 3.4.
“Claims” has the meaning set forth in Section 17.1.
“Confidential Information” has the meaning set forth in Section 13.1.
“Deliverable Acceptance” has the meaning set forth in Section 3.5.
“Data Protection Laws” has the meaning set forth in Section 14.2.
“Deliverable Acceptance” has the meaning set forth in Section 3.5.
“Deliverables” means each deliverable (including software, documents and an item
or performance of an activity) expressly identified in either this Agreement or
a Statement of Work , and any other deliverable agreed upon by the Parties in
writing, including all software, documentation, goods, services and materials
provided by PeopleSupport pursuant to this Agreement or any Statement of Work.
For avoidance of doubt, Deliverables do not include performance of Services that
are otherwise measured by the Performance Standards.
“Derivative Works” means a work based on one or more preexisting works,
including a condensation, transformation, translation, modification, expansion
or adaptation, that, if prepared without authorization of the owner of the
copyright of such preexisting work, would constitute a copyright infringement
under Applicable Law, but excluding the preexisting work.
Expedia & PeopleSupport Contact Center Services Agreement

31



--------------------------------------------------------------------------------



 



“Developed Works” means Works made, conceived or reduced to practice by
PeopleSupport or PeopleSupport Contractors, either solely or jointly with
Expedia, in the course of the performance of the Services under this Agreement,
and all Intellectual Property Rights therein and thereto, including, without
limitation, (i) all works in progress, data or information, (ii) all
modifications, enhancements and Derivative Works made to PeopleSupport Works
pursuant to this Agreement, and (iii) all drafts and final copies of
Deliverables.
“Disaster Recovery Location” has the meaning set forth in Section 3.7.
“Effective Date” has the meaning set forth in the preamble hereof.
“Equivalent IP Development Obligation” has the meaning set forth in
Section 15.3.
“Executive Committee” has the meaning set forth in Section 21.1(b).
“Expedia” means Expedia, Inc. a Washington corporation, but may also refer to an
Expedia Affiliate who has executed a Statement of Work hereunder as per
Section 3.1 with respect to Services provided to such Expedia Affiliate under a
Statement of Work executed by that Expedia Affiliate.
“Expedia Competitor” means any enterprise that is in competition with any aspect
of Expedia or its business. Without limiting the generality of the foregoing,
Expedia Competitors include any business whose commercial efforts involve
(a) travel reservation services or support; or (b) any products or services
which are, at any time during the Term (and any applicable Transition Period),
either (i) produced, marketed or otherwise exploited by Expedia, or (ii) in
actual or demonstrably anticipated *** by *** that is *** to PeopleSupport
hereunder.
“Expedia Confidential Information” has the meaning set forth in Section 13.1.
“Expedia Contractors” means the agents, consultants, subcontractors and other
representatives of Expedia, but in all events excluding Expedia employees,
PeopleSupport Personnel and those PeopleSupport Contractors who are not also
Expedia agents, consultants, subcontractors, or other representatives.
“Expedia Data” means all data and information submitted to PeopleSupport or any
PeopleSupport Personnel by or on behalf of Expedia, including all such data and
information relating to Expedia and its contractors, agents, employees,
technology, operations, facilities, markets, products, capacities, systems,
procedures, security practices, court records, court proceedings, research,
development, business affairs and finances, ideas, concepts, innovations,
inventions, designs, business methodologies, improvements, trade secrets,
copyrightable subject matter, patents and other intellectual property and
proprietary information. For avoidance of doubt, Expedia Data includes Expedia
Personal Information and Expedia Confidential Information.
“Expedia Local Manager” has the meaning set forth in Section 6.1.
“Expedia General Manager” has the meaning set forth in Section 6.1.
“Expedia Personal Information” has the meaning set forth in Section 13.7.
“Expedia Works” means all Works made, conceived or reduced to practice by or on
behalf of Expedia or acquired by Expedia independently of this Agreement and all
Intellectual Property Rights therein and thereto.
“Force Majeure Event” has the meaning set forth in Section 20.1.
“Governmental Approval” means any approval of or permission of any Governmental
Authority.
“Indemnified Parties” has the meaning set forth in Section 17.1.
Expedia & PeopleSupport Contact Center Services Agreement
Confidential material redacted and filed separately with the Commission.

32



--------------------------------------------------------------------------------



 



“Initial Term” has the meaning set forth in Section 2.1.
“Intellectual Property Rights” means (i) all inventions (whether patentable or
unpatentable and whether or not reduced to practice), all improvements thereto,
and all patents, patent applications, and patent disclosures, together with all
reissuances, continuations, continuations-in-part, revisions, extensions and
reexaminations, thereof, (ii) all trademarks, service marks, circuit layouts,
and trade dress, including all goodwill associated therewith, and all
applications, registrations and renewals in connection therewith, (iii) all
copyrightable works, all copyrights and all applications, registrations and
renewals in connection therewith, (iv) all mask works and all applications,
registrations and renewals in connection therewith, (v) all trade secrets and
confidential business information, (vi) all computer software (including data
and related documentation), (vii) all other proprietary rights, and (viii) all
copies and tangible embodiments thereof (in whatever form or medium).
“Key PeopleSupport Personnel” means the PeopleSupport Account Manager and any
other PeopleSupport Personnel identified as Key PeopleSupport Personnel in any
Statement of Work.
“Losses” means all losses, liabilities, damages, fines, penalties and claims
(including taxes), and all related costs and expenses (including reasonable
legal fees incurred and/or those necessary to successfully establish the right
to indemnification, and disbursements and costs of investigation, litigation,
settlement, judgment, interest and penalties).
“Malicious Code” means any (i) program routine, device or other feature or
hidden file, including any time bomb, virus, software lock, trojan horse, drop
dead device, worm, malicious logic or trap door that may delete, disable,
deactivate, interfere with or otherwise harm the software or any of Expedia’s
hardware, software, data or other programs, and (ii) hardware limiting, software
limiting or services limiting function (including any key, node lock, time out
or other similar functions), whether implemented by electronic or other means.
“Non-solicitation Period” has the meaning set forth in Section 22.16.
“Notice of Termination for Convenience” has the meaning set forth in
Section 11.3.
"***”
“Parties” means Expedia and PeopleSupport, collectively.
“Party” means either Expedia or PeopleSupport, as the case may be.
“PeopleSupport” has the meaning set forth in the preamble of this Agreement.
“PeopleSupport Account Manager” has the meaning set forth in Section 6.2.
“PeopleSupport Contractors” means agents, consultants, subcontractors and other
representatives of PeopleSupport other than PeopleSupport or its Affiliates’
employees.
“PeopleSupport Competitor” means any business whose commercial efforts involve
contact center services and support of the kind offered by PeopleSupport and its
Affiliates.
“PeopleSupport Parent” has the meaning set forth in Section 22.8.
“PeopleSupport Works” means Works (a) owned by PeopleSupport as of the Effective
Date of the Agreement, (b) made, conceived and reduced to practice after the
Effective Date of this Agreement by PeopleSupport independently outside the
scope of this Agreement, or (c) otherwise specified in writing in a signed
Statement of
Expedia & PeopleSupport Contact Center Services Agreement
Confidential material redacted and filed separately with the Commission.

33



--------------------------------------------------------------------------------



 



Work, Change Order or other statement of work between the Parties as being
PeopleSupport Works, and in each case, all Intellectual Property Rights therein
and thereto.
“PeopleSupport Personnel” means (a) PeopleSupport Contractors and (b)(i)
employees of PeopleSupport or (ii) its Affiliates.
“Performance Bonus” has the meaning set forth in Section 4.2.
“Performance Credit” has the meaning set forth in Section 4.2.
“Performance Standards” has the meaning set forth in Section 4.1.
“Person” means any natural person, firm, partnership, association, corporation,
company, trust, business trust, Governmental Authority or other entity.
“Personal Information” has the meaning set forth in Section 13.7.
***
“Primary Service Location” has the meaning set forth in Section 3.7.
“Prior Agreement” has the meaning set forth in Section 22.8.
“Privacy Laws” has the meaning set forth in Section 13.7.
“Publicly Available Software” means any software that requires as a condition of
use, modification and/or distribution of such software that such software or
other software incorporated into, derived from or distributed with such software
be (i) disclosed or distributed in source code form, (ii) license for the
purpose of making derivative works, or (iii) redistributable at no charge.
“Quality Assurance” has the meaning set forth in Section 4.5.
“Record Retention Period” has the meaning set forth in Section 8.3.
“Renewal Term” has the meaning set forth in Section 2.2.
“Service Fees” has the meaning set forth in Section 7.1..
“Service Location” has the meaning set forth in Section 3.7.
“Services” means the services described in this Agreement and any Statements of
Work along with any *** or *** that are *** and *** and *** described in this
Agreement, but which are required for the performance and delivery of the
services identified above.
"***”
“Statement of Work” has the meaning set forth in Section 3.1.
“Subject Month” has the meaning set forth in Section 7.2.1(a).
“Term” has the meaning set forth in Section 2.2.
Expedia & PeopleSupport Contact Center Services Agreement
Confidential material redacted and filed separately with the Commission.

34



--------------------------------------------------------------------------------



 



“Transition Assistance Period” has the meaning set forth in Section 12.1.
“Transition Assistance Services” means (i) the Services (and any replacements
thereof or substitutions therefore), to the extent Expedia requests such
Services during the Transition Assistance Period, (ii) PeopleSupport’s
cooperation with Expedia or designee designated by Expedia in the transfer of
the Services to Expedia or such designee in order to facilitate the transfer of
the Services to Expedia or such designee, and (iii) any services requested by
Expedia in order to facilitate the transfer of the Services to Expedia or
designee designated by Expedia.
“Third Party” means any Person other than PeopleSupport or Expedia or their
respective Affiliates.
“Works” means all inventions (whether patentable or not), specifications, design
documents and analyses, processes, methodologies, programs, program listings,
programming tools, user manuals, documentation, reports, drawings, databases,
machine readable text and files, discoveries, literary works and other works of
authorship (including software), designations, designs, technology, know-how,
ideas and information.
Expedia & PeopleSupport Contact Center Services Agreement

35



--------------------------------------------------------------------------------



 



APPENDIX 1 to
EXHIBIT A
Performance Standard and Key Performance Indicator Definitions
Productive Hour = a “Productive Hour” means sixty (60) minutes spent by an agent
on calls with Expedia customers, including waiting for calls, call handling,
hold time, and wrap-up time. For avoidance of doubt, “AUX” time or “Exception”
time, coaching, training, and e-learning and training are not considered part of
a Productive Hour.

      Performance Standards   Definition
Service Level
  Percent of calls answered within a specified number of seconds as defined in a
statement of work.
 
   
Abandonment Rate
  Percent of calls seized by PeopleSupport’s call distribution system but not
answered by an agent prior to disconnect, as measured by the call distribution
system. Does not include calls less than a specified number of seconds as
defined in a statement of work.
 
   
Average Handling Time (AHT)
  Average call time, comprising hold time, talk time, and wrap-up (after call
work) time.
 
   
Contact Quality
  Average score or rating of sampled calls based upon evaluation criteria.
 
   
Customer Satisfaction
  Average score or rating of sampled calls based upon third party customer
survey.
 
   
Sales Close Rate
  Percent of Telesales calls resulting in a sale.
 
   
E-Mail Response Time
  Average time to process an e-mail, from receipt of the e-mail within the
PeopleSupport’s system until a response has been sent out.
 
   
E-Mail Contact Quality
  Average score or rating of sampled e-mails based upon evaluation criteria.
 
   
Real-Time Adherence
  [(Sign in Time / Scheduled Time)* 100] as measured in ***
increments as specified by the Firm Forecast
 
   
Contact Center Availability
  Percent daily availability of contact center systems, including but not
limited to system down time, telephony, network, desktop related to
PeopleSupport’s systems.
 
   

      Key Performance Indicators   Definition
Average Speed to Answer (ASA)
  Average time a call is in queue in PeopleSupport’s call distribution system
prior to being answered by an agent, as measured by the call distribution
system.
 
   
Average Hold Time
  Total hold time divided by total handled calls as measured on a monthly basis.
 
   
Average Talk Time
  Total talk time divided by total handled calls as measured on a monthly basis
 
   
Average Wrap-Up Time
  Total wrap-up time divided by total handled calls.
 
   
First Call Resolution
  Percent of calls that properly and completely address the customer’s needs in
the first call.
 
   
Longest Queue Time
  The maximum time a customer waited in queue before their call was answered
within a specified date or time range.
 
   
Average Time Before Abandoned
  The average time a caller waited before hanging up.
 
   
No. of Outbound Callbacks
  Volume of outbound callbacks for the purposes of customer follow-up, including
only those outbound calls made in support of Expedia business.
 
   
Contact Escalation
  Percent or number of calls escalated to a (a.) supervisor, (b.) manager, or
(c.) subsequent tier, for issue resolution.
 
   
Agent Occupancy or Staff
Utilization
  Total talk time plus total hold time plus total wrap-up time divided by total
time logged onto the ACD.
 
   

Expedia & PeopleSupport Contact Center Services Agreement
Confidential material redacted and filed separately with the Commission.

36



--------------------------------------------------------------------------------



 



                Key Performance Indicators     Definition    
Booking Additional Travel (BAT) Rate
    Percent of customer service calls resulting in a sale, or a cross-sell, or
an up-sell, or all three categories (i.e., gross bookings).    
Customer Service Bookings Rate
    Number of customer contacts to customer service that generated a booking
divided by total handled calls.    
Telesales Average Size of Booking (Gross)
    Total bookings (in U.S. Dollars) by telesales divided by total handled
calls.    
Customer Service Average Size of Bookings (Gross)
    Total incremental bookings (in U.S. Dollars) by customer service divided by
total handled calls.    
E-Mail Contact Escalation
    Percent or number of e-mails escalated to a (a.) supervisor, (b.) manager,
or (c.) subsequent tier, for issue resolution.    
Percent Idle Time (or
Available Time)
    The amount of time that agents are waiting for a phone call to be delivered
(i.e., available time), as a percent of total productive time (comprising
available time, hold time, talk time, and wrap-up time).    
Agent to Supervisor Ratio
    The average number of agents reporting to the first level of supervision.  
 
Attrition Rate (Includes voluntary and involuntary attrition.)
    The number of regular agents who separated from the account as a percent of
the total number of agents working at the account (includes promotions,
transfers, etc.).    
Reporting
    Percent of reports delivered on time, and accuracy issues addressed within a
specified timeframe.    

Expedia & PeopleSupport Contact Center Services Agreement

37



--------------------------------------------------------------------------------



 



EXHIBIT B
Staffing
     B.1 General. PeopleSupport will provide all support necessary to handle and
operate the services described in any Statement of Work. Subject to the
requirements specified in any Statement of Work, PeopleSupport will be solely
responsible for hiring, managing, and compensating all agents, supervisors, and
other PeopleSupport-supplied support staff.
     B.2 Agent Hiring Requirements. To the extent such PeopleSupport Personnel
are necessary to provide Services under a Statement of Work, PeopleSupport will
use commercially reasonable efforts to recruit agents to perform the Services
who have the following qualifications:
               Required Qualifications:

  •   English Proficiency & Comprehension (spoken and written) as *** by an ***
    •   Excellent communication skills: verbal, written, listening     •  
Ability to gauge *** and *** skills accordingly     •   Professional customer
service skills: Solutions mindset, helping nature, passion for the customer and
the customer experience     •   Analytical problem solving skills; *** skills  
  •   Good time management skills     •   Ability to handle difficult or irate
customers effectively; ability to *** and deliver information in a positive way
    •   Polished etiquette and delivery     •   Ability to learn quickly and
adapt to high change environment     •   Ability to multi-task while effectively
communicating with travelers

               Channel-specific Additional Requirements:
              Phone/Offshore:

  •   *** verbal communication as *** by an ***     •   Cultural/market
sensitivity with general knowledge of U.S. market customer base ***     ***  
Support only:     •   *** Reading Comprehension     •   *** Writing Competency  
  ***   Support only:     •   *** Reading Comprehension     •   *** Writing
Competency     ***   Skills:     •   Typing *** as verified by a formal test    
•   *** skills: *** support, etc.     •   Proficiency in a multi-system
environment

Expedia & PeopleSupport Contact Center Services Agreement
Confidential material redacted and filed separately with the Commission.



38



--------------------------------------------------------------------------------



 



  •   Basic internet skills

               Experience:

  •   *** experience in *** or other *** business *** .

               Education:

  •   College Degree ***     •   High School Degree or GED ***

               General Profile:

  •   Ability to successfully gather and analyze information to effectively
diagnose the customer’s problem.     •   Ability to develop effective solutions
to difficult problems or situations.     •   Makes timely, practical, and
cost-effective decisions, and facilitates others in doing so.     •  
Effectively selects the best option from a *** of *** or *** .     •   Makes
effective decisions within his/her authority.     •   *** and *** to meet
customers’ *** needs.     •   With guidance learns quickly on the job. Picks up
new skills and understands ideas when presented in a structured format. Learns
effectively from experience.     •   Responds effectively under stressful
situations. Avoids counterproductive behaviors when confronted with frustrating
problems or situations.     •   Structures basic information accurately and
draws informed conclusions.     •   Is confident about his/her ability to
contribute effectively.     •   Takes responsibility for his/her actions, and
doesn’t get defensive when given constructive criticism.

               *** Competencies:

  •   Customer Focus:

  •   *** and *** to meet customers’ *** needs.     •   Demonstrates concern for
how customers will use Expedia products or services.     •   Demonstrates a
strong customer service orientation, and takes responsibility to *** with
customers to ensure their needs and expectations are satisfied.     •  
Collaborates with others in his/her team to ensure the customer gets a flawless
product or service.     •   Sets customer *** appropriately.

  •   Communication Skills:

  •   Listens effectively and gathers all relevant information before taking
action     •   Writes, speaks, and presents information effectively and
persuasively across communication settings.     •   Effectively communicates the
appropriate message to the listener.     •   Communicates his/her thoughts in a
well-organized manner.     •   Targets communications appropriately for the
audience.

  •   Problem Solving:

  •   Gathers and analyzes information and uses it to develop effective
solutions to difficult problems or situations.

Expedia & PeopleSupport Contact Center Services Agreement
Confidential material redacted and filed separately with the Commission.



39



--------------------------------------------------------------------------------



 



  •   Solves routine problems effectively, gathering the information necessary
from the customer to *** of *** and *** .     •   Applies systematic approach to
solving problems.     •   Identifies *** or *** and effectively utilizes
internal resources to *** .

  •   Composure:

  •   Maintains a constructive and composed focus in facing and overcoming tough
situations.     •   Avoids counterproductive behavior when confronted with
frustrating problems or situations.     •   Tolerates stressful situations well,
responding effectively when faced with bad news or situations.     •   Focuses
on problem solving in heated situations.     •   Projects a positive and
professional image of Expedia in all contacts.     •   Creates a positive
impression of Expedia when interacting with customers.     •   Behaves
professionally and uses good judgment in all interactions in which he/she is
likely to be viewed as a representative of Expedia.     •   Demonstrates
commitment to Expedia/product through words and actions in all interactions with
customers.

  •   Interpersonal Skills:

  •   Develops and maintains good working relationships with others.     •   Is
professional and positive in interactions with others and is able to establish
rapport quickly.     •   Relates well with diverse individuals.     •   Treats
others with courtesy and respect.     •   Adjusts his/her behavior and
communication to accommodate working styles and perspectives of diverse
individuals.     •   Knowledgeable of Expedia’s business and services

  •   ***

  •   Before *** services and products, Expedia requires demonstrated
proficiency, as evidenced in *** , of the following skills:

  •   All minimum technical skill requirements listed on previous page     •  
All soft skill requirements, listed on previous page     •   Ability and desire
to propose *** system

     B.3 *** Hiring Requirements. PeopleSupport will use commercially reasonable
efforts to recruit *** to perform the Services who have the following
qualifications:
              
              Required Qualifications:

  •   English proficiency & comprehension (spoken and written) as *** by an ***
    •   Excellent communication skills: verbal, written, listening     •  
Ability to effectively deliver updated program and process changes     •  
Ability to redirect and coach for improvement to diverse agent base     •  
Ability to gauge *** and *** skills accordingly     •   Professional customer
service skills: Solutions mindset, helping nature, passion for the customer and
the customer experience     •   Ability to *** and *** information as
appropriate     •   Analytical problem solving skills; *** skills

Expedia & PeopleSupport Contact Center Services Agreement
Confidential material redacted and filed separately with the Commission.



40



--------------------------------------------------------------------------------



 



  •   Good time management skills and multi-tasking ability.     •   Ability to
handle difficult or irate customers effectively; ability to *** and deliver
information in a positive way     •   Polished etiquette and delivery     ***  
Support only     •   *** degree level Reading Comprehension     •   *** Writing
Competency     ***   Support only:     •   *** degree level Reading
Comprehension     •   *** Writing Competency

              Channel-specific Additional Requirements:

      Phone/Offshore:     •   *** verbalizations same requirement as agent     •
  Cultural/market sensitivity with respect to norms of the customer base same
requirement as agent     •   Ability to learn quickly and adapt to high change
environment     ***   Skills:     •   *** skills: *** support, etc     •  
Typing *** as verified by a formal test         Experience:     •   Experience
with Expedia products and systems     •   Completed all current Expedia Sales
and or Support New Hire and training with a *** above ***     •   Management
experience in a *** related field, i.e. *** or *** management with a proven
track record of success to motivate *** professionals and exceed key performance
metrics.     •   Approved Expedia management training courses offered by
employer         Education:     •   *** in related field is required     •   ***
in related field is ***

     B.4 *** Hiring Requirements. PeopleSupport will use commercially reasonable
efforts to recruit *** Personnel to perform the Services who have the following
qualifications:
               Required Qualifications:

  •   English Proficiency & Comprehension as *** by an ***     •   Deep
Understanding and experience with Expedia product/service features as
appropriate     •   Excellent verbal / written communication skills     •  
Excellent analytical skills and ability to identify and evaluate trends.     •  
Outstanding past performance in a *** or *** telephone *** role

Expedia & PeopleSupport Contact Center Services Agreement
Confidential material redacted and filed separately with the Commission.



41



--------------------------------------------------------------------------------



 



  •   Excellent listening skills     •   1 – 3 years experience in a direct
customer service role     •   Professional customer service skills & a positive
attitude     •   Proficient in all technical and call management skills     •  
Ability to evaluate and communicate performance data consistently and
objectively     •   Ability to re-direct and coach for improvement     •  
Strong, sustained attention to detail     •   Ability to recognize and qualify
others’ analytical problem solving skills and linear and logical troubleshooting
skills     •   Able to think creatively and situationally in order to assess
opportunities for resolution     •   Familiar with preferred means of handling
difficult or irate customers effectively     •   Basic to expert Internet
navigation skills

     B.5 *** Hiring Requirements. PeopleSupport will use commercially reasonable
efforts to recruit *** to perform the Services who have the following
qualifications:

      Required Qualifications:     •   Experience in *** delivery, proven * **
skills     •   Experience in *** online *** is preferred     •   Proven quality
management skills     •   Call center experience strongly preferred     •  
Superior verbal and written communication skills     •   Proven *** skills     •
  English Proficiency & Comprehension as *** by an ***     •   Excellent
negotiation skills     •   Excellent listening skills     •   Initiative and
commitment to achieving goals     •   Professional customer service skills & a
positive attitude     •   Analytical problem solving skills; *** skills     •  
Ability to recognize *** and *** information as appropriate     •   Demonstrable
understanding of *** theory     •   Good time management skills     •   Ability
to handle difficult or irate customers effectively; ability to deliver bad news
    •   Proven track record in *** and *** employees and achieving key
performance metrics.

     B.6 Language Skills. All PeopleSupport Personnel performing Services be
fluent in the English language, including full written and verbal comprehension.
     B.7 Staffing Mix. During the *** months following the commencement of
Services under a Statement of Work, PeopleSupport Personnel performing the
Services will all be full-time employees of PeopleSupport. After such ***
period, PeopleSupport may use part-time employees to perform the Services;
provided, that PeopleSupport obtains Expedia’s prior written approval. In
general, PeopleSupport will maintain the following staffing ratios while
performing the Services:

  •   Team Supervisor / Agent: PeopleSupport will provide at least *** for every
*** agents with minimum of *** exempt supervisory personnel coverage provided
during off-peak hours even if the staff required is less than *** .

Expedia & PeopleSupport Contact Center Services Agreement
Confidential material redacted and filed separately with the Commission.



42



--------------------------------------------------------------------------------



 



  •   Team Supervisor / Agent in Transitional Training: PeopleSupport will
provide at least *** for every *** agents that are in transitional training with
minimum of one (1) supervisory personnel coverage provided during off-peak hours
even if the staff required is less than *** .     •   Team Manager / Team
Supervisor: PeopleSupport will provide at least *** for every *** team
supervisors.     •   Trainer / Agent: PeopleSupport will provide at *** for
every *** agents.     •   Reporting Analyst: PeopleSupport will provide at least
*** dedicated *** .     •   Quality Monitoring (QM) / Agent: PeopleSupport will
provide at least *** dedicated QM personnel for every *** agents.     •  
Quality Monitoring (QM) / Agent in Transitional Training: PeopleSupport will
provide at least *** dedicated QM personnel for every *** agents that are in
transitional training.     •   PeopleSupport Account Manager: PeopleSupport will
provide *** to serve as *** in each country with a Service Location. Such
Account Manager should report directly to the PeopleSupport’s corporate client
management team Vice President or above.

     B.8 Staffing Mix Contact Participation. Each of PeopleSupport’s team
supervisors, team managers, Trainers, and Quality Monitoring personnel will take
live calls for at *** per month. These calls must be performed in a verifiable
manner and must be taken in at least *** consecutive intervals. Additionally, if
requested by Expedia, PeopleSupport will temporarily re-assign such personnel to
take live calls in times of unusually high call volume.
     B.9 Incentives. All agent incentive compensation plans implemented by
PeopleSupport in support of Expedia will be subject to prior agreement of the
Parties. At minimum, any approved agent incentive compensation plans must
include monthly performance incentives based on customer service, quality,
schedule compliance, and operational metrics.
     B.10 Employee Fraud. PeopleSupport will indemnify, hold harmless and fully
reimburse Expedia for fraudulent acts by PeopleSupport employees or agents.
     B.11 Identity. Unless otherwise agreed to by Expedia, phone calls will be
answered and emails will be signed as if by Expedia in the course of performing
Services unless required by Applicable Law.
     B.12 Response Times to Expedia. PeopleSupport will establish and provide
Expedia with a means of contacting PeopleSupport senior management, twenty-four
hours a day, seven days a week, in the event that Expedia, in its sole
discretion, determines that matters are urgent and that contact with
PeopleSupport management (for example, the Vice President of Client Services or
Vice President of Service Delivery) is necessary.
         Upon PeopleSupport’s receipt of a priority problem report from Expedia,
PeopleSupport shall take corrective action so as to respond to Expedia with
regard to the reported problem within the following time schedule:
Expedia & PeopleSupport Contact Center Services Agreement
Confidential material redacted and filed separately with the Commission.

43



--------------------------------------------------------------------------------



 



  •   Priority Level 1 — PeopleSupport shall contact Expedia by telephone within
*** of receipt of problem report.     •   Priority Level 2 — PeopleSupport shall
contact Expedia by telephone within *** of receipt of problem report.

     B.13 Professional Services. In the event that Expedia requests Professional
Services, PeopleSupport shall provide such services at the rate set forth below
for each indicated task classification. For the purposes of this Agreement,
“Professional Services” means technical services rendered to alter, change,
update or materially modify the Services provided, and PeopleSupport-provided
software, the interface, internet connectivity, telecom connectivity, to develop
or modify reports, or for other technical services. All Professional Services
work must be pre-approved by Expedia.

         
 
  • Reporting Engineer   $ ***
 
  • Telecom Engineer   $ ***
 
  • IT/Consulting   $ ***
 
  • Training/Curriculum Development   $ ***

     B.14 Expedia Costs. Unless otherwise agreed to by the Parties, Expedia
shall bear the costs for the following items in connection with the Services
(“Expedia Costs”): Costs for customer service issues relating to (i) *** , (ii)
*** , (iii) *** , (iv) *** , and (v) *** .
     B.15 PeopleSupport Costs. PeopleSupport shall bear the costs for the
following items in connection with the Services (“PeopleSupport Costs”): Costs
for customer service issues relating to (i) application issues generated by
PeopleSupport software and/or tools, and (ii) agent error. For the purposes of
this Agreement, agent error means when an agent acts inconsistently with Expedia
provided training material, other materials or information and results in direct
damages.
     B.16 Expedia Code of Conduct. The following code of conduct is not a
contract. It is intended solely to provide general guidance to vendors and their
representatives to assist them in functioning smoothly and efficiently while
performing work for Expedia.

      Expedia is committed to promoting a positive work environment. We expect
our vendors and their employees, agents, and subcontractors (collectively,
“representatives”) to adhere to the same standards of conduct and behavior that
we expect from our own employees while you and your representatives are on
Expedia property or doing business with Expedia.         The information
outlined below is important and should be read carefully. All third party
vendors will be required to educate and, when appropriate, train their
representatives to ensure they are aware of Expedia’s expectations regarding
their behavior and the consequences of any breaches of Expedia policies.        
The policies summarized below are non-exhaustive, and there may be other conduct
not specifically listed that would be unacceptable. Expedia expects that vendors
and their representatives will conduct themselves in a professional manner at
all times while on Expedia property or while doing business with Expedia.
Expedia may require the immediate removal of

Expedia & PeopleSupport Contact Center Services Agreement
Confidential material redacted and filed separately with the Commission.



44



--------------------------------------------------------------------------------



 



      any vendor representative who behaves in a manner that is unlawful or
inconsistent with any Expedia policy, or that is otherwise deemed harmful to
Expedia’s business.     E-mail     Electronic mail, or e-mail, provides an
easy-to-use, efficient means of communicating. The following guidelines for
preparing and sending e-mail are designed to ensure that each vendor and its
representatives use the e-mail system in an appropriate manner.     E-mail may
not be used as a forum for political, religious, or other debates, or as a form
of entertainment (for example, chain letters). Use of e-mail must be limited to
Expedia business. All e-mail group aliases (a pre-defined group of users) must
be for Expedia’s business.     To informally exchange information over the
computer on a variety of topics, use the Bulletin Board system.     Expedia
e-mail names are confidential. Do not give e-mail names to anyone outside of
Expedia. Do not share your password with anyone, attempt to gain access to
anyone else’s e-mail account, or use other’s e-mail account without permission.
    Expedia prohibits obscene, profane, or otherwise offensive material from
being broadcast across the Expedia network.     PeopleSupport Access to
Information and Property     E-mail and its contents, as well as any other data
stored on or transmitted by Expedia-owned equipment, is the property of Expedia
and may be accessed by Expedia at any time. Accordingly, the content of e-mail,
voice mail, and similar data should not be regarded as protected by any personal
right of privacy.     Additionally, in order to evaluate and improve customer
service, Expedia may monitor, as necessary, the telephone calls of vendors and
their representatives who work in customer service positions.     Any facilities
or equipment, including but not limited to offices, desks, computers, electronic
media, motor vehicles, or lockers used by vendors and their representatives
while on Expedia property or while conducting Expedia-related business, may be
accessed by Expedia as needed. Accordingly, you should not consider protected by
any personal right of privacy anything brought onto or stored on Expedia
property, stored on Expedia equipment, or used while working on Expedia-related
business. Any Expedia property used by vendors and their representatives while
performing Expedia-related business remains the property of Expedia.     Gifts  
  Expedia employees cannot accept payments of any amount or gifts or favors
valued in excess of $100 from persons or firms with which we have business
dealings, unless prior approval is obtained from a vice president or more senior
company official. Accordingly, you and your representatives should refrain from
giving to Expedia employees gifts with a value of more than $100.

Expedia & PeopleSupport Contact Center Services Agreement



45



--------------------------------------------------------------------------------



 



  Insider Trading     All Expedia employees, agency temporaries, independent
contractors, and vendor representatives are considered “insiders” for the
purposes of state or federal securities laws that prohibit insider trading. As
an insider, no vendor nor vendor representative may buy or sell Expedia’s or
another company’s stock when in possession of information about Expedia or
another company that is not available to the investing public and that could
influence an investor’s decision to buy stock.     New insider-trading laws
carry stiff penalties, and the Securities and Exchange Commission (SEC) has a
mandate to enforce these laws aggressively. Expedia can be negatively affected
by insider trading and may terminate the services of, or refuse to do further
business with, anyone found to have engaged in illegal insider trading.

Expedia & PeopleSupport Contact Center Services Agreement

46



--------------------------------------------------------------------------------



 



EXHIBIT C
Training
     C.1 Basic Training. PeopleSupport will be responsible for providing all
PeopleSupport Personnel with general (i.e., not Expedia-specific) contact center
skills training sufficient to ensure all such personnel have industry standard
proficiency or better for the type of services to be provided by such
PeopleSupport Personnel (“Basic Training”) prior to the start of
Expedia-specific training. This training may include, but will not be limited
to, basic computer skills, internet navigation, basic geography, computer-based
multi-tasking skills, basic customer service and sales skills, English language
training, accent reduction training, and PeopleSupport-specific New Hire
orientation.
     C.2 Advanced and Specialized Training. Additionally, PeopleSupport will
ensure that all PeopleSupport Personnel undertake and successfully complete all
Expedia-specific training programs required by Expedia in relation to the
Services to be provided by such PeopleSupport Personnel hereunder (“Advanced and
Specialized Training”). Advanced and Specialized Training consists of
Expedia-specific New Hire training, which includes industry training, Expedia
brand training, advanced customer service, sales, and problem resolution skills,
Expedia-specific tools, policy, and procedural training. Other examples of this
type of training include updated tools and policy training, destination
training, enhanced skills training, and new product launches.
     C.3 Responsibility for Training Costs. The table below indicates the
responsibilities for costs associated with training courses.

                   
***
    ***     ***    
***
          ***    
***
               
***
    ***          
***
               
***
               
***
    ***          
***
    ***     ***    
***
               
***
          ***    
***
          ***    
***
          ***    
***
               
***
          ***    
***
          ***    
***
          ***    
***
               
***
          ***    
***
          ***    
***
          ***    
***
               
***
               
***
          ***    
***
          ***    

Expedia & PeopleSupport Contact Center Services Agreement
Confidential material redacted and filed separately with the Commission.

47



--------------------------------------------------------------------------------



 



                         
 
    ***     ***     ***    
 
          ***          
***
                     
***
                ***    
***
                ***    

     C.4 Training Materials. Expedia will provide PeopleSupport with the content
for training materials for Advanced and Specialized Training, and will define
how training materials will be produced, provided to PeopleSupport and
delivered. PeopleSupport will be responsible for providing all content and
training materials for Basic Training, subject to the requirements listed below.
PeopleSupport cannot modify training documents without Expedia’s prior written
approval. Expedia requires that PeopleSupport implement the training materials
as they were designed. If training materials do not fit its needs, PeopleSupport
will contact Expedia prior to making any modifications or additions to the
content.
     C.5 Shared Responsibilities. Expedia will collaborate with PeopleSupport to
develop training plans, trainer certification requirements, and schedules for
Basic Training and Advanced and Specialized Training courses. Training course
consistency and effectiveness will be reviewed on a joint basis by Expedia and
PeopleSupport, and adjusted as required using student evaluation data, as well
as through the use of results of the performance management reports, customer
satisfaction surveys, and other performance measurements.
     C.5.1 Curriculum Development. PeopleSupport will provide *** of curriculum
development per month to assist in the ongoing development and maintenance of
the Advanced and Specialized Training Expedia-program curriculum. Curriculum
responsibilities will be assigned and monitored by the Expedia curriculum staff.
     C.5.2 Training Senior Management Participation. PeopleSupport’s Training
Manager and their respective Manager for the Expedia account will participate in
*** Expedia Training and Development Steering Committee *** to provide
consultation on ***, ***, and *** . On occasion, PeopleSupport will be asked to
host a bi-annual, in-person Steering Committee meeting at one of PeopleSupport’s
contact center locations. In addition, on occasion, Expedia may request that
PeopleSupport attend a Steering Committee at a location other than
PeopleSupport’s location. In such cases, the Parties will mutually agree upon
the responsibility of these expenses in writing in advance.
     C.5.3 Trainer Participation. PeopleSupport trainers are expected to make a
reasonable effort to attend *** Expedia Trainer calls.
     C.6 Training Course Content and Delivery.
     C.6.1 Basic Training. Basic Training will be provided to all PeopleSupport
Personnel, supervisors and managers by PeopleSupport’s training staff.
     C.6.2 Advanced and Specialized Training. PeopleSupport Personnel will be
trained in all Expedia product and service offerings, brand differentiation,
telesales and customer service processes, and marketing programs, as determined
by Expedia, as part of an Advanced and Specialized Training course. *** testing
during New Hire training will be conducted to ensure proficiency. Advanced and
Specialized Training courses will be provided by PeopleSupport’s training staff
following training and certification by Expedia. As part of the ongoing
Certification process, and at ***, regular site visits will be made by Expedia
Training to each contact center. PeopleSupport will provide Expedia Training
Expedia & PeopleSupport Contact Center Services Agreement
Confidential material redacted and filed separately with the Commission.

48



--------------------------------------------------------------------------------



 



representatives with full access to all training materials and tools used as
part of the Expedia program.
     C.6.3 Train-the-Trainer Courses. Expedia will provide the
“train-the-trainer” versions of all Advanced and Specialized Training courses.
All selected instructors are required to attend the “train-the-trainer” training
prior to teaching any of the training units. Expedia and PeopleSupport will
agree as to the content of the training material and the timeframes outlined for
each training class. Expedia’s training managers and analysts will review and
approve this training prior to implementation. Expedia requires that
PeopleSupport staff no less than *** to every *** on a specific program. Expedia
also requires that every trainer handle no less than *** of *** per month. In
the event that a Train the Trainer course is handled at a location ***,
PeopleSupport will be responsible for the *** such Train the Trainer courses
unless otherwise agreed to by the Parties in writing in advance.
     C.6.4 Change Management. PeopleSupport will establish a mechanism to
implement Expedia-directed changes in training requirements in a timely fashion.
     C.6.5 Classroom Set-up. PeopleSupport will provide on-site classroom
facilities in a lecture-style format that are conducive to a learning
environment and include:

  •   Current computer systems with installed sound cards, high-speed Internet
connection, and all relevant applications     •   17” monitors that support
1024x768 resolution     •   Unless agreed to by Expedia, maximum capacity of ***
trainees per class.     •   Ratio of one (1) computer system for each trainee  
  •   Dedicated LCD projector (ceiling-mounted preferred) and in-room screen

     C.7 Role Play and Live Calls. Classroom training will include appropriate
role-play to practice call-handling skills prior to taking live calls. Both
Expedia’s and PeopleSupport’s training staff will agree to the appropriate level
of practice required before students are allowed to take live calls.
     C.8 Transitional Training. Successful completion of Basic Training and
Advanced and Specialized Training (including, any appropriate e-Learning
training) must be completed before students begin the transitional training
phase (i.e., on-the-job training). The transitional training phase consists of
students taking live calls at their skill level for a specified period of time,
under the close monitoring and supervision of a coach. Duration of transitional
training will be determined by agent’s ability to meet required Performance
Standards; provided, that transitional training must last at least *** calendar
days, and must not last longer than *** days. Students will be expected to meet
increasing levels of targeted performance measurements as time increases. The
*** from an *** and/or *** will remain *** for the *** through the Transitional
Training period, as well as on-going training after the Transitional Training
period.
     C.9 Certification. PeopleSupport Agents will complete the certification
requirements specified by Expedia as a pre-requisite to performing the Services,
and will periodically complete such additional certification as Expedia may
specify as a pre-requisite to continued performance of the Services.
     C.10 On-Going Training. PeopleSupport will provide, at *** to Expedia,
on-going training (which may include e-learning) of *** per *** per ***. In the
event that Expedia requires additional training in *** of *** per *** per ***,
Expedia may elect to *** up to *** of training from the following *** without
any ***. If Expedia elects to *** from the following ***, the following *** of
*** may not ***. In the event that Expedia requires
Expedia & PeopleSupport Contact Center Services Agreement
Confidential material redacted and filed separately with the Commission.

49



--------------------------------------------------------------------------------



 



additional training in excess of the *** per *** or an *** from the following
***, Expedia will authorize *** to PeopleSupport for additional ***, subject to
mutual agreement between the Parties and pre-approval by Expedia for the ***.
*** training will be billed at *** from the normal Productive Hour rate. Unless
agreed to by PeopleSupport, in the event that Expedia does not *** per *** per
*** training time, such *** may not be *** until the ***.
     C.11 Enhancement Training. PeopleSupport will perform enhancement training
to enable PeopleSupport Personnel to remain current with new service offerings,
changes to existing service offerings, or reinforcement of existing skills and
service offerings as requested by Expedia. Enhancement training will be
expressly specified by Expedia and may be included as part of the *** per ***
per *** in *** training time. Enhancement training will be billed at a *** from
the normal Productive Hour rate.
     C.12 e-Learning. Expedia will provide ongoing, on-line training for
PeopleSupport Personnel handling specific call types. Expedia e-Learning
involves:

  •   PeopleSupport-purchased user licenses for each agent

    •   For avoidance of doubt, and unless otherwise agreed to by the Parties,
PeopleSupport can utilize *** software as a part of the e-Learning program.

    •   Expedia-provided content in the form of two 15-minute learning breaks
per week     •   Expedia-provided, daily question and tips of the day     •  
PeopleSupport reporting and coaching to ensure usage and proficiency

     C.13 Use of Expedia’s Training Materials. Expedia hereby grants
PeopleSupport a limited, non-exclusive, non-transferable license to use any
training materials provided by Expedia for the sole purpose of training
PeopleSupport Personnel working on Expedia’s account pursuant to any Statement
of Work. The foregoing license will expire upon the expiration or termination of
the Agreement and/or the applicable Statement of Work, and PeopleSupport will
return all such training materials to Expedia or destroy same. Expedia-specific
training materials may not physically be removed from the contact center
premises.
     C.14 Training Exceptions and Adherence to Performance. PeopleSupport is
responsible for maintaining all Performance Standards during on-going training
of *** per *** per ***. If there is any Expedia-required training with duration
beyond *** per *** per ***, the Performance Standards may be adjusted to the
extent reasonably appropriate. Extenuating circumstances may be considered on an
individual basis, and adjustments to PeopleSupport’s program may be made, solely
at the discretion of Expedia.
     C.15 Manager/Supervisor Certification requirements. As part of being
assigned to Expedia’s Account, PeopleSupport Team Supervisors and Team Managers
must demonstrate ongoing progress towards certification or already having been
certified as a *** or equivalent. Ongoing progress may be demonstrated by
(a) taking and passing an assessment test, (b) completing the 360 degree review,
or (c) completing the work product assignment in the previous six (6) months.
PeopleSupport will be responsible for the *** .
     C.16 Trainer Certification requirements. As part of being assigned to
Expedia’s Account, PeopleSupport Trainers must demonstrate ongoing progress
towards certification or already having been certified as a ***
or            equivalent. Ongoing progress must be demonstrated by taking and
passing an assessment test in the previous six (6) months. PeopleSupport will be
responsible for the *** .
Expedia & PeopleSupport Contact Center Services Agreement
Confidential material redacted and filed separately with the Commission.

50



--------------------------------------------------------------------------------



 



EXHIBIT D
Quality Assurance
     D.1 Quality Monitoring. PeopleSupport will use a best of class and leading
edge quality monitoring tool (such as those provided by ***, or ***) that will
record voice and screen capture. This tool should be no more than *** version
older than the most recent commercially available version of the product and
should be placed under the manufacturer’s highest level of support and
maintenance. At least *** selected sessions per *** per *** will be recorded and
made available to Expedia via a standard file format on a web based solution or
via client based tool.
     D.2 Quality Monitoring Frequency — End User Transactions (Phone, Email and
Chat). PeopleSupport will employ its customary procedures for monitoring the
service provided by the PeopleSupport Personnel. For agents in Transitional
Training, monitoring will consist of randomly monitoring, scoring and providing
feedback, at minimum, *** per *** per *** in Transitional Training. For agents
that have completed transitional training, monitoring will consist of randomly
monitoring, scoring and providing feedback at minimum, *** per *** per ***.
     D.3 Quality Monitoring Distribution. PeopleSupport agrees to monitor not
more than *** of the required monitoring sessions both at the *** level and the
*** level in a given week. PeopleSupport is to evenly distribute the required
monitoring sessions across the entire month. *** must complete at a minimum ***
of all coaching sessions required by Expedia.
     D.4 Quality Monitoring Zero Tolerance. PeopleSupport agrees to utilize a
zero tolerance rule with regards to call monitoring. If an agent is observed
being rude or disrespectful to a customer, PeopleSupport will take immediate
corrective action which may include immediate termination. This will include a
required follow-up monitoring session within *** hours.
     D.5 Quality Monitoring Frequency Exceptions. Expedia may request and
PeopleSupport will provide additional or specific monitoring sessions during
periods when customer impact is heightened, especially after new product
launches, training or other key initiatives.
     D.6 Expedia Participation in Quality Monitoring & Coaching. At Expedia’s
option, Expedia quality monitoring staff or Expedia’s Local Manager may
participate in the monitoring (on a real-time basis) and coaching of
PeopleSupport agents. Where Expedia participates in such monitoring and
coaching, results of these sessions will be made available to PeopleSupport, in
a timely manner, to integrate with PeopleSupport coaching results and subsequent
follow-up processes.
     D.7 Quality Monitoring Format. Each monitoring session consists of ***
interaction. All monitoring documentation needs to be readily available to
Expedia. Expedia will provide the standard quality monitoring form which
PeopleSupport will use for scoring the quality monitoring sessions. Side-by side
sessions will not be used to determine the overall customer satisfaction or
quality scores.
     D.8 Quality Monitoring Calibration. On a monthly basis at each location
Expedia may elect to randomly select and score monitoring sessions that have
already been scored by PeopleSupport’s QA personnel to assist with determining
that the monitored sessions scored by PeopleSupport’s QA personnel have scores
within *** of the scores determined by Expedia’s QA personnel.
     D.9 Coaching and Team Meetings. Unless otherwise approved by Expedia, team
supervisors will meet with their respective agents or agents in transitional
training in a team meeting format on a *** and must be at least *** in duration.
Expedia will regularly provide *** for use in each supervisor’s
Expedia & PeopleSupport Contact Center Services Agreement
Confidential material redacted and filed separately with the Commission.

51



--------------------------------------------------------------------------------



 



weekly team meetings. *** will meet with their respective agents or agents in
transitional training in a *** format on a *** and must be *** in duration. ***
sessions will be used to review the agent’s performance. For agents in
transitional training, the team supervisor will monitor, at minimum, ***
sessions per *** per ***, *** of which will be in a *** format. For agents that
have completed transitional training, the team supervisor will monitor, at
minimum, *** per *** per *** , of which *** will be in a *** format.
     D.10 Remedial Training for Performance Improvement. PeopleSupport will
provide remedial training, at *** to Expedia, necessary to enable PeopleSupport
to meets its performance requirements under the Agreement and the applicable
Statement of Work, or as otherwise agreed by the Parties pursuant to an
individual or group improvement program.
     D.11 Resource Assignment. Vendor will assign responsibility for ***
reporting to a member of its management team who will serve as a liaison between
Expedia and Vendor. This individual will be responsible for, among other things,
participating in weekly conference calls with the applicable Expedia Local
Manager to review Vendor’s contract performance. In addition, this individual
will act as Expedia’s advocate within Vendor’s enterprise by communicating any
Expedia concerns to Vendor management in order to expedite any requested
discussion and/or resolution and keep Expedia apprised of all outstanding issues
on such periodic basis as Expedia reasonably deems appropriate.
     D.12 Performance Enhancement Training for Underperformance. Agents that do
not meet minimum Performance Standards for *** days will receive a verbal
warning from Vendor. Agents that do not meet set minimum *** for *** will
receive a *** from Vendor, will be *** , and will be automatically sent to a
minimum of *** . Following completion of performance enhancement training, the
suspension will be lifted and the agent may resume Services. However, if the
same agent subsequently does not meet minimum *** for a period of *** , the
agent will receive a *** , will again be *** from performing the Services, and
will be sent back to performance enhancement training a final time. Following
completion of the second performance enhancement training, the suspension will
again be lifted and the agent may resume Services. If the agent still does not
meet Performance Standards after *** more days, the agent will be *** from
providing any Services to Expedia and no *** will be billed to Expedia from such
agents after that time. For avoidance of doubt, (a) nothing in this paragraph
will limit Expedia’s right to demand removal of Personnel from participation in
the Services at any time, and (b) for the duration of any *** agent will be
barred from performing any Services for Expedia and no Productive Hours will be
billed to Expedia from such agents during such suspension.
     D.13 Performance Evaluation by a Third Party. Expedia will evaluate
Vendor’s quality performance through the Expedia Quality Monitoring Team and/or
a third-party contractor acting on Expedia’s behalf. Expedia will solely
determine the evaluation criteria. Quality performance to standards will be
measured through contact monitoring methods found in Expedia’s quality assurance
guidelines and through customer satisfaction surveys.
     D.13.1 Baseline Measurement. Expedia will engage a third party firm to
conduct customer surveys for the baseline measurement of customer satisfaction.
The baseline measurement will allow Expedia and Vendor to understand the current
state and regularly track progress during the transition, once the account has
been fully staffed.
     D.13.2 Quarterly Measurement. Expedia will conduct a survey every quarter
following the initial baseline survey, and a customer satisfaction report will
be provided to Vendor and Expedia’s stakeholders. Vendor will submit to Expedia
a plan for corrective action within *** days of any survey identifying a *** in
quality measures.
Expedia & PeopleSupport Contact Center Services Agreement
Confidential material redacted and filed separately with the Commission.

52



--------------------------------------------------------------------------------



 



     D.14 Vendor’s Quality Improvement Program. Vendor will implement a quality
improvement program that should assist supervisors, quality assurance
specialists, and training staff with a consistent coaching method to achieve
excellent customer service. The program should provide agents with ideas and
recommendations as to various ways they can improve performance and increase
customer satisfaction.
Expedia & PeopleSupport Contact Center Services Agreement

53



--------------------------------------------------------------------------------



 



EXHIBIT E
Reporting
     E.1 Reporting. PeopleSupport will provide Expedia with the metrics defined
in Appendix 1 to Exhibit A on a daily, weekly, monthly, and quarterly basis.
Reporting requirements may be modified as mutually agreed by the Parties,
provided that any such Agreement will be evidenced in writing and signed by the
Parties. Daily statistics will be made available to the Local Manager and
General Manager by 8:00 A.M. Pacific Time of the next business day. Weekly
reports will be made available by the close of business on the Monday for the
preceding week (Monday-Sunday). Monthly and quarterly reports will be made
available by the second business day following the period. Daily reports will
include month-to-date totals for all categories. The information will be
accurate and should include, but will not be limited to the Key Contract
Definitions as defined in Appendix 1 to Exhibit A.
     E.2 Trending. PeopleSupport will conduct monthly “check-point” meetings
with Expedia, to review monthly performance indicators and review items included
in, but not limited to those listed above. PeopleSupport will host on-site
quarterly operations meetings with Expedia to review monthly performance
indicators and review items included in, but not limited to those listed above.
PeopleSupport will provide Expedia with immediate feedback based on contact
volume patterns and trends handled by the contact center(s), specifically to
include, but not limited to (a) contact volume drivers in general, and (b) AHT /
ATT / AWT drivers. On a weekly basis, PeopleSupport will identify and provide
specifics regarding the top five (5) drivers for each of the factors listed
above.
     E.3 Availability. PeopleSupport will provide Expedia with access to raw
performance-related data in such extensible electronic format as reasonably
required by Expedia on a daily, weekly, and monthly basis. All metrics are
components of required reporting on a daily basis, and by a rolled-up
week-to-date, month-to-date, year-to-date and program-to-date basis, by program
level and agent level. Access to this data will be provided to the General
Manager.
     E.4 Retention and Access. PeopleSupport will retain performance-related
data for at least one year after the monitoring date. The data will be
accessible to Expedia (via remote access) and will reflect monthly periods and
weekly periods, such information to be promptly provided to Expedia after it
makes such a request by a designated representative of PeopleSupport, which may
include a supervisor, training specialist, or the like. The performance-related
data will be delivered to Expedia in such extensible format as reasonably
requested by Expedia.
Expedia & PeopleSupport Contact Center Services Agreement

54



--------------------------------------------------------------------------------



 



EXHIBIT F
Technical Specifications
     F.1 Capacity. Unless otherwise specified in a Statement of Work, or as
otherwise agreed to by the Parties, the equipment provided by PeopleSupport to
perform the Services will be capable of supporting the following minimum
requirements for capacity without having to replace (except as may be required
for maintenance and repair from time to time) or augment PeopleSupport’s current
equipment: (a) *** telephone extensions / positions, and (b) *** simultaneous
calls (non-blocking).
     F.2 Response Time. The data processing applications used in each of
PeopleSupport’s contact centers used to provide the Services under a Statement
of Work will execute and respond to user input at *** speeds. PeopleSupport will
provide a technology infrastructure that will support the following minimum
response times for all PeopleSupport provided applications used in the center:
(a) all such applications will respond to an inquiry for data in less than ***
and display a result at all times and under all load conditions; and (b) the
time required for loading such applications during a contact will not extend the
talk time of the contact or delay processing of the caller’s request. The
Response Time calculation shall only apply to systems, applications and
connectivity directly controlled by PeopleSupport and shall not include those
systems, applications and connectivity controlled or made available by Expedia.
     F.3 Standards Adherence. All equipment and software provided by
PeopleSupport will adhere to generally accepted industry standards and
certifications, including ANSI, UL and FCC. All software communications
protocols and messaging used by PeopleSupport for the Services will be based
upon generally-accepted communications standards, rather than proprietary
methods.
     F.4 Call Blocking. Under no circumstances will PeopleSupport implement a
“forced busy signal” or in any other way block call or email traffic without
Expedia’s prior express written consent. Provided that volumes do not exceed the
requested capacity referenced in F.1 above, for any hour during which
unauthorized “forced busy signals” or blocking are implemented, that hour’s
performance will be counted as *** for the purposes of calculating Real Time
Adherence.
     F.5 High Availability.
     F.5.1 All systems will be operational and available during the Hours of
Operation, except during agreed upon maintenance windows. Downtime for
maintenance will be scheduled during low transaction volume periods, such as
nights and weekends, and should not exceed *** consecutive *** a week, from
Sunday to Saturday. Downtime will be scheduled at *** corporate business days in
advance, must be ***, and must not effect Performance Standards. Exceptions for
emergency maintenance will be *** and *** on a case-by-case basis ***. Expedia
retains the right to approve or disapprove waiving its right to receive
Performance Credits arising from service affected by maintenance (whether
emergency or not) in its sole discretion.
     F.5.2 All PeopleSupport-supplied essential systems will provide a high
level of fault tolerance and redundancy.
     F.5.3 PeopleSupport will supply an automated system for monitoring and
reporting the availability of all systems.
     F.5.4 PeopleSupport will provide Expedia with a disaster recovery plan for
the contact centers under its direction. These plans are to be presented to
Expedia within ***
Expedia & PeopleSupport Contact Center Services Agreement
Confidential material redacted and filed separately with the Commission.

55



--------------------------------------------------------------------------------



 



of contract signing. A disaster is defined as any outage that affects more than
*** percent *** of the inbound traffic to a contact center for more than ***. If
such a disaster occurs and PeopleSupport’s plan does not adequately handle the
outage, Expedia reserves the right to suspend payment for affected Services
during the outage period.
     F.5.5 In the event of a PeopleSupport-supplied application failure, only
transactions for contacts in progress will be lost.
     F.5.6 PeopleSupport will supply a regular back-up schedule for all
PeopleSupport-supplied systems. Each back-up media must be copied and archived
on-site.
     F.5.7 PeopleSupport will maintain on-site spares of critical parts (disk
drives, CPUs, etc.) for key systems.
     F.6 Business Continuity. In the event PeopleSupport’s facility is
incapacitated or service interrupted for any reason, upon discovery of the issue
PeopleSupport will provide immediate oral notice within *** and email notice
within *** to Expedia. PeopleSupport will add the appropriate Expedia contacts,
to be provided by Expedia, into their Business Continuity Plan escalation
process.
     F.6.1 Where PeopleSupport experiences a Minor Service Interruption (up to
*** ) the following minimum requirements must exist including:

  •   Demonstrate capability to return to full service within *** .     •  
PeopleSupport’s computer system must have either a backup system (e.g., UPS or
redundant system) or the ability to run manually. PeopleSupport will provide
documentation of backup or manual processes to Expedia for Expedia’s review upon
request.     •   Plans/procedures must be tested either by tests or actual
occurrences. The tests must demonstrate that PeopleSupport approach is
effective. PeopleSupport will provide documentation of tests to Expedia for
Expedia’s review upon request.     •   Key personnel must be knowledgeable about
the Backup and Disaster Recovery Plan required by Section G.5.5. PeopleSupport
will provide documentation of Backup and Disaster Recovery Plan to Expedia for
Expedia’s review upon request.

     F.6.2 Where PeopleSupport is deemed responsible for a Serious Disaster
(more than six hours), other than Force Majeure, the following minimum
requirements must exist including:

  •   Demonstrated capability to return to full service within *** . If you are
unable to return to full service within the *** , a written commitment is
required within *** of the disaster, to the Expedia Service Deliver Manager.
This commitment must contain the plan of action and timeline as to when you will
be fully operational.     •   Restore service / minimize downtime     •   Ensure
data integrity     •   Key personnel must be knowledgeable about the Backup and
Disaster Recovery Plan required by Section G.5.5. PeopleSupport will provide
documentation of Backup and Disaster Recovery Plan to Expedia for Expedia’s
review upon request.

     F.7 Maintenance and Support.
     F.7.1 In the event of a technical problem that requires PeopleSupport’s
assistance to
Expedia & PeopleSupport Contact Center Services Agreement
Confidential material redacted and filed separately with the Commission.

56



--------------------------------------------------------------------------------



 



resolve, PeopleSupport will assist in troubleshooting all problems to the point
of isolating the problem to either PeopleSupport supplied software and/or
hardware or software and/or hardware supplied by Expedia.
     F.7.2 PeopleSupport will cooperate fully with Expedia to resolve problems
as quickly and efficiently as possible. In the event that the cause of a problem
cannot be readily determined, PeopleSupport will continue to troubleshoot the
problem until the cause is isolated.
     F.7.3 PeopleSupport will be responsible for resolving technology problems
that are isolated to PeopleSupport’s hardware and/or software and/or network.
     F.7.4 PeopleSupport will supply its own support structure for all systems
provided by PeopleSupport equipped with a sophisticated problem reporting
system. The support services will include the ability to track and report on
problems and escalate problems to appropriate support and management personnel.
     F.7.5 PeopleSupport will implement a problem reporting procedure that does
not affect Performance Standards. Agents should be able to report problems
quickly without filling out extensive forms or problem reports. All agents will
be trained on the problem reporting procedure. Supervisors should be responsible
for following-up with the help desk to ensure that all problems that have been
reported are resolved. Problems may be temporarily resolved with work-around
procedures if approved in advance by Expedia. All reported problems will be
maintained on file and made available to Expedia upon request.
     F.7.6 Support will be provided during all Hours of Operation.
     F.7.7 Upgrades and installations of new technology should not affect
service.
     F.8 Changes and Enhancements.
     F.8.1 PeopleSupport will provide periodic changes and enhancements to its
automated systems to meet the business requirements of Expedia.
     F.8.2 PeopleSupport will use industry-standard development processes, and
provide standard scheduling and planning metrics. PeopleSupport will follow
development processes and standards that ensure high levels of quality. Whenever
possible, changes will be made configurable by the user.
     F.8.3 PeopleSupport will provide complete and up-to-date documentation for
all PeopleSupport-maintained applications and changes to the applications
including contact routing programming and associated details.
F.9 Data Network Services.
     F.9.1 LAN Interface. PeopleSupport will supply at least *** local area
network interface to the Expedia data network termination that is compatible
with the specifications of the Expedia data network termination.
     F.9.2 Equipment. PeopleSupport will supply all equipment, software, and
maintenance required to provide data network services to the required number of
contact center personnel and systems in each facility.
Expedia & PeopleSupport Contact Center Services Agreement
Confidential material redacted and filed separately with the Commission.

57



--------------------------------------------------------------------------------



 



     F.9.3 Uptime. Data network services will be operational and available ***
and *** hours a week from Sunday to Saturday. Modifications to the environment
will be scheduled with Expedia during the implied *** hour window or as
otherwised agreed upon.
     F.9.4 Troubleshooting. PeopleSupport will supply the necessary equipment
and expert personnel to troubleshoot and identify data network problems.
     F.9.5 Capacity Planning. PeopleSupport will be responsible for all LAN and
WAN capacity planning. PeopleSupport will work with Expedia staff to ensure that
all requirements are understood, communicated, and effectively implemented.
     F.9.6 Redundancy. Redundant paths are required for the data network
connections. It is the responsibility of PeopleSupport to provide redundant
connections to these paths.
     F.9.7 LAN Segmentation. The local area network will be segmented in such a
way that a failure will impact no more than *** of the total agent population.
For example, if there are *** total agents at an PeopleSupport’s contact center,
and a local area network failure occurs, then no greater than *** agents will be
impacted.
     F.9.8 VoIP. Expedia intends in the future to migrate voice services to a
Voice over Internet Protocol (VoIP) infrastructure. Accordingly, to enable
implementation of VoIP, and to ensure the necessary quality of service,
PeopleSupport’s network will have a consistent and robust services architecture
that supports: (a) separation of the transport and end-point layer from the
session control layer (access agnostic); (b) session management across multiple,
real-time communication services, (c) compatibility with existing Advanced
Intelligent Networks (AIN) services (i.e., calling name, 800, Local Number
Portability, Customized Applications for Mobile Networks Enhanced Logic,
American National Standards Institute-41, etc.); and (d) transparent
inter-working with legacy TDM networks (i.e., numbering plans, progress tones).
     F.9.9 Infrastructure. PeopleSupport will provide a high-performance,
high-capacity, upgrade-able infrastructure framework, upon which any current and
future technology may be implemented. This framework will facilitate upgrades as
new technology becomes available, presumably without wholesale replacement of
existing infrastructure and systems. PeopleSupport will establish a minimum
standard (or baseline) to facilitate contact center operations standardization
of technology.
     F.9.10 IP Network. All relevant PeopleSupport computers (desktops and
servers) will be accessible via an IP network.
     F.9.11 IP Address Allocation. IP address blocks will be centrally managed
for the enterprise. IP addresses will be allocated geographically, following
standard sub-netting rules. Each geographical region will aggregate to a single
route.
     F.9.12 Local Network Addresses. Local, un-routable, internal IP addresses
that conform to RFC 1918 will be used on end-user devices, to the greatest
extent possible.
     F.9.13 Routing. PeopleSupport networks will use a standards-based Interior
Gateway Routing protocol (IGP) to connect to the MNT. Acceptable protocols are
*** and ***. As a transport protocol, Multi-Protocol Label Switching (MPLS) will
be considered for the wide area network. This will provide a logical separation
of network traffic.
Expedia & PeopleSupport Contact Center Services Agreement
Confidential material redacted and filed separately with the Commission.

58



--------------------------------------------------------------------------------



 



     F.9.14 Dynamic Host Control Protocol (DHCP). DHCP will be used for all
desktop, laptop, and remote systems. Fixed-IP addresses will only be used for
network devices and servers.
     F.9.15 VPN (Virtual Private Networking). Remote access for the purposes of
supporting Expedia computer resources will only be provided through secure VPN
connections. These connections will require two (2) elements for authentication,
at a minimum: (a.) an identifier or username, something you know; and (b.)
password, something you have. These connections will provide encrypted exchange
of information through the entire life cycle of the connection.
     F.9.16 Remote Access VPN. Access VPNs encompass analog, dial, ISDN, digital
subscriber line (DSL), mobile IP, and cable. Access to internal computational
resources may only be provided through secure VPN connections.
     F.9.17 Firewall. All PeopleSupport computers used for conducting Expedia
account operations will be protected from public access through the use of
“awareness-state” firewalls. These firewalls will follow the philosophy to deny
all access except those protocols, ports, and addresses that are explicitly
permitted. Firewall policies will be clearly documented, reviewed, and updated
bi-annually.
     F.9.18 Wireless Access Points. No wireless access points or bridges will be
allowed to connect to the network without providing 802.1X authentication and
authorization for access, WEP based encryption, and a non-broadcast SSID.
     F.10 Voice Network Services.
     F.10.1 Voice Network. PeopleSupport will supply the voice network services
to the assigned contact centers. This includes all telephony service to the
contact center. PeopleSupport will supply the necessary connections to the voice
network at each contact center facility. These connections will terminate in the
appropriate equipment room. Expedia reserves the right to supply the voice
network services upon notice to PeopleSupport.
     F.10.2 Management of Telephony Systems. Expedia requires visibility to the
telephony systems that its customers use for customer support and telesales
purposes.
     F.10.3 Independence. PeopleSupport’s voice network services will include
device and location independence through a common IP infrastructure, that is
shared by groups of users to improve network efficiencies.
     F.10.4 Internetworking. PeopleSupport’s ACD / PBX system will be designed
in a manner by which voice, data, and video applications may be readily switched
and routed, and where applicable, conferenced between all facilities. The
interface to the network will be ***. Networks may be a combination of public,
private, VAN, proprietary, and bypass solutions.
     F.10.5 Modularized Design. The proposed system will be a modularized
architecture that allows ease of interface with common hardware. This
architecture will be interchangeable between systems and sites if system
reconfiguration becomes necessary.
     F.11 Contact Distribution. PeopleSupport will supply all contact
distribution services for the contact center. This includes the ACD / PBX
systems as well as any intelligent contact routing technologies (if applicable).
Expedia & PeopleSupport Contact Center Services Agreement
Confidential material redacted and filed separately with the Commission.

59



--------------------------------------------------------------------------------



 



Typically, ACDs route incoming calls to the final destination, depending on
various parameters and business rules. Contact distribution services include all
standard capabilities provided by the latest intelligent contact distribution
technology available today. In the future, additional technologies will be
utilized to provide greater flexibility to fully control and manage both inbound
and outbound contacts. An example of this is the use of the CCXML specification,
in conjunction with VoiceXML, for call control purposes.
     F.12 Agent Access to Applications. The software applications used to
perform transactions in the Service Locations will be supplied by Expedia and
made available to PeopleSupport. PeopleSupport will supply all necessary
equipment and software to access the required Expedia applications and data to
perform the Services. PeopleSupport-supplied applications will be capable of
accessing all required data that is currently residing on Expedia’s systems,
including historical data, for product, customer, warranty and other
information. Additionally, the applications used by PeopleSupport will be able
to link correspondence from a customer to the customer’s case.
     F.13 Quality Monitoring. PeopleSupport will provide automated contact
monitoring to enable fast and reliable measurement of quality and productivity.
PeopleSupport’s quality automated monitoring service will include the ability
to: (a) automatically record a pre-scheduled number of calls for each agent in
the schedule; (b) play-back recorded calls, quickly and easily; (c) record
outbound as well as inbound calls; (d) allow Expedia’s business unit personnel
to play-back recorded calls and monitor calls in-progress; and (e) search for
monitored calls, based upon multiple-search criteria.
     F.14 Automation of Workforce Management, Scheduling, Contact Forecasting
and Reporting. PeopleSupport will supply an automated means of forecasting and
reporting contact traffic and required agent staffing. This workforce management
tool will include the ability to: (a) efficiently match calls with human
resources; (b) to report variances between forecasts and actuals for (i) calls
expected vs. received, (ii) agents required vs. staffed; (c) use historical
information for identifying trends in expected customer contacts; (d) forecast
based upon agent skills and expected contact types; and (e) provide a
consolidated view and reports of agent and contact center activity, by center,
across all centers, by phone number, and agent group.
     F.15 Service Locations. Without limiting the requirements set forth
elsewhere in the Agreement, the Service Locations will conform to the following
requirements:
     F.15.1 Facilities.

  •   Earthquake- and fire-resistant under most conceivable circumstances. This
includes facility preparation associated with other natural disasters.     •  
Standard 19-inch racks to accommodate the mounting of servers, routers and other
system equipment.

  •   Ability to separate power supplies from other racks.     •   Ability to
set-up servers in a private PeopleSupport cage.

     F.15.2 Security.

  •   Enforceable entry and egress. Examples include:

  •   Card access control at all interior and exterior doors.

  •   24 x 7 x 365 on-site security staff.     •   24 x 7 x 365 intrusion
detection monitoring.     •   *** with *** storage capacity.     •   Virus
scanning — PeopleSupport examples include *** and *** anti-virus products.     •
  Ability to identify and analyze vulnerabilities in your systems.     •  
Cost-effective firewall solutions with management services.     •   Robust
firewall for servers hosted in the contact centers and/or data centers.

Expedia & PeopleSupport Contact Center Services Agreement
Confidential material redacted and filed separately with the Commission.

60



--------------------------------------------------------------------------------



 



     F.15.3 DC Power Systems.

  •   N+1 redundancy in all systems.     •   48 volt DC power with 1500 — 3000
amps.     •   Redundant “A” and “B” circuits.

  •   Two (2) hours’ back-up at full load with Valve-Regulated Lead-Acid
(VRLA) batteries.

     F.15.4 AC Power Systems.

  •   N+1 redundancy in all systems.     •   Parallel redundant Uninterruptible
Power Sources (UPS).     •   *** back-up at full load with power generator.

     F.15.5 Power Generator.

  •   Supports data center and all equipment within at maximum load for ***
without refueling.     •   Ability to extend generator back-up beyond *** limits
in the unlikely event of an extended power outage with refueling while the
engine is running.     •   Uninterrupted transfer of power — use of high
capacity UPS and Automatic Transfer Switch (ATS) transfer of power.     •  
Regularly scheduled maintenance with certified power generator contractors.

  •   Load tests (full load — detection and fix potential problems)

  •   24 x 7 x 365 emergency service with local technician stations.     •   24
x 7 x 365 emergency refueling service.     •   24 x 7 x 365 local and remote
monitoring of generator system.

     F.15.6 Environmental Control.

  •   Equipped with high-capacity HVAC systems.     •   Data center environment
maintained at optimal temperature and humidity levels for equipment.     •   24
x 7 x 365 HVAC emergency service by certified contactors.     •   Contracted
maintenance with certified HVAC contractors to discover and fix problems before
they become emergencies.

     F.15.7 Fire Protection.

  •   Smoke and high temperature detection and alarm system.     •   24 x 7 x
365 alerts before temperatures get to danger levels.     •   Concrete floors and
fireproof walls to protect the facility in case of fire in the surrounding area.
    •   Zone alerts fire-extinguishing mechanism.

     F.15.8 Monitoring.

  •   Physical — Monitoring of power, HVAC, security, fire and leak detection
system.     •   Network and Servers

  •   Availability monitoring by Ping.     •   Fault monitoring for WWW, DNS,
MAIL, FTP, ports and others.     •   Performance monitoring of CPU usage ratio,
memory usage ratio, disk usage ratio and others.

Expedia & PeopleSupport Contact Center Services Agreement
Confidential material redacted and filed separately with the Commission.



61



--------------------------------------------------------------------------------



 



  •   Various other monitoring services are available.

  •   Web Reports

  •   Daily report.     •   Weekly report.     •   Monthly report.     •  
Quarterly report.     •   Annual report.     •   Availability statistics,
resources statistics, access statistics, technical statistic, and overall
statistics.

     F.15.9 Access to Facilities. Subject to compliance with PeopleSupport’s
site and security regulations, PeopleSupport will provide the General Manager
with unrestricted access to the portion of the Service Location(s) used by
PeopleSupport Agents to provide Services. Visits to facilities by Expedia tour
groups will be arranged by mutual agreement with PeopleSupport.
     F.15.10 Acquisition and Installation of Equipment. PeopleSupport will be
responsible for the acquisition, installation, and configuration of any and all
systems, identified in technical architecture below, required in support of the
Service Location.
     F.16 Chronic Failures. If Expedia experiences either (a) *** service
interruptions to a Statement of Work, with each such service interruption
consisting of *** or more, and totaling *** or more hours within a calendar
month for the same Statement of Work, or (b) one service interruption totaling
*** hours or more (either, a “Chronic Failure”), then within *** days following
PeopleSupport receipt of written notice thereof, Expedia may terminate the
affected Statement of Work without penalty or liability by providing written
notice of such termination to PeopleSupport. Expedia will promptly report to
PeopleSupport each service interruption that may constitute or contribute to a
Chronic Failure. Notwithstanding the foregoing, if Expedia has not elected to
exercise its termination right with respect to any Chronic Failure within ***
period following the occurrence of such Chronic Failure, Expedia’s right to
exercise its termination right with respect to that Chronic Failure will be
deemed to have been waived by Expedia.
     A Statement of Work, however, cannot be deemed to have chronic service
interruptions if the service interruptions are caused by failure of power,
systems or connections provided by Expedia; interruptions during any period
where Expedia has released a Statement of Work for scheduled maintenance,
rearrangement or implementation; interruptions where Expedia elects not to
release a Statement of Work for testing and/or repair and such Statement of Work
is interrupted solely on account of the absence of such testing and/or repair;
interruptions of Expedia’s equipment; interruptions due to Force Majeure; or any
combination of the foregoing circumstances or conditions.
     F.17 PeopleSupport Technical Architecture. Without limiting the
requirements set forth elsewhere in the Agreement, the following systems are
managed by PeopleSupport and PeopleSupport shall be responsible for their
performance.
          ***
          ***
          ***
          ***
          ***
          PeopleSupport owned *** (Firewalls, Routers, Switches, IDS,
LocalDirectors, etc.)
          International Private Lines for Voice and Data between PeopleSupport
Co-Location facilities and
          PeopleSupport Call Center Sites
Expedia & PeopleSupport Contact Center Services Agreement
Confidential material redacted and filed separately with the Commission.

62



--------------------------------------------------------------------------------



 



     Local Internet Access at PS Call Center Sites
     F.18 Expedia Technical Architecture. Without limiting the requirements set
forth elsewhere in the Agreement, the following systems are managed by Expedia
and Expedia shall be responsible for their performance.
     ***
     ***
     ***
     ***
     ***
     ***
     ***
Expedia & People Support Contract Center Services Agreement
Confidential material redacted and filed separately with the Commission.

63



--------------------------------------------------------------------------------



 



EXHIBIT G
Non-Disclosure Agreement
EXPEDIA CORPORATION NON-DISCLOSURE AGREEMENT
     This Non-Disclosure Agreement (the “Agreement”) is made and entered into as
of the later of the two signature dates below by and between EXPEDIA, INC, a
Washington corporation (“Expedia”) and PeopleSupport.com (“Recipient’).
     IN CONSIDERATION OF THE MUTUAL PROMISES AND COVENANTS CONTAINED IN THIS
AGREEMENT AND THE DISCLOSURE OF CONFIDENTIAL INFORMATION, THE PARTIES HERETO
AGREE AS FOLLOWS:
     Definition of Confidential Information and Exclusions.
     (a) “Confidential Information” means nonpublic information that Expedia
designates as being confidential or which, under the circumstances surrounding
disclosure ought to be treated as confidential by Recipient. “Confidential
Information” includes, without limitation, information in tangible or intangible
form relating to and/or including released or unreleased Expedia software or
hardware products, the marketing or promotion of any Expedia product, Expedia’s
business policies or practices, and information received from others that
Expedia is obligated to treat as confidential. Except as otherwise indicated in
this Agreement, “Expedia” also includes all Affiliates of Expedia and, except as
otherwise indicated, the term “Recipient” also includes all Affiliates of the
Recipient. An “Affiliate” means any person, partnership, joint venture,
corporation or other form of enterprise, domestic or foreign, including but no
limited to subsidiaries, that directly or indirectly, control, are controlled
by, or are under common control with a party.
     (b) Confidential Information shall not include any information, however
designated, that: (i) is or subsequently becomes publicly available without
Recipient’s breach of any obligation owed to Expedia; (ii) became known to
Recipient prior to Expedia’s disclosure of such information to Recipient
pursuant to the terms of this Agreement; (iii) became known to Recipient from a
source other than Expedia other than by the breach of an obligation of
confidentiality owed to Expedia; (iv) is independently developed by Recipient;
or (v) constitutes Feedback (as defined in Section 5).
     Obligations Regarding Confidential Information
     (a) Recipient shall:

  (i)   Retrain from disclosing any Confidential Information to third parties
for five (5) years following the date that Expedia first discloses such
Confidential Information to Recipient, except as expressly provided in Sections
2(b) and 2(c) of this Agreement;         Take reasonable security precautions,
at least as great as the precautions it takes to protect its own confidential
information, but no less than reasonable care, to keep confidential the
Confidential Information;     (iii)   Refrain from disclosing, reproducing,
summarizing and/or distributing Confidential Information except in pursuance of
Recipient’s business relationship with Expedia, and only as otherwise provided
hereunder, and     (iv)   Refrain from reverse engineering, decompiling or
disassembling any software code and/or prerelease hardware devices disclosed by
Expedia to Recipient under the terms of this Agreement, except as expressly
permitted by applicable law.

     (b) Recipient may disclose Confidential Information in accordance with a
judicial or other governmental order, provided that Recipient either (i) gives
the undersigned Expedia representative reasonable notice prior to such
disclosure to allow Expedia a reasonable opportunity to seek a protective order
or equivalent, or (ii) obtains written assurance from the applicable judicial or
governmental entity that it will afford the Confidential Information the highest
level of protection afforded under applicable law or regulation. Notwithstanding
the foregoing. Recipient shall not
Expedia & PeopleSupport Contact Center Services Agreement

64



--------------------------------------------------------------------------------



 



disclose any computer source code that contains Confidential Information in
accordance with a judicial or other governmental order unless it complies with
the requirement set forth in sub-section (i) of this Section 2(b).
     (c) The undesigned Recipient may disclose Confidential Information only to
Recipient’s employees, interns, agents, independent contractors and consultants
on a need-to-know basis. The undersigned Recipient will have executed or shall
execute appropriate written agreements with such employees and third parties
sufficient to enable it to comply with all the provisions of this Agreement.
     (d) Recipient shall notify the undersigned Expedia representative
immediately upon discovery of any unauthorized use or disclosure of Confidential
Information or any other breach of this Agreement by Recipient and its
employees, interns, agents, independent contractors and consultants, and will
cooperate with Expedia in every reasonable way to help Expedia regain possession
of the Confidential Information and prevent its further unauthorized use or
disclosure.
     (e) Recipient shall, at Expedia’s request, return all originals, copies,
reproductions and summaries of Confidential Information and all other tangible
materials and devices provided to Recipient as Confidential Information, or at
Expedia’s option, certify destruction of the same.
3. Remedies
     Recipient acknowledges that monetary damages may not be a sufficient remedy
for unauthorized disclosure of Confidential Information and that Expedia shall
be entitled, without waiving any other rights or remedies, to such injunctive or
equitable relief as may be deemed proper by a court of competent jurisdiction.
4. Miscellaneous
     (a) All Confidential information is and shall remain the property of
Expedia. By disclosing Confidential Information to Recipient, Expedia does not
grant any express or implied right to Recipient to or under any patents,
copyrights, trademarks, or trade secret information except as otherwise provided
herein. Expedia reserves without prejudice the ability to protect its rights
under any such patents, copyrights, trademarks, or trade secrets except as
otherwise provided herein.
     (b) In the event that Expedia provides any computer software and/or
hardware to Recipient as Confidential Information under the terms of this
Agreement, such computer software and/or hardware may only be used by the
Recipient for evaluation and providing Feedback (as defined in Section 5 of this
Agreement) to Expedia. Unless otherwise agreed by Expedia and the Recipient, all
such computer software and/or hardware is provided “AS IS” without warranty of
any kind, and Recipient agrees that neither Expedia nor its suppliers shall be
liable for any damages whatsoever arising from or relating to Recipient’s use or
inability to use such software and/or hardware.
     (c) The parties agree to comply with all applicable international and
national laws that apply to (i) any Confidential Information, or (ii) any
product (or any part thereof), process or service that is the direct product of
the Confidential Information, including the U.S. Export Administration
Regulations, as well as end-user, end-use and destination restrictions issued by
U.S. and other governments. For additional information on exporting Expedia
products, see http://www.Expedia.com/exporting/.
     (d) This Agreement constitutes the entire agreement between the parties
with respect to the subject matter hereof. It shall not be modified except by a
written agreement dated subsequent to the date of this Agreement and signed by
both parties. None of the provisions of this Agreement shall be deemed to have
been waived by any act or acquiescence on the part of Expedia, the Recipient,
their agents, or employees, but only by an instrument in writing signed by an
authorized employee of Expedia and the Recipient. No waiver of any provision of
this Agreement shall constitute a waiver of any other provision(s) or of the
same provision on another occasion.
     (e) If either party employs attorneys to enforce any rights arising out of
or relating to this Agreement, the prevailing party shall be entitled to recover
reasonable attorneys’ fees. This Agreement shall be construed and controlled by
the laws of the State of Washington, and the parties further consent to
exclusive jurisdiction and venue in
2
Expedia & PeopleSupport Contact Center Services Agreement

65



--------------------------------------------------------------------------------



 



the federal courts sitting in King County, Washington, unless no federal subject
matter jurisdiction exists, in which case the parties consent to the exclusive
jurisdiction and venue in the Superior of King County, Washington. Recipient
waives all defenses of lack of personal jurisdiction and forum non conveniens.
Process may be served on either party in the manner authorized by applicable law
or court rule.
     (f) This Agreement shall be binding upon and inure to the benefit of each
party’s respective successors and lawful assigns; provided, however, that
Recipient may not assign this Agreement (whether by operation of law, sale of
securities or assets, merger or otherwise), in whole or in part, without the
prior written approval of Expedia. Any purported assignment in violation of this
Section shall be void.
     (g) If any provision of this Agreement shall be held by a court of
competent jurisdiction to be illegal, invalid or unenforceable, the remaining
provisions shall remain in full force and effect.
     (h) Expedia may terminate this Agreement with or without cause upon ninety
(90) days prior written notice to the Recipient. All sections of this Agreement
relating to the rights and obligations of the parties concerning Confidential
Information disclosed during the term of the Agreement shall survive any such
termination.
5. Suggestions and Feedback
     The Recipient may from time to time provide suggestions, comments or other
feedback (“Feedback”) to Expedia with respect to the Confidential Information
provided by Expedia. Recipient agrees that all Feedback is and shall be given
entirely voluntarily. Feedback, even if designated as confidential by Recipient,
shall not, absent a separate written agreement, create any confidentiality
obligation for or upon Expedia. Furthermore, except as otherwise provided herein
or in a separate subsequent written agreement between the parties, Expedia shall
be free to use, disclose, reproduce, license or otherwise distribute, and
exploit the Feedback provided to it as it sees fit, entirely without obligation
or restriction of any kind on account of intellectual property rights or
otherwise.
     IN WITNESS WHEREOF, the parties hereto have executed this Agreement.

     
RECIPIENT: PeopleSupport.com
  EXPEDIA CORPORATION
Address: 1100 Glendon Ave, 14th Fl.
  13810 S.E. Eastgate Way, Suite 400
Los Angeles, CA 90024
  Bellevue, WA 98005
 
   
 
   
By: /s/ Brian Larimore                   
  By: /s/ Robb A. Krieg                  
Name: Brian Larimore                   
  Name: Robb A. Krieg                  
Title: Director of Sales
  Title: Director of Operations
Date: 9/15/00
  Date: 9/15/00

3
Expedia & PeopleSupport Contact Center Services Agreement

66



--------------------------------------------------------------------------------



 



EXHIBIT H
Proprietary Information and Inventions Agreement
PROPRIETARY INFORMATION AND INVENTIONS AGREEMENT
     In consideration of my employment or continued employment by PEOPLESUPPORT
(PHILIPPINES), INC. (the “Company”), and the compensation now and hereafter paid
to me, I hereby agree as follows:
     1.   Recognition of Company’s Rights; Nondisclosure. At all times during
the term of my employment and thereafter, I will hold in strictest confidence
and will not disclose, use, or publish any of the Company’s Proprietary
Information (defined below), except as required in connection with my work for
the Company, or unless approved in writing by an officer of the Company. I
hereby assign to the Company any rights I may have or acquire in such
Proprietary Information and recognize that all Proprietary Information shall be
the sole property of the Company and its assigns and that the Company and its
assigns shall be the sole owner of all patent rights, copyrights, mask work
rights, trade secret rights and all other rights throughout the world
(collectively, “Proprietary Rights”) in connection therewith. As used in this
Agreement, the period of my employment includes any time during which I may be
retained by the Company as a consultant.
     The term “Proprietary Information” shall mean trade secrets, confidential
knowledge, data or any other proprietary information of the Company and each
subsidiary of the Company. By way of illustration but not limitation,
“Proprietary Information” includes (a) inventions, mask works, trade secrets,
ideas, processes, formulas, source and object codes, data, programs, other works
of authorship, know-how, improvements, discoveries, developments, designs and
techniques (hereinafter collectively referred to as “Inventions”);
(b) information regarding plans for research, development, new products,
marketing and selling, business plans, budgets and unpublished financial
licenses, prices and costs, suppliers and customers; and (c) information
regarding the skills and compensation of other employees of the Company, its
subsidiaries and affiliates.
     2.   Third Party Information. I understand that the Company has received
and in the future will receive from third parties confidential or proprietary
information (“Third Party Information”) which the Company is required to keep
confidential and use only for certain limited purposes. During the term of my
employment and thereafter, I will hold Third Party Information in the strictest
confidence and will not disclose (to anyone other than Company personnel who
need to know such information in connection with their work for the Company) or
use, except in connection with my work for the Company, Third Party Information
unless authorized in writing by an officer of the Company.
     3.   Assignment of Inventions.
     (a)   I hereby assign to the Company all my right, title and interest in
and to any and all Inventions (and all Proprietary Rights with respect thereto)
whether or not patentable or registrable under copyright or similar statutes,
made or conceived or reduced to practice or learned by me, either alone or
jointly with others, during the period of my employment with the Company. I
recognize that this Agreement does not require assignment of any invention which
qualifies fully for protection under Section 30 of Republic Act No. 8293
(hereinafter “RA 8293”), An Act Prescribing the Intellectual Property Code and
Establishing the Intellectual Property Office, Providing for Its Powers and
Functions, and for Other Purposes of the Republic of the Philippines:
     (b)   I also assign to or as directed by the Company all my right, title
and interest in and to any and all Inventions, full title to which is required
to be in the Republic of the Philippines by a contract between the Company and
the Republic of the Philippines or any of its agencies.
Expedia & PeopleSupport Contact Center Services Agreement

67



--------------------------------------------------------------------------------



 



     4.   Enforcement of Proprietary Rights. I will assist the Company in every
proper way to obtain and from time to time enforce Republic of the Philippines
and foreign Proprietary Rights relating to Inventions assigned to or as directed
by the Company in paragraph 3 (hereinafter “Company Inventions”) in any and all
countries. I will execute, verify and deliver such documents and perform such
other acts (including appearances as a witness) as the Company may reasonably
request for use in applying for, obtaining, perfecting and enforcing such
Proprietary Rights and the assignment thereof. In addition, I will execute,
verify and deliver assignments of such Proprietary Rights to the Company or its
designee. My obligation to assist the Company with respect to Proprietary Rights
will survive the termination of my employment, but the Company will compensate
me at a reasonable rate after my termination for my time actually spent at the
Company’s request on such assistance.
     If the Company is unable for any reason, after reasonable effort, to secure
my signature on any document as described in the preceding paragraph, I hereby
irrevocably designate and appoint the Company and its duly authorized officers
and agents as my agent and attorney in fact, to act on my behalf to execute,
verify and file any such documents and to do all other lawfully permitted acts
to further the purposes of the preceding paragraph, with the same legal force
and effect as if executed by me. I hereby waive and quitclaim to the Company any
and all claims which I now or may hereafter have for infringement of any
Proprietary Rights assigned hereunder to the Company.
     5.   Obligation To Keep Company Informed. During my employment, I will
promptly disclose to the Company fully and in writing and will hold in trust for
the sole right and benefit of the Company any and all Inventions. After
termination of my employment, I will disclose all patent applications filed by
me within a year after termination of employment. At the time of each such
disclosure, I will advise the Company in writing of any Inventions that I
believe fully qualify for protection under RA 8293; and I will provide to the
Company in writing all evidence necessary to substantiate that belief. I
understand that the Company will keep in confidence and will not disclose to
third parties without my consent any proprietary information disclosed in
writing to the Company pursuant to this Agreement relating to Inventions that
qualify fully for protection under the provisions of RA 8293.
     6.   Prior Inventions. Any Inventions which I made prior to my employment
with the Company are excluded from the scope of this Agreement. To avoid any
uncertainty, I have set forth on Exhibit A a complete list of all Inventions
that I have, alone or jointly with others, conceived, developed or reduced to
practice prior to my employment with the Company, that I consider to be my
property or the property of third parties and that I wish to exclude from the
scope of this Agreement. If disclosure of any such Invention on Exhibit A would
cause me to violate any prior confidentiality agreement, I understand that I am
not to list such Inventions in Exhibit A but am to indicate on Exhibit A that
all Inventions have not been listed for that reason.
     7.   Additional Activities. I agree that, during my employment by the
Company, I will not, without the Company’s express written consent, engage in
any employment or business activity other than for the Company, and for the
period of my employment by the Company and for one year after the date of
termination of my employment by the Company, I will not (i) induce any employee
of the Company to leave the employ of the Company or (ii) solicit the business
of any client or customer of the Company (other than on behalf of the Company).
     8.   No Improper Use of Materials. During my employment by the Company, I
will not improperly use or disclose any confidential information or trade
secrets, if any, of any former employer or any other person to whom I have an
obligation of confidentiality, and I will not bring onto the premises of the
Company any unpublished documents or any property belonging to any former
employer or any other person to whom I have an obligation of confidentiality
unless consented to in writing by that former employer or person.
     9.   No Conflicting Obligation. I represent that my performance of all the
terms of this Agreement does not and will not breach any agreement to keep in
confidence information acquired by me in confidence or in trust prior to my
employment by the Company. I have not entered into, and I agree I will not enter
into, any agreement either written or oral in conflict herewith.
Expedia & PeopleSupport Contact Center Services Agreement

68



--------------------------------------------------------------------------------



 



     10.   Return of Company Documents. When I leave the employ of the Company,
I will deliver to the Company all drawings, notes, memoranda, specifications,
devices, formulas and documents, together with all copies thereof, and any other
material containing or disclosing any Company Inventions, Third Party
Information or Proprietary Information of the Company. I agree that any property
on the Company’s premises and owned by the Company, including disks and other
storage media, filing cabinets or other work areas, is subject to inspection by
Company personnel at any time with or without notice. Prior to leaving, I will
cooperate with the Company in completing and signing the Company’s termination
statement for technical and management personnel.
     11.   Legal and Equitable Remedies. Because my services are personal and
unique and because I may have access to and become acquainted with the
Proprietary Information of the Company, the Company will have the right to
enforce any provision of this Agreement by injunction, specific performance or
other equitable relief, without prejudice to any other rights and remedies that
the Company may have for a breach of this Agreement.
     12.   Notices. Any notices required or permitted hereunder shall be given
to the appropriate party at the address specified below or at such other address
as the party shall specify in writing. Such notice shall be deemed given upon
personal delivery to the appropriate address or if sent by certified or
registered mail, three days after the date of mailing, or if sent by nationally
recognized courier, one day after the date of delivery to such courier.
     13.   General Provisions.
     13.1   Governing Law. This Agreement will be governed by and construed
according to the laws of the Republic of the Philippines.
     13.2   Entire Agreement. This Agreement sets forth the entire agreement and
understanding between the Company and me relating to the subject matter hereof
and supersedes all prior discussions between us. No modification of or amendment
to this Agreement or waiver of any rights under this Agreement will be effective
unless in writing signed by me and the Managing Director of the Company.
     13.3   Severability. If one or more of the provisions in this Agreement are
deemed unenforceable by law, then the remaining provisions will continue in full
force and effect.
     13.4   Successors and Assigns. This Agreement will be binding upon my
heirs, executors, administrators and other legal representatives and will be for
the benefit of the Company, its successors and its assigns.
     13.5   Survival. The provisions of this Agreement shall survive the
termination of my employment and the assignment of this Agreement by the Company
to any successor in interest or other assignee.
     13.6   Employment. I agree and understand that nothing in this Agreement
shall confer any right with respect to continuation of employment by the
Company.
     13.7   Waiver. No waiver by the Company of any breach of this Agreement
shall be a waiver of any preceding or succeeding breach. No waiver by the
Company of any right under this Agreement shall be construed as a waiver of any
other right.
     This Agreement shall be effective as of the first day of my employment with
the Company, namely: ____________________ ____, 2006.
     I UNDERSTAND THAT THIS AGREEMENT AFFECTS MY RIGHTS TO INVENTIONS I MAKE
DURING MY EMPLOYMENT, AND RESTRICTS MY RIGHT TO DISCLOSE OR USE THE COMPANY’S
PROPRIETARY INFORMATION DURING OR SUBSEQUENT TO MY EMPLOYMENT.
Expedia & PeopleSupport Contact Center Services Agreement

69



--------------------------------------------------------------------------------



 



     I HAVE READ THIS AGREEMENT CAREFULLY AND UNDERSTAND ITS TERMS. I HAVE
COMPLETELY FILLED OUT EXHIBIT A TO THIS AGREEMENT.
     Dated: _______________, ______, 2006.

                 

 
Employee Name        

 
        Address:  

 
         

 
         

 
ACCEPTED AND AGREED TO:       PEOPLESUPPORT (PHILIPPINES), INC       By  

 
     

Expedia & PeopleSupport Contact Center Services Agreement

70



--------------------------------------------------------------------------------



 



EXHIBIT A
TO
PROPRIETARY INFORMATION AND INVENTIONS AGREEMENT
PeopleSupport (Philippines), Inc.
PeopleSupport Center
Ayala Avenue corner Gil Puyat Avenue
Makati City 1200
Philippines
Ladies and Gentlemen:
     1.   The following is a complete list of all inventions or improvements
relevant to the subject matter of my employment by PeopleSupport (Philippines),
Inc. (the “Company”) that have been made or conceived or first reduced to
practice by me alone or jointly with others prior to my engagement by the
Company:

     
o
  No inventions or improvements.
 
   
o
  See below:
 
   
 
   
 
   
 
   
 
   
 
   
 
   
 
   
 
   
 
   
 
   
 
   
 
   
 
   
 
   
 
   
 
   
o
  Due to confidentiality agreements with a prior employer, I cannot disclose
certain inventions that would otherwise be included on the above-described list.
 
   
o
  Additional sheets attached.

Expedia & PeopleSupport Contact Center Services Agreement

71



--------------------------------------------------------------------------------



 



     2.   I propose to bring to my employment the following devices, materials
and documents of a former employer or other person to whom I have an obligation
of confidentiality that are not generally available to the public, which
materials and documents may be used in my employment pursuant to the express
written authorization of my former employer or such other person (a copy of
which is attached hereto):

     
o
  No materials.
 
   
o
  See below:
 
   
 
   
 
   
 
   
 
   
 
   
 
   
 
   
 
   
 
   
 
   
 
   
 
   
 
   
 
   
 
   
 
   
o
  Additional sheets attached.
 
   
 
  Dated: ________________ ____, 2006.

      Very truly yours,    

 

Expedia & PeopleSupport Contact Center Services Agreement

72



--------------------------------------------------------------------------------



 



EXHIBIT I
Damages Guaranty of PeopleSupport, Inc., a Delaware Corporation
DAMAGES GUARANTY
     Guaranty (this “Guaranty”), dated as of September 29, 2006, by
PeopleSupport, Inc., a Delaware corporation (“Guarantor”), in favor of Expedia,
Inc., a Washington Corporation (“Expedia”).
     WHEREAS, Expedia and PeopleSupport (Philippines), Inc. have entered into a
Contact Center Services Agreement (“CCSA”), such CCSA to be executed
concurrently with this Guaranty;
     WHEREAS, Expedia and Guarantor contemplate Expedia entering into related
agreements including schedules and statements of work (the CCSA, and such
schedules and statements of work, together with any such related agreements, to
be referred to as the “Covered Agreements”) with Affiliates (as defined in the
CCSA) of Guarantor, including, without limitation PeopleSupport (Philippines),
Inc. (together such Affiliates to be referred to as “PeopleSupport Affiliates”
and each Affiliate to be referred to as a “PeopleSupport Affiliate”);
     WHEREAS, in the event any PeopleSupport Affiliate defaults in the
performance of its obligations under the Covered Agreements, such PeopleSupport
Affiliate may be liable to pay damages to Expedia, subject to the terms and
conditions and limitations of liability contained in the Covered Agreements;
     WHEREAS, to induce Expedia to enter into the Covered Agreements with
PeopleSupport Affiliates, Guarantor has agreed to execute and deliver this
Guaranty;
     NOW, THEREFORE, for value received, Guarantor hereby agrees with Expedia as
follows:
1.   Damages. As used herein, “Damages” means the liability of PeopleSupport
Affiliates under the Covered Agreements or arising out of or related to the
services performed thereunder to pay monetary damages to Expedia or Expedia’s
affiliate, in accordance with the terms of the Covered Agreements, including,
without limitation, any payments due under the indemnity provisions thereof, and
subject to the limitations of liability contained therein.
2.   Damages Guaranty. Guarantor hereby guarantees to Expedia the full and
punctual payment when due of all of the Damages, subject to the limitations of
liability contained in the Covered Agreements. Should a PeopleSupport Affiliate
default in the performance of its obligation to pay Damages, the obligations of
Guarantor hereunder with respect to such Damages will become immediately due and
payable to and for Expedia, without demand or notice of any nature, all of which
are expressly waived by Guarantor; provided, that the obligations of the
Guarantor with respect to such Damages will become due and demandable only after
Expedia and the concerned PeopleSupport Affiliate have exhausted all remedies
for dispute resolution pursuant to the Covered Agreements as contemplated by
Section 21.1(a)-(d). Expedia shall then and only then be entitled to demand
payment of such amounts due (including attorneys’ fees and costs that Expedia is
entitled to pursuant to Article 21.3 of the CCSA) from Guarantor (with such
process to also be in accordance with Article 21.1 of the CCSA to the extent
necessary due to no determination by a mediator). Without limiting the
foregoing, Guarantor in execution of this Guaranty hereby: (a) waives notice of
acceptance of this Guaranty, notice of the occurrence of any breach by a
PeopleSupport Affiliate, and, generally, all demands and notices of every kind
in connection with this Guaranty; (b) waives diligence, demand of payment, all
notices (whether of nonperformance, nonpayment, protest or otherwise) with
respect to the Covered Agreements, and all rights to require Expedia to
(i) proceed against the subject PeopleSupport Affiliate; (ii) proceed against or
exhaust any other security for the obligations of the subject PeopleSupport
Affiliate; or (iii) pursue any other remedy it may now or hereafter have against
the subject PeopleSupport Affiliate; (c) waives (i) any defenses based upon any
legal disability or other defense of the subject PeopleSupport Affiliate, any
other guarantor or other person, and (ii) any right of subrogation it may have
by reason of its performance hereunder until the guaranteed obligations are
fulfilled; (d) agrees that the Covered Agreements may be extended or otherwise
modified
Expedia & PeopleSupport Contact Center Services Agreement

73



--------------------------------------------------------------------------------



 



and any provision may be waived in accordance with the terms of such agreements
and without prior notice to or the consent of Guarantor; and (e) agrees that all
obligations shall be held by Guarantor in trust for Expedia and at Expedia’s
request paid to Expedia (payment to be subject to the same dispute resolution
process from the CCSA referenced earlier in this paragraph). It is specifically
understood by Guarantor that its liability hereunder shall continue unaffected
even in the event of bankruptcy of any PeopleSupport Affiliate or the transfer
or assignment by Expedia of its interest in the Covered Agreements, Provided,
that, in case of a transfer or assignment (other than in the bankruptcy context)
by Expedia of its interests in the Covered Agreements, all necessary consents
and approvals from the concerned PeopleSupport Affiliate have been obtained as
provided in the Covered Agreements. Except as provided in the Covered
Agreements, in no event shall Guarantor’s obligations under this Guaranty extend
to Expedia Affiliates and Third Party Beneficiaries. Except for payment of
attorney’s fees as provided in Section 10 below, in no event shall Guarantor’s
liability under this Guaranty be larger in amount or more burdensome than that
of PeopleSupport Affiliates cumulatively under the Covered Agreements. While
Guarantor shall be financially responsible for all PeopleSupport Affiliates’
financial obligations as described herein, in no event shall Guarantor be liable
for performance of PeopleSupport Affiliates’ service obligations.
3.   Further Assurances. Guarantor acknowledges and confirms that Guarantor has
established its own means of obtaining from its PeopleSupport Affiliates on a
continuing basis all information desired by Guarantor concerning the Covered
Agreements and the performance thereof and the transactions contemplated
thereby, and that Guarantor will look to PeopleSupport Affiliates and not to
Expedia in order for Guarantor to keep adequately informed of changes in or
status of the Covered Agreements and such performance and transactions.
4.   Termination. This Guaranty will remain in full force and effect until the
termination or expiration of the later of (i) the CCSA or (ii) the last active
Covered Agreement (including any Transition Assistance Period).
5.   Successors and Assigns. This Guaranty shall be binding upon Guarantor, its
successors and assigns. Neither party may assign or otherwise transfer this
Guaranty without the consent of the other party, provided, however, Expedia may
assign this Guaranty or its rights hereunder to any assignee under the Covered
Agreements. No person, corporation or other entity may rely upon this Guaranty
other than Expedia and its permitted successors and assigns.
6.   Amendments and Waivers. No amendment or waiver of any provision of this
Guaranty nor consent to any departure by Guarantor therefrom shall be effective
unless the same shall be in writing and signed by an authorized officer of
Expedia, in Expedia’s sole discretion. No failure on the part of Expedia to
exercise, and no delay in exercising, any right hereunder shall operate as a
waiver thereof; nor shall any single or partial exercise of any right hereunder
preclude any other or further exercise thereof or the exercise of any other
right.
7.   Notices. All notices or communications to the Guarantor shall be in writing
and shall be directed by registered or certified mail, return receipt requested,
or overnight delivery service to:
PeopleSupport, Inc.
1100 Glendon Avenue, Suite 1250
Los Angeles, CA 90024
Attention: General Counsel
or such other address as the Guarantor shall from time to time specify, in
writing, to Expedia.
All notices or communications to Expedia shall be in writing and shall be
directed by registered or certified mail, return receipt requested, or overnight
delivery service to:
Expedia, Inc.
3150 139th Avenue SE
Expedia & PeopleSupport Contact Center Services Agreement

74



--------------------------------------------------------------------------------



 



Bellevue, WA 98005
Attention: General Counsel
or such other address as Expedia shall from time to time specify, in writing, to
the Guarantor.
8.   Governing Law. This Guaranty will be interpreted, construed and enforced in
all respects in accordance with the laws of the State of Washington, without
reference to its choice of law principles to the contrary. Guarantor will not
commence or prosecute any action, suit, proceeding or claim arising out of or
related to this Agreement other than in the state or federal courts located in
the King County, State of Washington. Expedia will not commence or prosecute any
action, suit, proceeding or claim arising out of or related to this Agreement
other than in the state or federal courts located in Los Angeles County, State
of California. Each party hereby irrevocably consents to the jurisdiction and
venue of such courts in connection with any such action, suit, proceeding or
claim.
9.   Miscellaneous. The invalidity or unenforceability of any one or more
provisions of this Guaranty shall not affect the validity or enforceability of
its remaining provisions. Captions are for the ease of reference only and shall
not affect the meaning of the relevant provisions. The meanings of all defined
terms used in this Guaranty shall be equally applicable to the singular and
plural forms of the terms defined. This Guaranty sets forth the complete
agreement of the parties concerning the subject matter hereof and supersedes all
prior negotiations, representations, agreements, statements, promises, and
understandings between the parties with respect to the subject matter hereof,
whether oral or written.
10.   Attorneys’ Fees and Costs. In the event of any litigation or other
proceeding (including any suit, arbitration or mediation) brought to enforce any
right or remedy or interpret or otherwise arising under this Guaranty, the
substantially prevailing party in such litigation or other proceeding shall be
entitled to recover its costs, including (i) reasonable attorneys’ fees,
including without limitation, costs and fees incurred in preparation therefor,
(ii) fees and costs incurred on appeal, (iii) fees and costs incurred as a
result of any re-trial or re-hearing thereof on appeal, (iv) fees and costs
incurred in connection with any bankruptcy or similar action, and/or (v) any
collection costs and expenses.
EXECUTED and delivered as of the date first above written.

        PEOPLESUPPORT, INC.,   By: /s/ Caroline Rook 

 
  Name:   Caroline Rook    Title:   CFO    Date:   September 29, 2006 

Acknowledged and Accepted:

      Expedia, Inc.   By: /s/ Angela Blackburn 

 
  Name:   Angela Blackburn    Title:   SVP Business Ops    Date:   September 25,
2006   

Expedia & PeopleSupport Contact Center Services Agreement

75



--------------------------------------------------------------------------------



 



EXHIBIT J
Expedia, Inc. Standard Form of Non-Disclosure Agreement
EXPEDIA, INC.
NON-DISCLOSURE AGREEMENT
(STANDARD RECIPROCAL)
This Non-Disclosure Agreement (the “Agreement”) is made and entered into as of
________________________ (“Effective Date”) by and between Expedia, Inc., a
Washington corporation (“Expedia”), and ___________________________, a/an
________________________, ________________________(“Company”). Expedia and
Company agree as follows:
1.   Confidential Information.
     (a) “Confidential Information” means nonpublic information that (i) a
Disclosing Party designates as being confidential to a Receiving Party,
(ii) under the circumstances surrounding disclosure should be treated as
confidential by the Receiving Party, or (iii) by reason of its nature would be
treated as confidential by a reasonable Receiving Party, which would include,
without limitation, trade secrets. “Confidential Information” includes, without
limitation, information in tangible or intangible form relating to and/or
including released or unreleased Disclosing Party software or hardware products,
the marketing or promotion of any Disclosing Party product, Disclosing Party’s
business policies or practices, and information received from others that
Disclosing Party is obligated to treat as confidential.
     (b) Confidential Information shall not include any information, however
designated, that: (i) is or subsequently becomes publicly available without
Receiving Party’s breach of any obligation owed Disclosing Party; (ii) became
known to Receiving Party prior to Disclosing Party’s disclosure of such
information to Receiving Party pursuant to the terms of this Agreement;
(iii) became known to Receiving Party from a source other than Disclosing Party
other than by the breach of an obligation of confidentiality owed to Disclosing
Party; (iv) is independently developed by Receiving Party; or (v) constitutes
Feedback (as defined in Section 5 of this Agreement).
     (c) Except as otherwise indicated in this Agreement, (i) the term
“Disclosing Party” means a party to this Agreement and any of its Affiliates
that furnish nonpublic information to the other party or its Affiliates,
(ii) the term “Receiving Party” means a party to this Agreement and any of its
Affiliates that receive nonpublic information from the other party or its
Affiliates, and (iii) the term “Affiliate” means any person, partnership, joint
venture, corporation or other form of enterprise, domestic or foreign, including
but not limited to subsidiaries, that directly or indirectly, control, are
controlled by, or are under common control with a party to this Agreement.
2.   Obligations regarding Confidential Information.
     (a) Receiving Party shall not disclose any Confidential Information to
third parties for five (5) years following the date that Disclosing Party first
discloses such Confidential Information to Receiving Party, except that
Receiving Party may disclose such Confidential Information: (i) to its
employees, directors, Affiliates, advisors, potential bidding partners,
financing sources, interns, agents, independent contractors and consultants on a
need-to-know basis, provided that Receiving Party has executed appropriate
written agreements with each such individual or entity sufficient to enable
compliance with all the provisions of this Agreement; or (ii) in accordance with
a judicial or other governmental order, provided Receiving Party shall give
Disclosing Party reasonable opportunity to seek a protective order or
equivalent, or obtain written assurance from the applicable judicial or
governmental entity that it will afford the Confidential Information the highest
level of protection afforded under applicable law or regulation.
     (b) Receiving Party shall take reasonable security precautions, at least as
great as the precautions it takes to protect its own Confidential Information,
but no less than reasonable care, to keep confidential the Confidential
Information of the Disclosing Party.
     (c) Receiving Party agrees not to disclose, reproduce, summarize and/or
distribute the Confidential Information of the Disclosing Party except in
pursuance of Receiving Party’s business relationship with Disclosing Party, and
only as otherwise provided hereunder.
     (d) Receiving Party agrees not to reverse engineer, decompile or
disassemble any software disclosed by Disclosing Party to Receiving Party under
the terms of this Agreement, except as expressly permitted by applicable law.
     (e) Receiving Party shall notify the undersigned Disclosing Party
immediately upon discovery of any unauthorized use or disclosure of Confidential
Information, or any other breach of this Agreement by Receiving Party and its
employees, interns, agents, independent contractors and consultants, and will
cooperate with Disclosing Party in every reasonable way to help Disclosing Party
regain possession of the Confidential Information and prevent its further
unauthorized use or disclosure.
     (f) Receiving Party shall, at Disclosing Party’s request, return all
originals, copies, reproductions and summaries of Confidential Information and
other tangible materials and devices provided to the Receiving Party as
Confidential Information, or at Disclosing Party’s option, certify destruction
of the same. Notwithstanding anything to contrary in this Section 2(f), the
parties shall not be obligated to erase Confidential Information that is
contained in an archived computer system backup that was made in accordance with
a party’s security and/or
Expedia & PeopleSupport Contact Center Services Agreement

76



--------------------------------------------------------------------------------



 



disaster recovery procedures; provided, however, that any such Confidential
Information contained in such archived computer system backup shall be subject
to the terms and conditions of this Agreement.
3.   Remedies. The parties acknowledge that monetary damages may not be a
sufficient remedy for unauthorized disclosure of Confidential Information and
that Disclosing Party shall be entitled, without waiving any other rights or
remedies, to seek such injunctive or equitable relief as may be deemed proper by
a court of competent jurisdiction.

4. Miscellaneous.
     (a) All Confidential Information is and shall remain the property of
Disclosing Party. By disclosing Confidential Information to Receiving Party,
Disclosing Party does not grant any express or implied right to Receiving Party
to or under any patents, copyrights, trademarks, or trade secret information
except as otherwise provided herein. Disclosing Party reserves without prejudice
the ability to protect its rights under any such patents, copyrights,
trademarks, or trade secrets except as otherwise provided herein.
     (b) In the event that the Disclosing Party provides any computer software
and/or hardware to the Receiving Party as Confidential Information under the
terms of this Agreement, such computer software and/or hardware may only be used
by the Receiving Party for evaluation and providing Feedback (as defined in
Section 5 of this Agreement) to the Disclosing Party. Unless otherwise agreed by
the Disclosing Party and the Receiving Party, all such computer software and/or
hardware is provided “AS IS” without warranty of any kind, and Receiving Party
agrees that Disclosing Party shall not be liable for any damages whatsoever
arising from or relating to Receiving Party’s use or inability to use such
software and/or hardware.
     (c) The parties agree to comply with all applicable international and
national laws that apply to (i) any Confidential Information, or (ii) any
product (or any part thereof), process or service that is the direct product of
the Confidential Information, including the U.S. Export Administration
Regulations, as well as end-user, end-use and destination restrictions issued by
U.S. and other governments.
     (d) The terms of confidentiality under this Agreement shall not be
construed to limit either the Disclosing Party or the Receiving Party’s right to
independently develop or acquire products without use of the other party’s
Confidential Information. Further, the Receiving Party shall be free to use for
any purpose the residuals resulting from access to or work with Disclosing
Party’s Confidential Information, provided that the Receiving Party shall not
disclose the Confidential Information except as expressly permitted pursuant to
the terms of this Agreement. The term “residuals” means information which is
retained in memory by persons who have had access to the Confidential
Information, including ideas, concepts, know-how or techniques contained
therein. The Receiving Party shall not have any obligation to limit or restrict
the assignment of such persons or to pay royalties for any work resulting from
the use of residuals. However, this sub-paragraph shall not be deemed to grant
to the Receiving Party a license under the Disclosing Party’s copyrights or
patents.
     (e) This Agreement constitutes the entire agreement between the parties
with respect to the subject matter hereof. None of the provisions of this
Agreement shall be deemed to have been modified or waived by any act or
acquiescence on the part of Disclosing Party, the Receiving Party, their agents,
or employees, but only by an instrument in writing signed by an authorized
employee of Disclosing Party and the Receiving Party. No waiver of any provision
of this Agreement shall constitute a waiver of any other provision(s) or of the
same provision on another occasion.
     (f) If either Disclosing Party or the Receiving Party employs attorneys to
enforce any rights arising out of or relating to this Agreement, the prevailing
party shall be entitled to recover reasonable attorneys’ fees. This Agreement
shall be construed and controlled by the laws of the State of New York without
giving effect to its conflict of laws principles to the contrary. Each party
consents to the exclusive jurisdiction and venue in the federal court district
in the state where, (a) in the case where Expedia is a named party, the
principal executive offices of Expedia are located, or (b) in the case where an
Affiliate of Expedia is a named party but Expedia is not also a named party, the
applicable principal executive offices of such Affiliate are located. If no
federal subject matter jurisdiction exists, then the parties consent to the
exclusive jurisdiction and venue in the proper court of the county and state
where the applicable executive offices are located. Both parties waive all
defenses of lack of personal jurisdiction and forum non conveniens. Process may
be served on either party in the manner authorized by applicable law or court
rule.
     (g) This Agreement shall be binding upon and inure to the benefit of each
party’s respective successors and lawful assigns; provided, however, that
neither party may assign this Agreement (whether by operation of law, sale of
securities or assets, merger or otherwise), in whole or in part, without the
prior written approval of the other party. Any attempted assignment in violation
of this Section shall be void. The parties acknowledge and agree that all
Affiliates of each party hereto are express third party beneficiaries of the
provisions of this Agreement, and that such Affiliates will be entitled to
directly enforce all such provisions hereof against the other party as if it
were a party hereto.
     (h) If any provision of this Agreement shall be held by a court of
competent jurisdiction to be illegal, invalid or unenforceable, the remaining
provisions shall remain in full force and effect.
Expedia & PeopleSupport Contact Center Services Agreement

77



--------------------------------------------------------------------------------



 



     (i) Either party may terminate this Agreement with or without cause upon
ninety (90) days prior written notice to the other party. All sections of this
Agreement relating to the rights and obligations of the parties concerning
Confidential Information disclosed during the term of the Agreement shall
survive any such termination.
5.   Suggestions and Feedback
     The Receiving Party may from time to time provide suggestions, comments or
other feedback (“Feedback”) to the Disclosing Party with respect to Confidential
Information provided originally by the Disclosing Party. Both parties agree that
all Feedback is and shall be given entirely voluntarily. Feedback, even if
designated as confidential by the party providing the Feedback, shall not,
absent a separate written agreement, create any confidentiality obligation for
the party receiving the Feedback. Furthermore, except as otherwise provided
herein or in a separate subsequent written agreement between the parties, the
party receiving such Feedback shall be free to use, disclose, reproduce, license
or otherwise distribute, and exploit the Feedback provided to it as it sees fit,
entirely without obligation or restriction of any kind on account of
intellectual property rights or otherwise.
     IN WITNESS WHEREOF, the parties hereto have executed this Agreement.

          COMPANY NAME & ADDRESS   EXPEDIA, INC.
 
  3150 139th Avenue SE
 
  Bellevue, WA 98005 By:     By:    
 
   
 
Name:     Name:      

 
   
 
Title:     Title:    
 
   
 
Date:     Date:    
 
   
 

Expedia & PeopleSupport Contact Center Services Agreement

78